 In the MatterofWILLIAMSCOAL COMPANYandUNITED MINEWORKERS OF AMERICA,DISTRICTNo.23In the Matter Of SIXTH VEIN COAL CORPORATIONandUNITED MINEWORKERS OF{AMERICA, DISTRICT No. 23In the Matter Of REINECKE COAL MINING COMPANYandUNITED MINEWORKERS or AMERICA, DISTRICT No. 23In theMatterofGRAPEVINE COAL COMPANYandUNITED MINEWORKERS OF!AMERICA,DISTRICTNo.23In the Matter of THE OPERATORSASSOCIATIONandUNITED MINEWORKERS OF AMERICA, DISTRICT No. 23CasesNos. 0-318 to C_522,inclusive,respectively.Decided February23, 1939CoalMining Industry-Interference,Restraint,and Coercion:intimidationby deliberate shooting in vicinity of picketing employees;employer ordered tocease interfering with right to peacefulpicketing-InterferenceWith Right toBargain Collectively:initiation of negotiations with individual employees forpurpose of modifying existing collective bargaining agreement where collec-tive bargaining representativeexists-Employer-Association,DonuinatedLaborOrganization:domination of and interference with administration of and sup-port to labor organization established,maintained,and assisted prior to Act,by action,defined as unfair labor practices,of employer association of mineoperators-Company-Dominated Locals of Dominated Parent Labor Organiza-tion:domination of and interference with formation and/or administration oflocals of dominated parent labor organization by certain member operators atrespectivemines; support to locals and parent body;employer associationordered to disestablish parent organization as representative of employees ofcertainmember operators;member operators ordered to disestablish parentorganization and respectivelocals-Contract:agreements of employer associa-tionwith dominated organization expiring during proceeding found part ofsystematic utilization by association of dominated organization to stifle self-organization and defeat collective bargaining by employees of member operators;association and certain member operators ordered to cease or refrain fromgiving effect to, making, renewing or extending any contract or arrangement towhich dominated parent labor organization or any local thereof is a party,subject, in case of operators' association to rights of certain persons notparties to proceeding-ProvisoClause to Section 8 (3) of Act:execution orperformance of closed-shop agreements as regards certain member operators notsanctioned by, where agreements made with labor organization not representingmajority of employees of such operators in appropriate bargaining unit coveredby closed-shop provision as applied to such employees,and/or with labororganization established,maintained,and assisted by unfair labor practices ; or11 N. L R.B. No 49.579 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith labor organization established,maintained,and assisted by action definedas unfair labor practices and by unfair labor practices;labor organization"established,maintained or assisted by any action defined . . . as an unfairlabor practice"defined-Appropriate CollectiveBargaining Unit,Within Mean-ing of Proviso Clause:includes employees on strike as well as strikers whohave returned towork-Check-off:not resulting from agreement with a labororganization and imposed by employer upon individual employees in further-ance of plan to foster company-dominated labor organizations held not withinlanguage of proviso relating to permissible conduct, and held to constitutemaintenance and assistance within meaning of proviso ; certain member op-erators ordered to reimburse employees for dues and initiation fees checked off-DiscriminationastoTerms and Conditions of Employment:requirement ascondition of employment, of membership in dominated organizations, of authori-zation of check-off of dues to such organizations, and that employees bind them-selves to outstanding agreements between operators' association and dominatedorganization, and refrain from joining any other labor organization ; demotionand transfer to difficult position at coalloading-Discrimination as to Hireand Tenure of Employment:dismissal for union leadership and activity ; re-fusal to reinstate striking employees on application, for union activities and forengaging in strike ; counter offer of inferior position not substantially equivalenttoformer position held equal to discharge ; -discharges for disloyalty todominated organizations and membership and activity in union ; charges of,dismissed as to two employees and as to strikers failing to make application forreinstatement-Discrimiination as to Hire and Tenure by Lock-out:followingrequest for collective bargaining; requirement as condition to reopening minethat employees renew allegiance to dominated organization and acknowledgethemselves bound by outstanding agreement withit-Discrimination as to Hireand Tenure by Refusal to Reinstate and Employ Striking Employees Excepton Illegal Condition:requirement during strike, as condition of reinstatementand employment that strikers become members of dominated organizations,authorize check-off of dues to those organizations and bind themselves to out-standing agreements ; charges of, dismissed as to 30 employees laid off or dis-charged prior tostrike-CollectiveBargaining:refusalsby two memberoperators to meet with representatives; one employer ordered to grant recog-nition to union ; where refusal found in 1935 but not determined on issue pre-sented as to 1937, employer ordered solely to cease refusing to recognizerepresentative of majority in appropriate unit; charges of refusal to bargain,dismissedwithout prejudice as to two member operators where proof ofmajority withheld by Trial Examiner from examination by said operators-UnitsAppropriate for Collective Bargaining:mining employees; excludingforemen, bosses, and other supervisory employees, technical help, clerical force,and companyexecutives-Representatives:proof of choice: in one case, signedpetitions and agreed list of signatures from application cards; in another,testimony of union leader and testimony of union officer in charge of records,from records produced athearing-Strikes:in case of one employer, refusalto bargain an effective cause of, and operative cause of prolongation ; in case ofanother, strike caused by employer breach of contract, held not unfair laborpracticestrike-Reinstatement and Placement on Preferential Lists Ordei ed:as to employees discharged or refused reinstatement during strikes, employeeslocked out, and unfair labor practice strikers ; reinstatement to former or sub-stantially equivalent positions, discharging, if necessary, pei sons hired aftercommencement of strike, in case of unfair labor practice strike, persons hiredafter lock-out, and persons hired after raising of illegal condition (luring strike, WILLIAMS COAL COMPANY ET AL.581in case of economic strike ; those employees for whom no employment availableplaced on preferential lists to be followed in future reinstatement to former orsubstantially equivalent positions;strikebreakers discriminatorily dischargedplaced on preferential list-BackPay:awarded:discharged employees, em-ployees refused reinstatement,and employees locked out ;Back Pay; awarded,where uncertainty as to striking employees who were refused reinstatement andas of what date:awarded to those strikers,in an amount equal to that whichthey would have earned from date of or after date of discriminatory condition tooffer of reinstatement,who would have been reinstated had employer refrainedfrom employing new persons after date of discrimination and had employer rein-stated, strikers in available positions.Mr. Herbert N. Shenlcin,for the Board.GordoncCGordon cPc Moore, by Mr. Neville Moore,of Madisonville,Ky., for the respondents.11r. B. N. Gordon,of Madisonville, Ky., for the U. M.W. A.Waddill, Laffoon d Waddill, by Mr. Ruby Laffoon,ofMadison-ville,Ky., for the I. M. U.Mr. Harry Cooper,of counselto the Board.DECISIONANDORDERSTATEMENT OF THECASEOn May 15,1937, United Mine Workers of America, District No. 23,herein called the U. M. W. A., filed charges with the Regional Directorfor the Eleventh Region (Indianapolis, Indiana), charging that theSixth Vein Coal Corporation, Madisonville, Kentucky, a respondentherein, had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On May 24 the U. M.W. A. filed similar charges of unfair labor practices with the RegionalDirector againstWilliams Coal Company, Manningtcn, Kentucky,a respondent herein; on June 16, against Grapevine Coal Company,Madisonville, Kentucky, a respondent herein ; and on June 25, againstReineckeCoalMiningCompany,Madisonville,Kentucky, arespondent herein.On August 9, 1937, the National Labor Relations Board, hereincalled the Board, pursuant to Article III, Section 10 (c) (2), ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, herein called the Rules and Regulations, ordered that thecasesthus instituted be consolidated for the purpose of hearing.Thereafter amended charges were filed in each case.Upon the amended charges, the Board, on August 28, 1937, by theRegional Director, duly issued its complaint against Sixth Vein Coal164275-39-vol.xi--38 582DECISIONS OF NATIONAL, LABOR RELATIONS BOARDCorporation, alleging that it had engaged ,in and was, engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act.The Board likewise on that date, by the Regional Director, issued acomplaint against each of the other above respondents, these com-plaints each alleging that the respondent therein named had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), (3), and (5) and Section2 (6) and (7) of the Act.On August 28, 1937, upon a charge duly filed shortly theretoforeby the U. M. W. A., the Board by the Regional Director issued acomplaint against The Operators' Association, Madisonville, Ken-tucky, alleging that The Operators' Association had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) oftheAct.On August 31, 1937, the Board, pursuant to Article III,Section 10 (c) (2), of the Rules and Regulations, ordered that thecase of The Operators' Association be consolidated for the purposeof hearing with the other cases already consolidated for such pur-pose.On September 2, 1937, the Board, acting pursuant to Article II.Section 8, of the Rules and Regulations, duly notified The Operators'Association of the withdrawal of the complaint issued against it, andthereupon, upon the charges filed, duly issued an amended complaintalleging that the Association had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act. SixthVein Coal Corporation,Williams Coal Company, Reinecke CoalMining Company, Grapevine Coal Company, and The Operators'Association are at times herein jointly referred to as the respondents.The complaint against Williams Coal Company alleged in sub-stance (1) that the respondent, on August 25, 1935, discharged LinnProffitt, one of its employees and at all times since has refused toreinstate him because of his membership in and assistance to theU. M. W. A.; (2) that on or about September 23, 1935, a majorityof the miners employed at the respondent's mine were members of theU.M.W. A. and had designated it as their collective bargainingrepresentative ; that the respondent's mining employees, excludingforemen, bosses and other supervisory employees, technical help,the clerical force, and company executives, constitute a unit appro-priate for collective bargaining purposes; that on or about Septem-ber 23, 1935, the respondent refused to recognize or meet with theU. M. W. A. for collective bargaining purposes, or for any purpose;and that because of such refusal a strike was called at the mine;(3) that the respondent refused to put back to work 58 named WILLIAMS COAL COMPANY ET AL.583employees 1 who were members of the U. M. W. A. and who wereout on said strike, and has at all times since refused employment tothese employees because they joined and assisted the U. M. W. A.and engaged in concerted activities with other employees for thepurpose of collective bargaining and other mutual aid and protection ;(4) that the respondent on or about November 16, 1937, and there-after, instigated, fostered, dominated, and interfered with the forma-tion or administration of a labor organization at its mine, suchlabor organization being a local affiliated with Independent Miners'Union of West Kentucky, District No. 1, Madisonville, Kentucky,a labor organization, herein called the I. M. U., and contributed finan-cial or other support to the I. M. U.; (5) that the respondent some-time prior to November 16, 1936, became a member of The Operators'Association, an organization of coal-mine operators in the countiesof Christian, Hopkins, Webster, and Union in the State of Kentucky,formed for the purpose, among other things, of dealing with laborproblems; that at that time there existed a contract between TheOperators' Association and the I. M. U. binding on all the membersof each, which in effect required all employees of members of TheOperators' Association to join the I. M. U.; that in accordance withthis contract, the respondent required as a condition of employmentat its mine that its employees become members of and pay dues to theI.M. U.; and that at the time when this condition of employmentwas imposed, the I. M. TT. did not represent a majority of such em-ployees and none of the respondent's employees was a member of theI.M. U.; (6) that the respondent, while engaged as described above,coerced its employees to join the I. M. U. and, during the summer of1937, discharged 14 named employees 2 and has at all times sincerefused to employ them or any of them because they refused torelinquish their membership in the U. M. W. A. and refused to retainmembership in and remain loyal to the I. M. U.; (7) that the re-spondent, on May 13, 1937, and thereafter, refused to bargain collec-tivelywith the U. M. W. A. which had been designated for thatpurpose by a majority of its employees in the unit appropriate foriGeorge Berry, Tillman Blades, Puddin Boyd, Lowery Boyd, Guy Brown, Arnie Causler,Albeit Childres, Orene Clark, Joe Cunningham, Wilford Davis, Oscar Denton, ChesterDulin,RealerDunning, Gene Elgin,Ben Fletcher,Ernest Ford,NorrisFord,ArthurFranklin,WillieFranklin,Leonard Frazier,Ross Gamblm, Hershel Grant, Dewitt Hos-kins, Joseph Hight, Albert Holliday, Carlie Holmes, Earl Jackson,J.W Jackson,RaymondJackson, Zeke Justic, Erin Lathom, J E Long, Raymond Lathom, Tommy Lee, AmonMajors, William Manson.Buck Martin,Enos Martin,Samuel McNeily, Abe Nlonx,CliftonOates, Eugene Pendley, Floyd Penrod, Robert Penrod, Andrew Pool, Henry Poole, WalterPoole,Clarence Robison, Lindy Scroggins, Lawson Smith, Iley Sneed, Edgar Trotter,Charlie Whitfield, Owen Whitfield, George Wiggins, Gilbert Wiley.The names of these employees are as folloiis:U. S Bacon, William Crick, OliverFlowers,Roy Holmes,Richard Hunt,Sam Mudd,Willard Mudd,James Sharber, Roy E.Sharber, Andrew Snorton, Claude Snorton, Flem Snorton, Jr.,Leslie Taylor,Arthur Wicks. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining purposes; and (8) that by the above and othersimilar acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The complaint against Reinecke Coal Mining Company wasamended at the hearing, as more particularly set forth hereinafter.The complaint as amended alleged in substance (1) that the re-spondent, on or about August 10, 1933, and thereafter, instigated,fostered, dominated, and interfered with the formation or adminis-tration of a local of the I. M. U. and contributed financial or othersupport to the I. M. U.; (2) that the respondent, sometime prior toAugust 10, 1933, became a member of The Operators' Association;that on that date The Operators' Association and the I. M. U. en-tered into a contract binding on all the members of each, which ineffect required all employees of members of The Operators' Associa-tion to join the I. M. U.; that in accordance with this contract therespondent required as a condition of employment at its mine thatits employees become members of and pay dues to the I. M. U.;that at the time when this condition of employment was imposedthe I. M. U. did not represent a majority of such employees andnone of the employees was a member of the I. M. U.; and that mem-bership in the I. M. U. has been a condition of employment bythe respondent until the present time; (3) that the respondent, whileengaged at its mine as described above, coerced its employees tojoin the I. M. U. and, in February and June 1937, discharged fivenamed employees 3 and has at all times since refused to employ thembecause they joined and assisted the U. M. W. A. and refused toretainmembership in and remain loyal to the I. M. U.; (4) thatthe respondent, on June 9, 1937, and thereafter, refused to bargaincollectively with the U. M. W. A., which had been designated forthat purpose by a majority of its employees in a unit appropriatefor collective bargaining purposes; and (5) that by the above andother acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.The complaint against Grapevine Coal Company alleged in sub-stance (1) that on or about August 10, 1933, and thereafter, therespondent instigated, fostered, dominated, and interfered with theformation or administration of a local of the I. M. U. and con-tributed financial or other support to the I. M. U.; (2) that some-time prior to August 10, 1933, the respondent became a member ofThe Operators' Association; that on that date The Operators' Asso-ciation and the I. M. U. entered into a contract binding on the mem-IThe names of these employees are as follows : John Bowles, William Hamilton, HenryL Hodge, Robert Jordan, and Jimmy Reeves Stone WILLIAMS COAL COMPANY ET AL.585hers of each which in effect required all employees of members ofThe Operators' Association-to join the I. M. U.; that in accordancewith this contract the respondent-required as a condition of employ-ment that its employees become members of and pay dues to theI.M. U.; that this condition of employment was imposed at a timewhen the I. M. U. did not represent a majority of such employeesand none of such employees was a member of the I. M. U.; thatmembership in -the- I. M. U. has been required as a condition of em-ployment by the respondent until May 25, 1937, when its mineclosed down; (3) that the respondent on May 21, 1937, and there-after, refused to bargain collectively with the U. M. W. A., whichhad been designated for that purpose by a majority of the respond-ent's employees in a unit appropriate for the purposes of collectivebargaining; (4) that the respondent coerced its employees to jointhe I. Al. U. and that, on May 25, 1937, after request was made ofit by the U. M. W. A. to bargain collectively with that organization,it shut down its mine for the purpose of coercing and intimidatingits employees in the exercise of the rights guaranteed by Section 7of the Act.The complaint against Sixth Vein Coal Corporation was amendedat and subsequent to the hearing as more particularly set forthhereinafter.The complaint as finally amended alleged in substance(1) that on October 8, 1935, the respondent entered into a writtencontract with the U. M. W. A. regarding wages, hours, and otherconditions of employment, which was to remain in force until March1, 1937; that on or about April 1, 1936, the respondent broke thecontract by refusing to live up to its provisions and thereupon therespondent's employees went out on strike; that during the strikeand on or about May 15, 1936, the respondent resumed the opera-tion of its mine ; that on or about June 11, 1936, and thereafter, andwhile the strike still was in progress, the respondent instigated, fos-tered, dominated, and interfered with the formation or administra-tion of a local of the I. M. U. at its mine and contributed financialor other support to the I. M. U.; (2) that on June 11, 1936, therespondent became a member of The Operators' Association ; that atthat time there existed a contract between The Operators' Associa-tion and the I. M. U. binding on the members of each, which ineffect required all employees of members of The Operators' Associa-tion to join the I. M. U.; that pursuant to the contract the respondentrequired as a condition of employment at its mine that employeesbecome members of and pay dues to the I. M. U.; that at the timethis condition of employment was imposed the I. M. U. did notrepresent a majority of the respondent's employees, including thosewho were then out on strike and none of such employees was a mem-ber of the I. M. U.; that the respondent coerced its employees to 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin the I. M. U.; and that on or about June 11, 1936, and at alltimes thereafter, the respondent refused to employ anyone who didnot join the I. M. U. and also refused to employ anyone who was a.member of the U. M. W. A., including employees who were thenout on strike, as these employees well knew ; that some 99 namedemployees 4 refused to join the I. M. U. as thus required; that in andby requiring on or about June 11, 1936, and thereafter, membershipin the I. M. U. as a condition of employment, as aforesaid, the re-spondent refused to employ such employees, some of whom werenever taken back to work, and others of whom were refused employ-ment until various dates when economic circumstances compelledthem to return, because of their membership in and assistance to,the U. M. W. A., their engaging in concerted activities for the pur-pose of collective bargaining and other mutual aid and protection,and their refusal to resign from the U. M. W. A. and join theI.M. U.; and (3) that by the above and other acts the respondent in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The amended complaint against The Operators' Association al-leged in substance that it was issued in connection with activitiesof the Association carried on in concert with the other respondents,Sixth Vein Coal Corporation, Grapevine Coal Company, WilliamsCoal Company, and Reinecke Coal Mining Company ; that TheOperators' Association is a Kentucky corporation engaged in thebusiness of assisting coal-mine operators in the counties of Christian,Hopkins,Webster, and Union, in the State of Kentucky, in theconduct and operation of their respective enterprises and especiallyin aiding them in handling their labor problems; that among themembers of The Operators' Association are, and for some time havebeen the four other respondents ; that a principal reason for theformation of The Operators' Association was to consolidate the coal-4The complaint as amended contained 100 names.However, the name of WilliamFranklin appears twice on the original complaint.The names of these employees are asfollows : Luther Abbott, Marshall Adcox, Alvie Ayers, Jake Beard,Arthur Brown, EspyBrown,George Brown,Herschell Brown, Hubert Brown, W. H Brown,Henry Buntin,OllieBryant,Lewis Cain,Herman Capshaw,BillCavanaugh,HershelCullen,ErnestCullen,Earl Day. Lawrence Davenport,Jack Dunning, Logan Dockrey,Thurman Dockrey,Joe Eaves,Ely Ewitts,W. H. Farmer,Ruby Ferguson,Bedie Fork,Jess Fork, AshleyFranklin,William Franklin,Lexie Felton, Frank Gamons, William Getlin,Owen Hatfield,Bert Hayes,Herschel]Hibbs, L M. Hicks, Wallace Hicks, Luther Hopper,Baxter Howton,Cecil 1-Iurt,Glen Hurt, Raymon Hurt, Claud Hyatt, James Hyatt, Harlon Jackson, RubyKnight, E G.Lantaif,William Archie Lee, Earl Ligon,Perry Lyon,Gordon Maddox, RoyMajors, Lee Marshall,William Mathis,Ed McCulley,William McDonnell,B.D. Melton,Tom Menser,Walter Messemor,Elmo Miller,John Miller, Jess Mitchell,Monroe Mullins.Miles Mullins, J L. Neisz,Elmer Oglesby,Henry Paris, Floy Perry,Floyd Pierce, EdgarPrice,Byrd Rawlins,Elgin Rawlins,Lem Rawlins,H. C. Rea, M. B.Rose, V. O. Scott,Aubrey Sisk,Carl Sisk, Chester Sisk, Delbert Sisk,J R. Sisk, Joe Sisk, Leonard Sisk,J E Steeley,Travis Tirey,Finis Todd, Sam Turner,William Turner,Dulin Tury,HowellVinson, Joe Walker,Henry Wilkerson,CharlieWyatt,ChesterWyatt,GarlandWyatt,Georgia Wyatt, Goebel Wyatt, Rustler Wyatt WILLIAMS COAL COMPANY ET AL.587mine operators in their anti-union policy which has been pursued todate; and that The Operators' Association in the summer of 1933promoted the formation of the I. M. U. and since then has dominatedand interfered with the administration of the I. M. U. and con-tributed financial and other support to it.The amended complaintfurther alleged that The Operators' Association has entered intovarious contractual relations with the I. M. U.; that the first of thesecontracts was executed on August 10, 1933, and has been renewed insubstantially the same form until the present time; that under theterms of these contracts which were binding alike on the membershipof The Operators' Association and the I. M. U., all regular employeesof members of The Operators' Association were required to becomemembers of the I. M. U.; that members of The Operators' Associationcompelled their employees under peril of loss of employment, toundergo a check-off of dues to the I. M. U.; that at no time whenmembers of The Operators' Association required membership inthe I. M. U. as a condition of employment, did the I. M. U. representa majority of the employees of such member; that recognition of andcontract with the I. M. U. preceded any actual employee membershipsin the I. M. U.; that, as a direct consequence of the contracts betweenThe Operators' Association and the I. M. U., the four respondentsother than it at various times required as a condition of employ-ment that their employees join the I. M. U. and pay dues to thatorganization, and thereby coerced their employees to become mem-bers of the I. M. U.; that, as a further consequence, Reinecke CoalMining Company, Sixth Vein Coal Corporation, and Williams CoalCompany discharged or refused to employ certain employees becausethey would not become members of, or retain membership in andremain loyal to the I. M. U., and membership in the I. M. U. con-tinued to be a condition of employment at the Grapevine mine untilMay 25, 1937, when the mine was closed down following the receiptof a collective bargaining request from the U. M. W. A.; that thecontract between The Operators' Association and the I. M. U. was theprincipal reason for the refusal of each of said four respondents torecognize or meet with the U. M. W. A. as the representative of amajority of its employees; that in respect to the above acts, andeach of them, of The Operators' Association, The Operators' Asso-ciation has acted as agent and instrumentality of the other four re-spondents; and that by the above acts, when considered in connectionwith the acts of the other respondents, and by the continuance ofsuch acts after July 5, 1935, the effective date of the Act, and byother similar acts, The Operators' Association interfered with, re-strained, and coerced the employees of its members, especially theemployees of the four respondents named above, in the exercise ofthe rights guaranteed in Section 7 of the Act. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 7, 1937, a motion was filed in each case by the respec-tive respondent, asking that the complaint therein and, in the caseof The Operators' Association, the amended complaint therein, bedismissed on the ground that the operations of such respondent werenot part of nor did they constitute interstate commerce.The motionof The Operators' Association set forth as further ground that it wasnot an employer and had no employees.On September 7, 1937, eachof the respondents likewise filed an answer to the respective. com-plaints, and in the case of The Operators' Association, to the amendedcomplaint.The answer of the respondent, Reinecke Coal MiningCompany, was amended at the hearing, and the answer of the re-spondent, Sixth Vein Coal Corporation was amended at and subse-quent to the hearing.The answers, as amended, of Reinecke CoalMining Company and Sixth Vein Coal Corporation, and the answersof the other respondents, each denied the material allegations of therespective complaints, as amended, or the complaint, as the casemight be.The answer, as amended, of the respondent, ReineckeCoal Mining Company, and the answer of the respondent, GrapevineCoal Company, admitted that the respective respondents becamemembers of The Operators' Association prior to August 10, 1933, andthat on that date the Association entered into a contract with theI.M. U. binding on all members of the Association and on all mem-bers of the I. M. U. which in effect required all employees of mem-bers of the Association to join the I. M. U.The answer of the re-spondent, The Operators' Association, to the amended complaintagainst that respondent admitted that under the terms of the contractof August 10, 1933, and subsequent contracts which were bindingalike on the membership of the Association and the I. M. U., allregular employees of members of the Association had to becomemembers of the I. M. U. On September 8, 1937, the I. M. U. filedwith the Regional Director a motion for leave to intervene and to filean answer in each of the cases, which was granted.On September11, 1937, the I. M. U. filed such answers, in effect denying the allega-tions of the complaint, and in the case of The Operators' Association,the amended complaint, with respect to itself.Pursuant to notice a hearing was held in Madisonville, Kentucky,from September 13 to 22, 1937, inclusive, before Tilford E. Dudley,the Trial Examiner duly designated by the Board.The Board, therespondents, the U. M. W. A., and the I. M. U. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the com-mencement of the bearing the parties stipulated for the record thatall pleadings and notices concerning the hearing had been duly servedupon the respondents, the I. M. U., and the U. M. W. A. The Trial WILLIAMS COAL COMPANY ET AL.589Examiner denied the several motions to dismiss the complaints abovementioned-,The Board herebyaffirmsthat ruling.'At the conclusion of the hearing counsel for the Board moved thatthe complaint against Reinecke Coal Mining Company be amendedto allege that the respondent, on February 15, 1937, discharged JohnBowles because of his membership in and activity in behalf of theU. M. W. A. The motion was granted over objection.We find noprejudicial error in this ruling of the Trial Examiner and herebyaffirm the same. The respondent raised no objection at the timeBowles testified concerning his discharge, and it was afforded fullopportunity to and did cross-examine him. It also presented evi-dence on the matter by way of defense.Counsel for the Board like-wise moved that the complaint against the respondent, Sixth VeinCoal Corporation, be amended by adding to paragraph 10 thereof,to the list of employees therein named as having been refused em-ployment, as more particularly set forth above, the names of nineother employees.6The motion was granted over that respondent'sobjection.We find no prejudicial error in this ruling of the TrialExaminer and the ruling is hereby affirmed.This respondent didnot object when any of the nine employees testified, and was affordedfull opportunity to cross-examine them.As indicated below, theissues involved in regard to these employees are identical with theissues involving the other employees originally named in thecomplaint.The Trial Examiner made various rulings on other motions ofthe parties and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.These rulings are likewise hereby affirmed.On or about December 8, 1937, the Trial Examiner issued an Inter-mediate Report in the case of Grapevine Coal Company, a copy ofwhich was duly served upon the respondent in that case, upon theU. M. W. A., and upon the I. M. U., in which he found that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and (5)and Section 2 (6) and (7) of the Act.He did not find that therespondent had engaged in any unfair labor practices within themeaning of Section 8 (3) of the Act.He recommended that therespondent cease and desist from its unfair labor practices and takecertain affirmative action to remedy the situation brought about bysuch practices.Santa Cruz Fruit Packing Company v.National Labor Relations Board,303U. S 453;CloverFork Coal Company v.NationalLaborRelationsBoard,97F.(2d)331(C. C A. 6th).6 The names of these employees are as follows:Luther Abbott,Ruby Ferguson, WilliamGatlin,Harlon Jackson,WalterMessemor,Byid Rawlins,HenryPaus,Chester Sisk,William Turner. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about December 10, 1937, the Trial Examiner issued an Inter-mediate Report in the case of The Operators' Association, a copy ofwhich was duly served upon the respondent in that case, upon theU. M. W. A., and upon the I. M. U., in which he found that TheOperators' Association had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1) and (2) and Section 2 (6) and (7) of the Act, and recommendedthat it cease and desist from its unfair labor practices, withdrawrecognition from the I. M. U. as the representative of employees of itsmembers and completely disestablish it as such representative, andtake certain other affirmative remedial action.On or about December 11, 1937, the Trial Examiner issued an Inter-mediate Report in the case of Williams Coal Company and an Inter-mediate Report in that of Reinecke Coal Mining Company, copies ofwhich were duly served upon the respective respondents in those cases,upon the U. M. W. A., and upon the L. M. U., in which he found thateach of these respondents had engaged in and was engaging in unfairlabor practices, within the meaning of Section 8 (1),'(2), and (3)and Section 2 (6) and (7) of the Act.He did not find that either ofthese respondents had engaged in any unfair labor practices withinthe meaning of Section 8 (5) of the Act. In the Williams Coal Com-pany case, he found that the evidence did not show a discriminationin the failure or refusal of the respondent to reinstate the employeeswho went on strike in 1935, and recommended that the complaint bedismissed with respect to Flem Snorton, Jr., and Roy E. Sharber, twoof the employees alleged to have been discriminatorily discharged in1937.In both cases, he recommended that the respondent cease anddesist from its unfair labor practices found, and take certain affirma-tive action.On or about December 11, the Trial Examiner issued an Inter-mediate Report in the case of Sixth Vein Coal Corporation, copiesof which were duly served upon the respondent in that case, uponthe U. M. W. A., and upon the I. M. U., in which he found that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act.He did not find thatthe respondent had engaged or was engaging in any unfair laborpractices within the meaning of Section 8 (3) of the Act.He recom-mended that the respondent cease and desist from its unfair laborpractices and likewise take certain action to remedy the situationwhich its practices had brought about.Thereafter, the respondent, the I. M. U., and the U. M. W. A.each filed exceptions to the Intermediate, Report in the WilliamsCoal Company case; and each of the respective respondents and theI.M. U. filed exceptions in the remaining cases. The Board has con- WILLIAMS COAL COMPANY ET AL.591sidered all of the exceptions filed and, in so far as they are incon-sistent with the findings, conclusions, and order set forth below, findsno merit in them.On May 9, 1938, the Board advised the respondents, the I. M. U.,and the U. M. W. A., of their privilege, within a period of 10 daysfrom receipt of such notice, to apply for oral argument before theBoard and for leave to file briefs.On May 14 the respondents andthe I. M. U. made such application.On May 27, 1938, the Board issued in the case of Sixth VeinCoal Corporation its amendment to the complaint in thatcase, asamended therein, for the purpose of conforming in certain respectsthe allegations of said complaint, as amended, to the proof.A copyof the amendment was duly served upon the respondents, upon theI.M. U., and upon the U. M. W. A.; and the parties were given leaveto file an answer to the complaint, as finally amended, and to requesta hearing on the same within 5 days. On June 1 Sixth Vein CoalCorporation filed its motion objecting to the filing of said amend-ment to the complaint, as amended, and moving the Board to strikefrom the record said amendment, and also filed an amendment toitsanswer denying the allegations of the complaint, as finallyamended.On June 3, 1938, U. M. W. A. filed in said case a motion forextension of the recommendations of the Trial Examiner's Inter-mediate Report, and for additional findings, to the effect that saidrespondent be required to make whole certain named employees forany loss of wages which they suffered by virtue of the respondent'sunfair labor practices.On June 15, 1938, the Board issued in saidcase and served upon the respondent, the I. M. U., and the U. M.W. A., its order directing the filinginstanterof the respondent'smotion to strike the amendment to the complaint, as finally amended;and denying said motion.Pursuant to notice, a hearing for the purpose of oral argument washeld on July 7, 1938, before the Board in Washington, D. C. Neitherthe respondents nor the I. M. U. appeared. The U. M. W. A. ap-peared and participated in the hearing.No briefs were filed.Upon the entire record in this consolidated proceeding, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESSES OF THE RESPONDENTSWilliams Coal Company, a Delaware corporation, is engaged inthe business of mining and selling coal. It owns and operates a mineat Mannington, Hopkins County, Kentucky, where its principal placeof business is located.All of the coal produced is sold to the Nash-villeCoal Company, a coal brokerage concern, which takes title at 592DECISIONSOF NATIONAL LABORRELATIONS BOARDthe,mine.The coal is placed in railroad cars of the Louisville &Nashville Railroad Company, stationed at the mine, and shippeddirectly to customers of the Nashville Coal Company. In the year1936, production amounted to 364,574 tons.About 22 per cent thereofwas shipped to points in Illinois; 18.19 per cent in Tennessee; 0.07 percent in Iowa; and 9.68 per cent in other States. The remainder wasdelivered intrastate, a substantial portion of which being sold to theLouisville and Nashville Railroad, an interstate carrier. In the first6 months of 1937, production was 118,252 tons of which 29.74 per centwas shipped to Illinois; 16 per cent to Tennessee; 0.56 per cent toIowa; and 8.03 per cent to other States.Thus over 54 per cent wasshipped during this period to points outside the State of Kentucky.Approximately 75 per cent of the equipment and supplies used at themine is purchased in and brought to the mine from States other thanKentucky.During the first 6 months of 1937, the respondent em-ployed approximately 295 employees and operated about 165 days.Reinecke Coal Mining Company, a Delaware corporation, ownsand operates a mine at Madisonville, Kentucky, its principal place ofbusiness.The coal is sold by and through a coal broker, f. o. b. themine. It is loaded into railroad cars of the Louisville and NashvilleRailroad stationed adjacent to the mine. In the year 1936, produc-tion amounted to 203,832 tons, of which over 69 per cent was shippedoutside Kentucky to the following States : Alabama, Arkansas, Illi-nois,Indiana, Iowa, Louisiana,Minnesota,Mississippi,Missouri,Tennessee, andWisconsin.During the first 6 months of the year1937, production amounted to 104,388 tons, over 75 per cent of whichwas shipped to points in the following States : Alabama, Illinois,Indiana, Iowa, Minnesota, Mississippi, Missouri, Tennessee, and Wis-consin.The equipment and supplies used at the mine are purchasedprincipally in Kentucky, Missouri, Illinois, and Indiana.During thefirst 8 months of 1937, the respondent employed an average of 240employees.Grapevine Coal Company is a Delaware corporation. Its mineis located near Madisonville, Kentucky.It also sells its coal througha coal broker f. o. b. the mine. Coal is shipped directly from themine in cars of the Illinois Central Railroad Company and theLouisville and Nashville Railroad Company. In 1936, productionamounted to 167,227 tons, over 65 per cent of which was shippedoutside Kentucky to the following States : Alabama, Arkansas, Illi-nois,Iowa, Indiana, Louisiana,Minnesota,Mississippi,Missouri,Nebraska, South Dakota, Tennessee, and Wisconsin. In the first 6months of 1937, over 82 per cent of a production amounting to86,606.50 tons was distributed among the States last named, exceptMissouri and Nebraska.On April 1, 1937, 200 persons were employedin the mine. WILLIAMS COAL COMPANY ET AL.593Sixth Vein Coal Corporation, a Delaware corporation, owns andoperates a mine in Madisonville, Kentucky.All coal produced issold to Memphis Coal Company, a coal brokerage concern, andshipped directly to its purchasers in cars of the Illinois Central Rail-road.In 1936, 102,400 toils were produced, and in the first 6 monthsof 1937, 39,900.In each of these periods approximately 80 per centof the coal was shipped to points in Illinois, Indiana, Iowa, Wiscon-sin,Minnesota, Tennessee, and the South.About 50 per cent of thesupplies used at the mine is purchased in States other than Ken-tucky.During the first 9 months of 1937, the respondent employed-an average of approximately 135 employees.The Operators' Association is a non-profit, non-stock membershipassociation, organized as a body corporate and politic under the lawsof Kentucky.? Its principal place of business is Madisonville, Ken-tucky.Membership in the Association is limited to owners and op-erators of coal mines located in the counties of Christian, Hopkins,Webster, and Union, Kentucky.At the present time it has 19 mem-bers, including the other respondents herein.The present treasurerof the Association is one Overall, general manager of the respondent,Reinecke Coal Mining Company.One Hayes, general manager ofthe respondent, Grapevine Coal Company, is a director.The Op-erators' Association is engaged, among other things, in assisting itsmembers in the conduct of their respective businesses, especially in thehandling-of their labor relations.Since August 10, 1933, acting foritself and as agent for and in the interest of its members, it hasentered into successive contracts with the I. M. U., more particularlydescribed below, regarding wages, hours, and working conditions ofitsmembers' employees.8As found hereinafter, The Operators' As-sociation is an employer, within the meaning of the Act.,,II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District No. 23, is a labor or-ganization admitting to membership persons employed in the miningindustry in the western part of Kentucky, except foremen, assist-ant foremen, bosses, fire bosses, electricians and assistants, coal in-spectors or weighbosses, watchmen, stablemen, teamsters, truckdrivers, railroad track workers or others engaged in new constructionor extensive repair work, clerks, and persons employed in a technical,7Carroll's Kentucky Statutes Ann(1936) § 879.8The contracts provide "That the parties[The Operators'Association and the I.âI. U.]have reached an agreement to be binding on their membeiship as to wage scales and work-ing conditions in the Counties of Union, Webster,Hopkins and Christian,in the State ofKentucky, and do hereby declare their mutual agreement to the following terms and con-ditions which the parties and their membership mutually undertake to preserve for theirmutual benefit . . .iSee Section III F 1,infra 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory, or executive capacity.United Mine Workers of Amer-ica,District No. 23, is affiliated with the United Mine Workers ofAmerica, an international labor organization, which in turn is affil-iated with the Committee for Industrial Organization.United MineWorkers of America, District No. 23, comprises various local labororganizations, herein called locals, including locals at the respectivemines of Williams Coal Company, Reinecke Coal Mining Company,Grapevine Coal Company, and Sixth Vein Coal Corporation.Independent Miners' Union of Western Kentucky, District No. 1,isa labor organization which admits to membership persons em-ployed in and around coal mines in Hopkins County and adjacentcounties, Kentucky.It has chartered local labor organizations, like-wise herein called locals, at the mines of the aforesaid respondents.III. THE UNFAIR LABOR PRACTICESA. BackgrowndIn June 1933, the U. M. W. A., spurred by the enactment of theCongress of the National Industrial Recovery Act,10 extended itsorganizational activities among the coal mines in western Kentucky.The campaign was particularly successful in Muhlenberg and OhioCounties,"'Kentucky, where large numbers of mining employeesjoined the U. M. W. A. and collective bargaining agreements pro-viding for employee wages and other working conditions were there-after entered into by the coal-mine operators with the U. M. W. A.as representative of such employees.About the same time in June 1933,12 The Operators' Association,acting through its president and certain members, sought to persuadeone Jackson, a real-estate man, formerly a leader in the affairs ofthe U. M. W. A., to form an independent labor organization amongemployees working in the coal mines of western Kentucky. TheAssociation informed Jackson that it "didn't want to have any out-side interference . . . with the U. M. W. A.," offered him a loanof $1,000 for organizational purposes, and suggested certain clausesthat the constitution of the proposed union might contain. Jack-son did not favor the plan; he "could not get the consent of mymind to go through with this organization," for he would want "a10 This statute went into effect June 16, 1933. Section7 (a) thereofsecured to em-ployees the right to self-organization and to bargaincollectivelythrough representativesof their own choosing."These counties lie adjacent to Christian,Hopkins,Webster,and Union counties,Kentucky.12While actionsof therespondent occurring before the effective date of the Act do notconstitute unfair labor practices,they are important,nevertheless,as lending color to andexplaining the respondents'acts afterthat date.SeeNational Labor Relations Board v.Pacific GreyhoundLines, Inc,91 F. (2d) 458, 459 (C. C. A 9th), 303 U.S. 272;NationalLabor Relations Board v. Pennsylvania GreyhoundLines, Inc,303 U. S. 261. WILLIAMS COAL COMPANY ET AL.595constitution by the men, I want the men to elect me as their repre-sentative."Shortly after this abortive attempt the president of The Operators'Association had a conversation with one Robert Nance, whom thepresident sometime previously had employed as a mine foreman,about organizing an independent labor organization in the westernKentucky coal fields.Nance testified that many people in yearspreceding that time had discussed such a project with him, amongothers, miners and a banker who operated a local coal mine.How-ever, the record shows that nothing ever was undertaken by Nancein that direction until after his conversation with the president ofThe Operators' Association.On July 1, 1933, the president and members of The Operators'Association conferred with Nance at a meeting of the Associationarranged by the president.Nance said to the operators that "thecoal industry in Western Kentucky could only be saved by an inde-pendent organization . . . that the national policy of the UnitedMine Workers was calculated to seriously injure, if not destroy, thecoal industry in Western Kentucky . . .," that he "would not under-take it [the organization of an independent union] unless I was as-sured that I could have their cooperation to the extent that I couldgo in on their property, take their employees, and use them as or-ganizers to organize the men in the mines."The Operators' Asso-ciation agreed to give Nance such cooperation.Thereupon, as aresult of this meeting, Nance proceeded to organize the I. M. U.The members of The Operators' Association were not entirelysatisfied with having Nance lead the I. M. U. Later in the sum-mer of 1933, after the I. M. U. was formed, one Trader, a memberof the Association and a stockholder in other coal companies whichwere also members of the Association, approached one Yarborough,a farmer and miner, and, after informing him that "we are tryingto organize an Independent Miners' Union here and . . . we havegot Mr. Nance at the head of it," stated that the miners had no con-fidence in Nance and that "if you will accept the place we willgive you $300 a month and make you president of the I. M. U."Yarborough rejected the offer, saying that he wanted to retainthe confidence which the miners in western Kentucky had placed inhim.At the hearing Trader denied having had the above con-versation with Yarborough but admitted visiting him in the fall ofthat year.Trader's testimony as a whole is evasive, and under allthe circumstances we are unable to give credence to his denial.On July 1, 1933, Nance and four other incorporators organizedthe I. M. U. as a non-profit, non-stock "labor union association," ad-mitting to membership persons employed in and around coal minesof Hopkins County, Kentucky, and adjacent counties in Kentucky. 596DECISIONSOF NATIONAL LABORRELATIONS BOARDThereafter in July a certain petition, in words substantially asfollows, was circulated among employees at the mines of members ofThe Operators' Association and elsewhere, including the mines ofsome of the respondent operators:We the undersigned employees . .. hereby pledgeour alle-giance to the Independent Miners' Union and request J. A.Johnson 13 and R. M. Nance to secure a joint conference withthe coal operators and a scale committee selected by the men em-ployed at the mines for the purpose of securing a contract cov-ering wages and working conditions at the various mines.In some instances the circulation of these petitions and the secur-ing of employee signatures to them was initiated by or accomplishedthrough the active assistance of executives and managerial employees.Locals of the I. M. U. were then established at various mines, withtwo such locals being organized prior to August 10, 1933, at themines of the Reinecke Coal Mining Company and Grapevine CoalCompany, respectively, both members of The Operators' Associationat that time.On August 10, 1933, The Operators' Association, acting for itselfand as agent for and in the interest of its members, entered into awritten agreement with the I. M. U., effectiveas ofAugust 1, 1933.concerning "wage scales and working conditions" of employees atthe mines of members of The Operators' Association in the countiesof Union, Webster, Hopkins, and Christian, Kentucky.The agree-ment was expressly made binding on the respective memberships ofboth parties and provided that it constituted "the only Agreementbetween the men employed by the Operators and the Operators' Asso-ciation and there shall be no demands made locally that will con-flict with this Agreement."Both the I. M. U. and The Operators'Association construed and considered this contract as providing fora closed shop.14The agreement also contained a provision,permissiveis Attorneyfor IM U at that time.14Nance testified as follows :A. . . . It [agreementof August10, 1938]was supposed to be a closed shop con-tract,with certain exceptionsQ. So thisprovision,which is in the preambleof the Contract, saying: "Witness-eth, that the parties havereached an agreement to be binding on their membershipas towage scales,working conditions,"and so fortli,,that is the provision that madeit binding on all members of the Operators Association?A That iswhat we assumed.Q. To have onlyIM U. men in their mines?A. That is 1what we assumedAs to the "exceptions"referredto by Nance,see Section III E 3,infra.The answersfiled by the respondents,The Operators' Association,Reinecke Coal Mining Company andGrapevine Coal Company all acquiesced in the allegation of the respective complaintsagainst themthat the agreement of August10, 1933,provided for a closed shopTheanswer of the Association also admitted that the subsequent agreements provided for aclosed shopSee also Section IIIB 4, infra WILLIAMS COAL COMPANY ET AL.597in character, authorizing each operator to make individual contractswith its employees providing for a check-off of dues to the I. M. U.and to the particular local of the I. M. U. at the respective operator'smine.15At the time the agreement was executed the I. M. U. didnot represent a majority of the employees at the mines of ReineckeCoal Mining Company or Grapevine Coal Company. Pursuant tothe agreement the operators of both these mines required all of theiremployees to join the I. M. U. in order to retain their jobs.Theyalso required as a condition of employment that the employeesauthorize a check-off of dues to the I. M. U.We are convinced from what has been set forth above, in the lightof the entire record, that The Operators' Association, acting for itself,and as agent for and in the interest of its members, promoted, spon-sored, and supported the formation of the I. M. U. in order to thwartand defeat the U. M. W. A. in its unionization of employees in thecoal mines of western Kentucky. It is clear that the members of TheOperators' Association desired and proposed that their employees joinand designate as bargaining representative a labor organization con-genial to the will of the mine operators in that field, and that to thatend, acting through The Operators' Association, they enlisted Nanceto organize the I. M. U.We find it impossible to believe in view of thecircumstances surrounding the formation of the I. M. U. and eventswhich-subsequently developed that the proposal for founding thatorganization- originated with Nance or that its being organized isattributable to him independently.The agreement of August 10, 1933, was, by its terms, to continue inforce until July 1, 1934, and thereafter, until a further agreement wasreached between the parties altering or modifying the first agreement.It also was provided that the parties would meet in April 1934 tonegotiate a further agreement to become effective upon the expirationof the agreement of August 10.On April 1, 1934, The Operators' Association, again acting for itselfand as agent for its members, and the I. M. U. entered into a secondagreement, as ;contemplated by the agreement of August 10, 1933,coiifa-iffiiiig substantially the same provisions as their preceding agree-ment, except for certain changes in wage rates and hours of employ-ment.This second contract was renewed on June 20, 1935, for aperiod terminating July 1, 1937.1815 For terms of this individual contract see Section III B 4,infra16A third agreement was entered into November 14, 1936, effective November 16, con-taining substantially the same provisions as the preceding contracts,with changes in wagerates and other changes,and by its terms extending to July 1, 1938.The parties furtheragreed to meet in April 1938, to negotiate a new agreement.The agreement of November16 provided that "This is a closed shop Agreement between the parties.Members of theIndependent Miners Union only shall be employed in the mines operating under this con-tract, subject to specific exceptions herein set out."The agreement was amended toprovide for change in wage rates on April 26, 1937.164275-39-vol xi-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a result of the favored position accorded the I. M. U. by membersof The Operators' Association operating mines in Christian, Hopkins,Webster, and Union counties, Kentucky, the U. M. W. A. was unsuc-cessful in its organizing activities conducted in those counties.Evenin coal mines where the U. M. W. A. claimed as members a majorityof the employees, it failed to secure a collective bargaining contractwith the mine operators.The U. M. W. A. also discovered thereafterthat because of the lower scale of wages provided for in the I. M. U.contract, the operators in Muhlenberg and Ohio counties refused toenter into agreements with the U. M. W. A. providing for wages atthe higher national level.B.Williams Coal Company-The unfair labor practices1.The discharge of ProffittLinn Proffitt was discharged by the respondent, Williams CoalCompany, on August 25, 1935. Three months earlier he had beenelected financial secretary of a local of the U. M. W. A. establishedamong employees at the mine. Proffitt was an active union member.In June 1934 he served on a committee of the local which attempted,without success, to obtain from the respondent recognition for theU. M. W. A. as collective bargaining representative of the respond-ent's mining employees.-Shortly after his election as a union officer Proffitt was demotedfrom his job as a mule driver to loading coal at a difficult locationin the mine.He was told by his foreman that the reason for thedemotion was that his driving, was unsatisfactory.No explanationof what was meant by this was given him. Proffitt had been em-ployed as a driver by the respondent for 3 years, and during thattime had received no complaints about his work.However, thedrivers who succeeded Proffitt at his job did not prove satisfactoryand he was returned to mule, driving, where he was engaged whenthe discharge occurred.At the time of his discharge Proffitt inquired of the foreman who,dismissed him what the reason therefor was.The foreman repliedthat he "could not say," that Proffitt would have to see the superin-tendent of the mine, one Snarr, about it. Proffitt went to Snarr whosaid that Proffitt "was riding around with the district officials toomuch and if [Proffitt] was able to ride around with the district -officials and associate with them [Proffitt] was able to work, to do anykind of work that he was supposed to have for me." By districtofficials Snarr referred to the president of the U. M. W. A., Morgan,and its secretary, Loveless.—4,The respondent avers in its answer that it "discharged Proffitt forthe reason that he "wilfully and without reason or excuse repeatedly WILLIAMS COAL COMPANY ET AL.599absented himself from work."There is no evidence in support ofthis allegation.Proffitt testified, and we believe, that there was noirregularity in his work, as averred.We have no doubt that the true reason for the discharge wasProffitt's union leadership and activity.As set forth below, the re-spondent, about the time of the discharge, showed its hostility towardthe U. Al. W. A. local by refusing to accord the U. M. W. A. therecognition as collective bargaining representative of the respondent'semployees, to which it was entitled under the Act.Proffitt held aposition of consequence in the local.His demotion shortly after hiselection to office in the union was a warning of the respondent's atti-tude concerning his union activities.17We are satisfied that hisassignment to coal loading was not caused by unsatisfactory work.Proffitt's persistence in his union activity as evidenced by his asso-ciation with the U. M. W. A. officials in their organizational workfinally resulted in his discharge.That Snarr in stating the reasonfor the dismissal described it as "riding around with the districtofficials too much" made the discriminatory character of the dismissalnonetheless clear.We find that by discharging Linn, Proffitt on August 25, 1935, therespondent,Williams Coal Company, discriminated in regard to hireand tenure of employment, thereby discouraging membership in alabor organization; that in and by said discharge said respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.At the, time of his discharge Proffitt was earning an average weeklywage of $20. Since then he has been employed temporarily by othercoal companies, and at the time of the hearing was employed onW. P. A. He has earned approximately $400 since the discharge.2.The refusal to bargain collectively in 1935 and the 1935 strikea.The appropriate unitThe complaint against the respondent alleged and its answer ad-mitted, that all of the respondent's mining employees, excluding fore-men, bosses, and other supervisory employees, technical help, theclerical force, and company executives, constitute a unit appropriatefor the purposes of collective bargaining.We find that at all times material herein the mining employees ofthe respondent, excluding foremen, bosses, and other supervisory employees, technical help, clerical force, and company executives, con-"Cf.Matter of Clover Fork Coal CompanyandDistrict 19, United Mine Workers ofAmerica,4N. L. R.B. 202, 221, 227;Matter of Harlan Fuel CompanyandUnited MineWorkers of America, District 19,8 N.L. R. B. 25. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDstituted and constitute a unit appropriate for purposes of collectivebargaining, and that said unit insures and will insure to the employeesthe full benefit of their right to self-organization and to collectivebargaining, and otherwise will effectuate the policies of the Act.b.Representation by the U. M. W. A. in 1935 of a majority in theappropriate unitOne Boyd,18 a leader of the U. M. W. A. local at the respondent'smine in 1934 and 1935, testified that in September 1935 about 270 ofthe employees working in the respondent's mine, that is, a little overtwo-thirds of the employees in the above appropriate unit 19 were mem-bers of the U. M. W. A. and thelocal.20The secretary-treasurer of theU. M. W. A. during 1935, and ever since, in charge of its books andrecords testified from certain records of exoneration 21 produced at thehearing that the local had 297 members among the respondent's em-ployees on September 22, 1935, and between 295 and 297 during thelast 6 months of the year. Inasmuch as membership in the U. M. W. A.is confined within the group of employees constituting the appropriatecollective bargaining unit found above, all members of the U. M. W. A.were and are in that unit.The respondent introduced no evidence on the issue of majorityrepresentation by the U. M. W. A. of employees within the appro-priate unit during the period above considered, nor did it raise anyobjection to the evidence which was introduced.At the varioustimesin 1935 after July 5 mentioned below, when the respondentrefused to bargain collectively with the U. M. W. A., the respondentdid not challenge the fact of the U. M. W. A.'s representation ofsuch majority.Under all the circumstances we are satisfied thattheU.M. W. A. was the bargaining representative of a majority19Boyd, an employee of the respondent in 1934 and1935, was the presidentof the localin 1934 and again for a time in 1935 duringthe strike,mentionedbelow, which com-menced onSeptember 23, 1935.Hewas in a positionto know aboutmembership in theU M. W. A.among the respondent's employeesprior to thestrike not only because-of hisleadership,but his service on the committeesof the U. M W. A.which during the periodof 1934 and 1935 attempted,as hereinafterset forth,to securecollectivebargaining fromthe respondent,in connectionwith whichnegotiations a cut-off sheet containing the namesof U. M. W. A members employed by the respondent was prepared and presented by theconimittees.,tothgrgspondent to establish the. authorityof the U. M. W.A. to representthe employees. '19Although the witnessin his testimonyspecifically excluded only foremen,supervisors,and clerical help fromthe unit, itis clear fromhis testimony thathe intended to excludetechnicalhelp and company executives,not eligibletomembership in the U. M W. A20There was some testimonyby Proffitt, who was financial secretary of thelocal in June1935 and thereafter,estimatingthat the U. M. W. A local then had 217members amongabout 250 employeesin the mine."Exoneration is a form of dispensationallowed by the U. M W A. tomembers of alocal where an organization campaign is in progress,permittingmembers toretain mem-bership withoutpaying dues during the course of the campaign.Evidentlyorganizationis considered in progress until a contractis obtained from the employerNo contractthen existed betweenthe U. M. W.A. and the respondent. WILLIAMS COAL COMPANY ET AL.601of the respondent's employees in the appropriate unit in July andthereafter in 1935.We find that in July and thereafter in 1935 the U. M. W. A. wasthe duly designated representative of a majority of the employeesin the appropriate unit for purposes of collective bargaining and,that pursuant to Section 9 (a) of the Act was the exclusive repre-sentative of all the employees in such unit for the purposes ofcollective bargaining.c.The refusal to bargainOn at least two occasions prior to the effective date of the Act 22the local of the U. M. W. A. at the respondent's mine requested therespondent to recognize the U. M. W. A. as the representative of itsmembers at the mine for collective bargaining purposes and to checkoff their dues.The first request was made shortly after the enact-ment of the National Industrial Recovery Act,13 at a time when thelocal had enrolled as members and represented substantially all ofthe persons employed at the mine.Another request was made inJune 1934 when the local likewise represented a majority.However,the respondent, through its superintendent, Snarr'24 refused theserequests.Although the U. M. W. A. through its local claimed torepresent a majority throughout this period, the respondent at notime 25 accorded it recognition as a collective bargaining representa-tive of the employees, or even recognition as representative of theemployees who were members.In August 1935, after the Act became effective, a committee ofthe local approached the mine superintendent, Snarr, regarding therespondent's bargaining collectively with the U. M. W. A. in behalfof the employees who were members of the local at its mine. Snarrpromised to discuss the matter if the local secured the president ofthe U. M. W. A., one Morgan, to speak for them. At that time therewas a small picket line 'outside the mine.The local informedMorgan of Snarr's proposal, and Morgan then communicated withSnarr.Snarr told Morgan that the respondent "had nothing - tosay," that it "did not even want to talk" with Morgan.21 See footnote 12 as to relevancy of these occurrences."See footnote 1024 Snarr had complete authority throughout the period under review in regard to collec-tive bargainingIn a letter dated June 18, 1934, addressed to a committee of the local inbehalf of the respondent,there was stated, "would advise that Mr. Kenneth Snarr has fullauthority and would suggest that you simply see him any day that you desire . . . Iwill be glad to be there if it happens to be convenient but it is no way necessary, asMr. Snarr has full authority in every respect."25The president of the local in 1934 testified as follows : "Every time that we wouldsend a cut-off sheet or send to him[Snarr] asking him to recognize the union,he wouldfire a few men..For discharge as a refusal to bargain collectively under the Act,seeMatter of Louisville Refining CompanyandInternational Association Oil Field,GasWell and Refinery Workers of America, 4 N.L. R. B 844, 860. 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDSubsequently, in the latter part of August or the first part ofSeptember, a committee of the local composed of its financial secre-tary and two others again requested Snarr, acting in behalf of therespondent, to recognize the U. M. W. A. and its local as the bargain-ing representative of the members at the mine, and to check off theirdues to the U. M. W. A. The respondent refused; Snarr stated thatthe respondent could not do so.It is clear, and what has been set forth above shows, that in theperiod subsequent to the enactment of the Act, the respondent per-sisted unequivocally in the position which it had assumed and main-tained prior to the Act of refusing to meet or treat with the U. M.W. A. and its local as bargaining representative of employees at themine who were members of the U. M. W. A.26 In August and againin that month or in early September 1935 it denied recognition toand refused to bargain collectively with the U. M. W. A. and itslocal although a majority of the employees in the unit we have foundappropriate had designated the U. M. W. A. as their representativefor such purpose, and the U. M. W. A., by virtue of such designation,constituted the exclusive bargaining representative of all the em-ployees in said unit. It at no time questioned the U. M. W. A.'smajority nor did it raise any issue with respect to the appropriateunit.We find that the respondent, Williams Coal Company, duringAugust and September 1935, and thereafter, refused to bargain col-lectively with the U. M. W. A. and its local as the representative ofits employees in respect to rates of pay, wages, hours of employment,and other conditions of employment, and thereby interfered with,restrained, and coerced its employees in the exercise of the rights,guaranteed by Section 7 of the Act.27Our order will make provisionto remedy the refusals of the respondent thus to bargain collectively.46 The factthat the U.M. W. A. sought recognition as representative of its membersonly,as we have found,wouldnot relieve the respondent of its obligationunder the Actto bargaincollectively with the U. M. W. A.Matterof Louisville Refining CompanyandInternational Association Oil Field,GasWelland Refinery Workersof America, 4 NL.R. B. 844 86127Matterof CliffordM. DeKayandInternational Brotherhoodof Teamsters,Chauffeurs,Stablemen and Helpers of America,Local UnionNo.6119,2 N. LR. B. 231;Matter of ElbeFile and Binder Company,Inc.andBookbinders,Manifold and Pamphlet Division, LocalUnion No.119, International Brotherhood of Bookbinders,2 N. L R.B. 906.InNationalLaborRelationsBoard v. Remington Rand,Inc.,94 F. (2d) 862, 868(C. C. A. 2d),cert.den. 304 U. S.576, the Circuit Court of Appeals said :The Boardwas certainly free to findthat the respondent had been guiltyof "unfairlabor practices," for it obviouslymeant notto confer with the JointBoard after themeeting withAndersonon April 24thand 25th-Rand's declarations alone would beenough ; he invited atest of the necessityof treatingwith the unionat all, and con-sistently followedthat coursethereafter.The respondent answers that it had noofficial or conclusive informationthat the Joint Board was the duly accredited bar-gaining representative of the men...In the caseat bar eventhough the respond-ent were indoubt as tothe JointBoard's authority,that doubtdid not excuse It;for it is quite plain that its position was not based upon anything of the sort, butupon its unwillingnessto treat with "outside" representatives of its employees . . . WILLIAMS COAL C011IPANY ET AL.d.The strike603On September 23, 1935, after a deadlock in negotiations betweenthe United Mine Workers of America, the international labor or-ganization, and coal-mine operators throughout the country overwages and other working conditions in the bituminous-coal industry,the United Mine Workers of America called a Nation-wide strike ofall persons employed in bituminous-coal mines in the United States.We take notice that this strike was settled and terminated within 5days, that at its conclusion a majority of some 400,000 employees re-sumed work, although in certain areas employees continued on strikebecause of local conditions.28About 70 employees at the respondent's mine, all of them membersof the U. M. W. A., went on strike on September 23. The strikewas induced by the national strike call and by the refusals of therespondent, abovementioned, to bargain collectivelywith theU. M. W. A. The president of the U. M. W. A. testified that oneof the "particular" reasons for the strike at the respondent's minewas that "we had continuously asked for collective bargaining atthat mine and were continuously refused."The striking employees remained on strike after the national strikeended.On October 29, 1935, these employees, together with workersfrom mines in the adjacent counties of Muhlenberg and Ohio '29formed a picket line, estimated to have consisted of from 500 to 1,500persons, and proceeded to walk on a public road leading towardthe respondent's mine.Their purpose was to engage in peacefulpicketing at the mine to the end of persuading the respondent toincrease wages and recognize the U. M. W. A.; also to induce theirfellow workers in the mine to join their ranks.One witness testified,"The picket line went up on peaceful picketing to ask the companyfor a decent wage and to recognize the men's own choosing, andto ask the men out there with us to help get the contract."As thestriking employees and other persons neared a private road turningoff toward the mine, they were met by the mine superintendent,Snarr, and six company guards, armed with shotguns and a tear-gas gun.Snarr forthwith ordered all persons to stop.Upon someof the persons continuing in their walking a short distance further,Snarr promptly shot tear gas at them. Thereafter shotguns and21Monthly Labor Review,Volume 42, No.1 (U. S. Department of Labor),January 1936,p. 147.Coal Age,December 1935, p. 549.United Mine Workers Journal,December 1,1935, p 8, and October 1, 1936, p. 6.Morgan, president of the U. M. W.A., testified thatthe national strike ended after the strike at the respondent'smine terminated.He mayhave had in mind the continuance of the strike in certain other countiesofwesternKentucky.PO See Section III A,supra,as to the unionization by the U. M. W. A. of the mines inthese counties. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDrevolvers were fired, and three of the pickets, none of whom appearsto have been a striking employee, were seriously injured.There is a conflict in the record as to whether anyone other thanSnarr and the guards was armed with firearms, or whether, at thetime the shooting began, any person had started walking on theprivate road leading to the mine.There is no showing that any ofthe respondent's striking employees were armed.The shooting re-sulted in a dispersal of the picket line.After October 29 no attempt was made to picket the respondent'smine.Sometime later, as stated below, requests for reinstatementwere begun by a few of the striking employees.However, the re-spondent refused these requests.The other employees, with someexceptions, have not returned to work.We are satisfied that the respondent's refusal to bargain collec-tively with the U. M. W. A. not only was an effective cause of thestrike of September 23, at the respondent's mine, as already setforth, but the operative reason for its prolongation after the na-tional strike terminated.There is neither showing nor convincingground for belief that had the respondent discharged its duty underthe Act and bargained collectively in good faith with the U. M. W. A.,the 70 employees who went on strike would in any event have doneso, or if they had, would have remained on strike after the nationalstrike concluded.30The effort of October 29 to establish a picketline shows that the striking employees then well understood thatthe respondent had not changed its position in the matter.We find that the strike of September 23 at the respondent's minewas both caused by and prolonged by the respondent's refusal tobargain collectively with the U. M. W. A.3.Refusals and alleged refusal to reinstate striking employeesClifton Oatesworked at the respondent's mine for 5 years.OnSeptember 23, 1935, he went on strike with the other of the re-spondent's employees.About a month after the October 29 occur-rence he returned to the mine to make application for reinstatement.He inquired of Snarr whether the respondent was "taking on anymen."Snarr replied, "We don't want you fellows [striking em-ployees] on the company's premises, get off."Oates left and neverreturned to work.301nNational Labor Relations Boa,d v. Remington Rand, Inc,94 F.(2d) 862, 872(C C. A. 2d),one cause of the strike, and was a tort-a 'subtraction' it rested upon the tortfeasor todisentangle the consequences for which it was chargeable from those from which it wasimmuneSince it cannot show that the negotiations,if undertaken,would have brokendown, it cannot say that the loss of the men's jobs was due to a controversy which the actdoes not affect to regulate"See alsoMatter of McKaig-Hatch, Inc.andAmalgamatedAssociation of I,on, Steel,and Tin Workers of Noith America, Local No. 1139,10 N. L.R B. 33. WILLIAMS COAL COMPANY ET AL.605Robert PenrodandErnest Ford,two of the striking employees, alsoreturned to the mine within 2 or 3 weeks after October 29 to apply forreinstatement.They asked the outside foreman what the respondent'sattitude would be if they made application.He told them, "As far asI am concerned I wouldn't care, but Kenneth [Snarr] gave orders totell you fellows to stay off the property."Dewitt Hoskinswas employed by the respondent for 9 years at firingand hoisting coal.He joined the strike some time before October 29,1935.Some time after joining the strike, when returning to receive hislast wages paid him by the respondent, he asked the respondent tobe reinstated.This request was refused, but a counter offer of a posi-tion at coal loading was made.However, coal loading was not sub-stantially equivalent to his former position, and it does not appearthat any explanation was given him for the tender of the inferiorposition.31Hoskins refused the offer and has never since been em-ployed by the respondent.After October 29 certain striking employees who sought entranceto go upon the mine property were not permitted to enter. One testi-fied that his brother, a foreman at the mine, sent him "word positiveto stay off the premises."The record discloses no offer of reinstate-ment by the respondent to any striking employees and the substantialnumber of them never have been reinstated.However, save for Oates,Penrod, Ford, and Hoskins, none of the striking employees is shownby the record to have made or have attempted to make applicationfor reinstatement, either personally, or through the U. M. W. A. orany other agency.We are satisfied that the reason for the respondent's refusal toreinstate Oates, and its further refusal of reinstatement, in effect, toPenrod, Ford, and Hoskins, was their union activities and engagingin the strike.There is no claim that the positions which these menhad occupied with the respondent were not available or that the em-ployees themselves could not satisfactorily have performed the work.In view of the respondent's unqualified refusals to recognize andbargain collectively with the U. M. W. A. preceding the strike and itscontinued unwillingness to withdraw from that position 32 after itsemployees sought to remedy the situation through the exercise of their31 See discussionsuprapp.598-599 regarding Proffitt's demotion to coal loading and casescited footnote 17.In theRetaington-Randcase citedsuprathe Second Circuit Court ofAppeals said(p 871) : "It [the strike]-is a remedy parallel with recourse to the LaborBoard ; its use, when unsuccessful,but in a controversy where the men are right, oughtnot, therefore,to be prejudicial to them "asThe fact that the employees went on strike did not relieve the respondent of its dutyto bargain collectively with their chosen representativeJeff erg-DeWitt Insulator Co. v.ANational Labor Relations Board,91 P.(2d) 134(C. C. A. 4th),cert den.302 U. S. 731 ;Black DiamondSteamshipCorpoiation v. National Labor Relations Board,94 P. (2d) 875(C. C A 2d),cert. den,304 U. S.579 ;National Labor Relations Board v. Carlisle Lum-berCo, 94 P. (2d) 138(C. C. A. 9th),cert den.,304 U S 575;National Labor RelationsBoard v Biles-Coleman Lumber Co.,96 P. (2d)197 (C. C. A 9th). 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to strike,33 we are convinced that the respondent's denial ofemployment to Oates, Penrod, Ford, and Hoskins was occasioned byits definite course of opposition to recognition of the U. M. W. A. andthe attendant resentment and hostility which it entertained towardthose employees who through their union activities and the strike hadsought a remedy.34 The offer by the respondent of an inferior positionto Hoskins was no departure from, but in furtherance of its policy,and Hoskins was under no obligation to accept the position but wasentitled to consider the offer as made a refusal to give him employ-ment.S5The violence which occurred on October29 wasnot, we feel,the cause of the respondent's rejection of the applications for rein-statement of the four men.There is no evidence that any of themengaged in, authorized, or ratified the acts committed at that time.Indeed, the record does not establish that Oates, Ford, or Hoskinswere even present at or during the occurrence.The respondent indenying them reinstatement made no investigation of the nature andextent, if any, of their participation in the events of October 29.36 -The refusal of the respondent to reinstate Oates, Penrod, Ford, andHoskins was a discharge 37 because of their union activities andtheir engaging in concerted activities for the purpose of collectivebargaining and other mutual aid and protection.We find that therespondent in discharging these employees discriminated in regardto their hire and tenure of employment, thereby discouraging mem-bership in a labor organization; that in and by said acts the respond-ent has interfered with, restrained, and coerced its employees in rightsguaranteed them under Section 7 of the Act.At the time of his discharge Oates earned between $20 and $25 aweek; Penrod about $20 a week; and Hoskins $4 per day workingfrom 2 to 6 days a week. Since their respective dischargesOates hasearned $282.02, Penrod $459.92, and Hoskins between $700 and $800.We do not find, except in the instance of Oates, Penrod, Ford, andHoskins, that the striking employees named in the complaint wereas In theRemington-Randcase,citedSupra,the Circuit Court of Appeals said (p. 871) :"The Act expressly preserves the right to strike,§13, and that includes a strike forrefusing to negotiate as well as any other."'34 That a refusal for such cause is an unfair labor practice seeBlack Diamond Steam-ship Corporation v. National Labor Relations Board,2 Cir,94 F. (2d)875 (C. C. A 2d),cert. den, 304 U. S. 579,andNationalLaborRelations Board v. MackayRadio &Tel. Co.,304 U. S 333.$' See footnote 31.86National Labor Relations Board V. Kentucky Fire Brick Company,99 F. (2d) 89(C.C.A. 6th).Cf.Section 6 of the Act of March 23,1932, known as the Norris-LaGuardia Act:No officer or organization participating or interested in a labor dispute shall beheld responsible or liable in any court of the United States, for the unlawful acts ofindividual officers, members or agents except upon clear proof of actual participationin or actual authorization of such acts or of ratification of such acts after actualknowledge thereof(Sec. 6,Act of March 23, 1932,47 U. S.Stat. 70, C. 90).87National Labor Relations Board v. Mackay Radio&Tel.Co.,304 U. S. 333. WILLIAMS COAL COMPANY ET AL.607refused reinstatement by the respondent.As stated above, there isno evidence that any employees, other than these, personally throughthe U. M. W. A., or otherwise, made or sought to make applicationfor reinstatement.While it has been held in some cases 38 thataction of the employer under certain circumstances renders unneces-sary an application by striking employees for reinstatement, as wherethe employer invokes a general condition to reinstatement which isillegal under the Act,80 we are not entirely satisfied that the respond-ent's barring of certain employees from its premises, and its refusalsto reinstate the four employees, under the circumstances of this case,necessarily warrants the conclusion that application by each of theremaining striking employees would have been futile.The recorddoes not establish that the respondent discharged these employees.There is evidence that some of the striking employees returned towork for the respondent.We will dismiss the allegations of thecomplaintin sofar as they allege a refusal by the respondent toreinstate the employees other than Oates, Penrod, Ford, and Hoskins.However, inasmuch as the strike in which the employees engaged wasinduced and prolonged by the respondent's refusal to bargain col-lectively, our order in remedying the situation will make provisionfor them 40There is no showing that any of these employees en-gaged in, participated in, ratified, or confirmed any act of violencecommitted during the occurrences of October 29, above mentioned.41We recently have had occasion to state fully the principles governingthe remedy in suchcases.42Upon these principles our order hereinwill proceed.4.Domination of and interference with the formation and adminis-tration of the local of the I. M. U., and support to the I. M. U.In 1933, sometime after the incorporation of the I. M. U., therespondent through Snarr directed the circulation among employeesat the mine of the petition, heretofore, described, containing a pledgeof employee allegiance to the I. M. U. and a request that a meetingfor collective bargaining with the coal operators be arranged.TheasMatter of Carlisle Lumber CompanyandLumber&Sawmill Workers' Union, Local2511,Onalaska,Washington,2 N.L R.B. 248, 94 F. (2d) 138(C. C. A. 9th),cert. den.304 U. S. 575;Matter ofSunshine Mining CompanyandInternational Union of Mine,Mill and Smelter Workers, 7 N. LR.B. 1252;Matter of Jacob A. Hunkele, trading asTri-State Towel Service of the Independent Towel Supply CompanyandLocal No. 40,United Laundry Workers Union,7 N.L. R.B. 1276.$' See footnote 38.tONationalLaborRelations Board v. Remington Rand, Inc.,94 F.(2d) 862(C.C.A.2d), cert. den.304 U. S. 576;andBlack Diamond Steamship Corp. v. National LaborRelations Board,94 F.(2d) 875(C. C. A. 2d), cert. den. 304 U. S. 579.a See footnote 36."Matterof Republic Steel CorporationandSteelWorkers Organizing Committee, 9N. L. R. B. 219. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent was not a member of The Operators' Association at thattime.Circulation of the petition encountered considerable resent-ment by the employees, substantially all of whom were members ofthe U. M. W. A.43 Indeed, one of the mine foremen testified to hisown refusal to obey Snarr's instruction that he circulate the petition,because "I felt like it wasn't my duty to carry the paper around asan organizer, I was acting as mine foreman."In late November or early December 1936 the respondent joinedThe Operators' Association.Theretofore, on November 24, 1936, ithad sent a4 letter to Nance, stating, among other things :We have made application to join the Operators' Associationand expect to operate under the provisions of contract betweenthe Operators' Association and the I. Al. U:.. .At the time the above letter was written and thereafter there existedin full force and effect the agreement therein mentioned and abovereferred to,44 between The Operators' Association and the I. M. U."binding on their membership as to wage scales and working condi-tions in the counties of Union, Webster, Hopkins, and Christian, inthe State of Kentucky . . . [the terms and conditions of] which theparties and their membership mutually undertake to preserve ...";and providing, among other things : (a) that the Agreement is a"closed shop Agreement between the parties.Members of the In-dependent Miners' Union only shall be employed in the mines underthis contract"; 45 (b) that the Agreement constitutes the "only con-tract between the men employed by the Operators and The Operators'Association"; (c) that the duties of the local "Mine Committee shallbe confined to the adjustment of disputes between the Mine Foremanor Superintendent and any members of the I. M. U."; (d) that "thereshall be no demands made locally that will conflict with this Agree-ment"; (e) that "local conditions in any mine which conditions arenot covered by this Agreement, shall be adjusted locally." Section 18,among other things provides that any strike or stoppage of workin connection with any dispute is forbidden, that upon failure oflocal agreement, such dispute be submitted to an arbitration com-mittee consisting in the first instance of the Commissioner of theAssociation or his appointee or other representative of the Asso-ciation, and the president of the I. M. U. or his appointee, and thatany strike or stoppage of work should constitute cause for discharg-4s See Section III B, 2, csupra44 This isthe agreement of November 14, 1936, between The Operators' Association andthe I M. U See Section IIIA, supraand footnote 16.45 Section14 (10) of the contract permits the Operator to employ nonmembers of theINIU for outside labor in an emergency or in the absence of any regular employee.Section 20 (1) of the contract excludes from the teams thereof employees engaged in cer-tain described forms of construction and maintenance work, and Section 20 (2) excludescertainsupervisory employees and watchmen, within the discretion of the operator. WILLIAMS COAL COMPANY ET AL.609ing the officers of the local of the I. M. U. and the local mine com-mittee at the mine where the dispute has arisen, unless they "showthat they have used due diligence to keep the men at work and them-selves report for work."The record shows that prior to November 25 officials of the I. M. U.understood that the provisions of the contract were to become oper-ative at the respondent's mine on December 1, 1936.On November 25, 1936, an officer and field worker of the I. M. U.,respectively, the one accompanied by the respondent's mine foreman,and the other by the superintendent, Snarr, walked through the minerequesting all employees to sign certain individual contracts, abovementioned, providing in part :In consideration of my employment by the Company I agree :1st.That the Company shall charge to my account all duesand assessments due I. M. U....482nd. That I am a party to and bound by the contract betweenThe Operators' Association, and I. M. U. and any change thereinthat may be made.47Prior to the time this request was made practically none of theemployees was a member of the I. M. U. In the course of the requestSnarr and the mine foreman told numerous employees that theywould have to sign if they wished to retain their jobs. In reply tointerrogation by employees as to whether they were compelled tosign, one of the I. M. U. officers stated, "Well, if you work under thisorganization naturally you have to sign these cards [printed form ofindividual contract] because it is a closed shop agreement."Thefield organizer similarly informed employees "that the contract wouldtake effect December 1."As a result of this activity, substantially allof the employees signed individual contracts on November 25. In sosigning they were considered to have become affiliated with the I. M. U.Two weeks later-a local of the I. M. U. was organized 48 at the mine,consisting of employees of the respondent who were members of theI.M. U. Although about 350 employees joined the I. M. U., only 2049The Constitution of the I. M U. provided that revenue of the I. M. U should bederived fiom the Local Unions, which should pay directly to the treasurer of the I. M U.a per capita amount of 50 cents for each member per month. The agreement between theAssociation and the I. M U. in effect November 16, 1930, authorizes the Operator to makethe individual contract and provides for remission of dues checked off, to the I M U. andits local.Employees of the Williams mine paid dues amounting to 60 cents or more permonth44 See Section III A,supra.48The Articles of Incorporation of the I. M U. provide that the I. M U. "may charterand organize local units which shall be called Locals," with certain powers within theirjurisdiction.The I. M. U. Constitution of 1933 in force in 1936 provided that the I. M. U."shall have jurisdiction over all its local unions which shall be governed in all tradematters by this constitution"The functioning of the locals was limited by the teams ofthe agreement between The Operators'Association and the I. M. U. These terms havebeen set forth above. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 45 regularly attended the biweekly meetings of the local.At thelast two meetings the number of members present was insufficient toconduct business.Since December 1, 1936, the contract between The Operators' Asso-ciation and the I. M. U. has been applicable to the respondent andits employees. In cooperation with the I. M. U. the respondent hasenforced the closed shop, and compelled acquiescence in a continuanceof the check-off.Certain employees were subject to deduction fromtheir wages of an initiation fee to the I. M. U.Upon being notifiedby Nance of the name of any employee who failed to join the I. M. U.or who had been expelled from membership in the I. M. U., as forengaging in organizational activity in behalf of the U. M. W. A.,the respondent would discharge such employee. In this manner var-ious employees had their employment terminated.The respondenthas regularly checked off dues from the employees' wages and trans-mitted the sums to the I. M. U. and the local.-"'The attitude of the respondent concerning the purpose of theI.M. U. local is disclosed in its treatment of what employee griev-ances that organization has brought to its attention.On one occasionseveral employees were laid off allegedly for mining coal which con-tained impurities.Because these employees considered themselvesaggrieved by the lay-off, the local voted to discuss the matter withSnarr and appointed a committee of two for such purpose. Only oneof the committee members actually went to see Snarr; the other was"scared they would fire" him. Snarr told the single committee memberthat the employees might return to work, but stated that he wantedit understood that the employees were not to dictate to him concern-ing the operation of his business.50On another occasion the localthrough its pit committee sought to have Snarr change a mine practicewhich required double shoveling of the same coal into the cars. Snarrwent to Nance about the grievance, who told Snarr that the practicemight be continued for the time being. In the winter of 1936 em-ployees worked 81/2 hours a day, including the dinner hour, althoughthe outstanding agreement with the I. M. U. called for only a 7-hourday and 35-hour week. The I. M. U. local decided to present thismatter to Snarr.Upon complaint being made Snarr again proceededto Nance, stating he wished to operate a 71/2-hour shift.Nance saiditwould be all right if the local approved and was satisfied.However,nothing in fact was done and the men continued to work between 45and 48 hours a week, including the dinner hour.The record shows40 See footnote 46supra.60 Cf.National Labor Relations Board V. American Potash and Chemical Corporation,88 F. (2d)488 (C. C. A. 9th),where the Circuit Court of Appeals held that certain con-duct by an employer toward a company-dominated union indicated that the company wasdetermined to continue Its domination and to prevent the union from ridding itself of itsshackles. WILLIAMS COAL COMPANY ET AL.611that the respondent violated other provisions of the contract withimpunity.It is self-evident that the local of the I. M. U. at the respondent'smine is completely the respondent's creature.The letter of Novem-ber 24, read in the light of subsequent events, shows clearly that atthat time the respondent already was resolved, irrespective of thedesires of its employees, to establish between itself, these employees,and the I. M. U. a relationship similar to that existent among mem-bers of The Operators' Association, their respective employees, andthe I. M. U. Such relationship comprehended the respondent's be-coming a member of The Operators' Association and all its employeesjoining the I. M. U.; the application of the provisions of the con-tract between the Association and the I. M. U. to the industrial rela-tions of the respondent and its employees, including the provisionfor a closed shop; and the creation of a local organization 61 of theI.M. U. at the respondent's mine.As above stated, on November 25, in furtherance of this aim, therespondent through the use of its economic power and with the co-operation of the I. M. U. intimidated and coerced substantially all ofits employees, few, if any whom then belonged to that organizationinto joining the I. M. U."12 authorizing a check-off to it of membershipdues and binding themselves to the agreement between the I. M. U.and The Operators' Association.°3The respondent thus brought intobeing an I. M. U. membership with which a local could be set up,subject to the agreement, and assured to such local the financial meansfor its existence.In this fashion the respondent instigated andfostered the formation of the local.Since November 25 the respondent has wholly dominated and sup-ported the I. M. U. local at its mine.Adherence of employees to thatorganization has been compelled through the respondent's vigorous91 See discussion above as to provision of 1936 contract and footnote 48 on the limitednature of the local's jurisdiction.as At the hearing Nance in his testimony discussed the assumption by an employee ofaffiliation with the I. M. U., through attending a local union meeting(after an I. M. U.local was formed at his mine)and taking an oath to the I.M. U., and becoming affiliatedwith the I.M. U. through signing the individual contract which authorized a check-off ofdues to the I. M. U. and bound the employee to the terms of the agreement between the1.M. U. and The Operators'Association including the closed-shop provision.However,in so far as this proceeding is concerned the distinction between an employee who tookan "obligation,"and one who did not, is without relevancy.Moreover,the record showsthat the employees generally understood that in signing the individual contracts theybecame members of the I. M. U.Nance testified, in response to interrogation by the TrialExaminer,as follows :Q. Suppose he never attended a meeting,would he be a member of the I. M. U.?A.Well,in one sense he would,and in one sense he wouldn't.He would certainlynot be an obligated member, but he would be a member by reason of his individualcontract to be bound by the provisions of the contract that the organization has withthe operator.53 That the respondent's compulsion upon its employees to join the I. M. U., and author-ize the check-off was not,because of the closed-shop agreement,proper, is discussed below. 612DECISIONSOF NATIONAL LABORRELATIONS BOARDenforcement of the closed-shop provision. 54Substantial sums ofmoney have been directed to the local by the respondent through themaintenance of the check-off system which the respondent has co-erced its employees into accepting under the same compulsions bywhich it enforced membership in the I. M. U.Lastly the functioningof the local as a labor organization has been strictly limited in im-portant respects, such as restrictions upon the kind of disputes itmay present to the respondent, upon the use of strike action, and uponthe freedom of action of its officers, by the agreement 55 between theI.M. U. and The Operators' Association which the respondent like-wise forced its employees to accept as a condition of employment.The subserviency of the local to, the will of the respondent is shownboth by the fruitless attempts which it has made to adjust grievancesand by the respondent's repeated violations of important provisionsof the I. M. U. agreement.66The indifference of the respondent toits performance of contractual provisions for its employees' benefitstands in marked contrast to its enforcement of the closed-shopprovision.The same considerations which lead us to conclude that the re-spondent has formed, dominated, and supported the local of the1.M. U. make it apparent that the respondent likewise has supportedthe I. M. U. Through threatened loss of employment, the respond-ent coerced its employees into joining the I. M. U., into acquiescingin the regular check-off of clues to the I. M. U., and otherwise in beingbound by the agreement between the I. M. U. and The Operators'Association.In all this the respondent supported the I. M. U.It need hardly be said that the respondent's various acts of domina-tion, interference, and support respecting the local of the I. M. U. atitsmine and the I. M. U. were not, by reason of the closed-shop pro-vision in the outstanding I. M. U. agreement, validated by the termsof the proviso to Section 8 (3) of the Act.i7The proviso is permis-sive in character, and where its terms are met renders legal, in so faras the Act otherwise would render illegal, the making of and per-formance of a closed-shop agreement between an employer and aea That this compulsion was not protected under the proviso to Section 8 (3) of the Actis discussed below.15 See discussion above as to the provisions of the I Df U. agreement6O Cf.National Labor Relations Board v. American Potash and Chemical Corporation,98 F. 2d 488 (C C. A. 9th)67The proviso to Section 8 (3) of the Act is as follows :provided,That nothing in this Act . . . shall preclude an employer from making anagreement with a labor organization (not established, maintained, or assisted by anyaction defined in this Act as an unfair labor practice) to require as a condition ofemployment membership therein, if such labor organization is the representative ofthe employees as provided in Section 9 (a), in the appropriate collectivebargainingunit covered by such agreement when made.CfHatter of Clinton Cotton MillsandLocal No. 2182, United Fertile Workers of America,1 N. L. R. B. 97. WILLIAMS COAL COMPANY ET AL.613labor organization.However, immunity is expressly withheld if theclosed-shop agreement is one entered into with a labor organizationwhich is not the designated collective bargaining representative ofa majority of the employees in the appropriate collective bargainingunit covered by the closed shop, or with a labor organization whichhas been established, maintained or assisted by any action defined inthe Act as an unfair labor practice.As stated above, on November 25, 1936, the respondent requiredimmediate affiliation with the I. M. U. as a condition of employmentof all its employees.Whether the respondent at that time was partyto the agreement of November 14, 1936, between The Operators' As-sociation and the I. Al. U. is uncertain, for the record fails to discloseif the respondent's application for membership in that body, referredto in its above letter of November 24 to Nance, had been favorablyacted upon by the Association prior to November 25, or what thelegal effect of such application was.Unless the respondent was aparty, its requirement of I. M. U. affiliation did not derive from anycontractual obligation to a labor organization, and accordingly wouldnot have been sanctioned by the proviso to Section 8 (3).And ifthe respondent first became a party subsequent to November 25,whether by having joined The Operators' Association after that dateor otherwise, such assumption of obligation under the I. M. U. agree-ment and continued enforcement thereafter of the closed shop, aswell as the precedent imposition of I. M. U. affiliation as a conditionof employment, would not be protected by the proviso to Section8 (3). In such case, the I. M. U., as respects the respondent's em-ployees, would be a labor organization maintained and assisted byunfair labor practices,16 within the meaning of the proviso.Fur-ther, since the membership of the I. M. U. local stemmed from thesame coercion, the local would be a labor organization established,maintained, and assisted by unfair labor practices.69However, as-suming that the respondent was bound on November 25 by theI.M. U. agreement and by the closed-shop provision therein con-tained, the respondent, nevertheless, could not, nor may it now, availitself of such agreement and provision to cloak its activities regardingthe I. M. U. and the I. M. U. local.When the respondent initiatedthe closed shop at its mine, the I. M. U. was not the designated collec-tive bargaining representative of a majority of the respondent's em-ployees within any conceivable appropriate bargaining unit composed"The I. AT U. and local of the I. M. U. would be established and/or maintained andassisted by action defined as unfair labor practices in Section 8 (1), (2), and (3) of theAct, as follows : Acts of tl:e respondent in fostering membership in the I M U , in pi oh'br? -ing employees from Joining any other labor organization ; in coercing employees to author iz oa check-off without an agreement with a freely chosen labor organization to support sue-)coercion; and other acts.60 See footnote 58supra.164275-39-vol x[--40 614DECISIONSOF NATIONAL LABORRELATIONS BOARDof such employees,including the unit covered by the closed-shopprovision as applied to such employees.As heretofore set forth,practically none of the employees was then a member of the I. M. U.In certain cases involving employer associations we have indicatedthat a labor organization, designated as collective bargaining repre-sentative by a majority of all employees of all employer membersof such an association,would upon the facts there involved constitutethe exclusive collective bargaining representative of all such em-ployees, irrespective of whether a majority of the employees of anysingle employer member had so designated such labor organization 80However, even if the record satisfactorily disclosed a majority rep-resentationby theI.M. U. on November 25, 1936, of all employeesof members of The Operators'Association,including the employeesof the respondent,the principles announced in those cases could haveno application here for,as found below,the Association itself domi-nated and interfered with the administration of the I. M. U., andcontributed support to it.Under these circumstances,the issue astowhether the I.M. U., and, accordingly,the local ever properlycould have been recognized and bargained with as a representative ofthe respondent's employees,or as to whether the closed-shop agree-ment between the I.M. U. and The Operators'Association properlycould be enforced in so far as it applied to the respondent's em-ployees, would have to depend upon whether the I.M. U. and theI.M. U. local constituted the freely chosen representative of a ma-jority of the respondent'semployees within an appropriate unitcomposed of such employees.Thus far we have assumed that the respondent's requirement ofits employees as a condition of employment that they authorize acheck-off of dues to the I. M. U. and the I.M. U. local could havebeen excused under the proviso to Section 8 (3).However, the im-position and maintenance of the check-off did not result from anagreement with a labor organization,"'but constituted simply anexaction 62 by the respondent of individual employees,in furtherance°Matter of Shipowners'Association of the PacificCoast et al. andInternational Long-shoremen's and Warehousemen'sUnion, District No. 1,7 N. L. R. B.1002;Matter of MobileSteamship Associationetal.andInternational Longshoremen and Warehousemen'sUnion,8 N. L. R.B. 1297.e! The I. M. U. agreement of November 14, 1936,did not provide for a check-off,but leftsuch matter for negotiation and individual agreement between each operator and his re-spective employees: Sections 21 (3), 11 (3), (4) and(5) of the agreement.It will benoted that there is no question here of the validity,under the proviso to Section 8 (3), ofan agreement for a check-offmade by an employer with a labor organization representingan unfettered choice of a majority of his employees,nor of the employer's performance ofan authorization to check-off voluntarily granted by an individual employee.Cf.Matterof National Electric Products CorporationandUnited Electrical and Radio Workers ofAmerica, Local No.609, 3 N. L.R. B. 475, 486,footnote 10; alsoMatter of Clinton CottonMillsandLocal No. 2182, United Textile Workers of America,1 N. L. R.B. 97, 110.as The acceptance by a union of dues remitted pursuant to check-off imposed under circum-stances such as here prevailed,cannot remove from the imposition of the check-off its char-acter as an unfair labor practice of the employer. WILLIAMS COAL COMPANY ET AL.615of the respondent's plan to foster 63 the I. M. U. and I. M. U. local.The imposition and continuance of such condition of employmentdoes not come within the language of the proviso relating to per-missible conduct, and is violative of Section 8 (1), (2), and (3) ofthe Act.Hence, in all events, the respondent could not properlyhave made or enforced a closed-shop agreement relating to theI.M. U. and the I. M. U. local, because the check-off, under thecircumstances, constituted maintenance and assistance to these or-ganizations beyond the ambit of exculpation and within the mean-ing of the words, maintenance and assistance, as used in the proviso.We find that the respondent instigated, fostered, dominated, andinterfered with the formation and administration of the local ofthe I. M. U. at its mine, and contributed support to it and to theI.M. U.; that in and by such acts the respondent has interferedwith, restrained, and coerced its employees in rights guaranteed themby Section 7 of the Act.645.Discrimination as to terms and conditions of employment, and thedischarges of 1937As above stated, the respondent on November 25, 1936, requiredof its employees as a condition of employment that they becomemembers of the I. M. U., authorize a check-off of dues to that or-ganization, and bind themselves to the I. M. U. agreement. Throughthe force of the closed-shop provision and otherwise this conditionremained at all times operative thereafter.Failure of any employeeto conform to the condition made him subject to expulsion from theI.M. U. and to discharge.We have indicated above that the closed-shop provision was not protected by the proviso of Section 8 (3)of the Act.6SRichard Huntwas discharged by the respondent on April 23,1937, and his job given to another employee.He had been em-ployed at the mine for 12 years, and the record shows that work-similar to that performed by Hunt is being performed on anothershift by an employee his junior in service.Hunt joined the U. M. W. A. in February 1937. A few days be-fore his discharge he was told by the mine foreman that he had63 InMatterof ClintonCottonMillsandLocal No. 2182, United Textile Workers ofAmerica, 1N. L. R.B. 97, 110,the Board pointed out,in respect to somewhat similarWhile the check-off is ordinarily a legitimate method of collecting union dues withthe assistance of the employer, when it is used as merely one device among manywhereby the employer fosters and supports a management-controlled organization, itcomes within the ban of Section 8, subdivisions(1) and (2).64National Labor Relations Board v. Pennsylvania Greyhound Lines, Inc.,303 U. S.261;NationalLaborRelations Board v. Pacific Greyhound Lines,Inc.,303 IT. S. 272;'ConsolidatedEdison Company of New York,Inc. Y. National Labor Relations Board,59 Sup.-Ct. 20615 See Section III B 4. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDbetter attend an I. M. U. meeting or he would be fined.Hunt re-fused to attend saying, "They can put that club in my hand butthey ain't going to make me whip anybody with it." The fore-man replied, "It might be a good idea for you to whip somebodywith it."On April 23 Hunt was discharged by the foreman. Theonly explanation given him was "They didn't need him."Hunt hadnever been laid off or discharged before.None of the above facts was controverted by the respondent atthe hearing, nor did it advance any reason for Hunt's discharge.Asabove stated Hunt was employed at the mine for 12 years, and thereis no showing of complaints ever having been made about his work.His position was filled by another employee.Hunt was the onlyemployee discharged at the time.We are satisfied that the respondent discharged Hunt because ofhis disinterest in and disloyalty to the I. M. U.The respondent'sacts generally in connection with the I. M. U., and its mine fore-man's statements to Hunt above mentioned show that the dischargewas in pursuance of the general policy which the respondent initiatedon November 25.We find that the respondent discharged Hunt on April 23, 1937,because of his disinterest in and disloyalty to the I. M. U.At thetime of his discharge Hunt was earning an average weekly wage ofabout $50.Since his discharge he has not had other regular andsubstantially equivalent employment.He has earned $4 since hisdischarge.Ulysses Bacon, James Sharber, Claude Snorton, Arthur Wicks,Boy Holmes, Leslie Taylor, Willard Mudd, Saran Mudd, AndrewSnorton, Oliver Flowers,andWilliam Crickwere each discharged bythe respondent in June 1937 under somewhat similar circumstances.With the exception of Taylor and Crick, each joined the I. M. U. inNovember 1936; Crick joined in May 1937.Bacon, Sharber, Claude Snorton, and Wicks were discharged onJune 2.Each had theretofore joined the U. M. W. A. and each, ex-cept Sharber, was active in a local chartered by the U. M. W. A.for employees at the respondent's mine.Bacon was secretary of thelocal; Snorton had solicited members for it, and Wicks was a mem-ber of a pit committee which the local set up.At the time of therespective discharges Bacon had been employed for 2 years; Sharberfor 1; Snorton for 18, and Wicks for 10.Three days before the discharges Wicks was told by one East, afield organizer for the I. M. U., that he, Wicks, would again have tosign an I. M. U. card. East stated that "he had found several names... that had joined the United Mine Workers of America ... [and]thought [Wicks'] ... was in the bunch."Wicks admitted that hewas a member of the U. M. W. A. WILLIAMS COAL COMPANY ET AL.617On June 2 the president of the I. M. U. local, Woodruff, and Eastapproached Bacon.East said, "This here U. M. W. A. stuff goingon around here ... is getting a lot of you fellows messed up ...they know they have got no right in this field, they know we havegot a closed shop agreement . . . if you work here you are goingto be an I. M. U." Bacon asked him whether he was "properlyadvised on the law regarding the Wagner Act" and walked away.ThereafterWoodruff and East accosted Snorton.Woodruff said,"They tell me you have joined the United Mine Workers." Snortonanswered that he had, and that he "left the I. M. U."The respondent informed Bacon, Sharber, and Snorton, at thetime of their respective discharges, that the reason therefor was therevocation by Nance of their memberships in the I. M. U.Wickswas informed that Snarr had ordered "to send you out of here . . .you wouldn't sign an I. M. U. card." Bacon went to see Snarr abouthis discharge and was told, "The I. M. U. has a closed shop contractagreement and we can't use you."Holmes and Taylor were discharged on June 7.Holmes was presi-dent of the U. M. W. A. local and Taylor, a member. About a weekpreceding the discharge East and Woodruff came to Holmes' homeand stated, "We are kind of checking up on these fellows todayand we know that you have been attending several United MineWorkers meetings and that you have been riding around to a wholelot of them, and we are going to have you to sign another J. M. U.]card . . ."Holmes was told that if he refused to sign or if he re-mained a member of the U. M. W. A. he would lose his job. At thetime of their dismissal both men were told by the mine foreman thatthe reason therefore was the revocation of their I. M. U. memberships.Snarr said to Holmes shortly thereafter, "Well, we don't know thatyou have joined [the U. M. W. A.] but you have been talking a wholelot and going around a whole lot . . ." Taylor protested to Snarrthat he was not a member of the I. M. U. since he had not signedan I. M. U. card. Snarr replied, "That is just it, you haven't signedanything."The record shows that despite Taylor's failure to signa card, the respondent checked off dues from his wages to the I. M. U.Taylor visited Nance who said that he, Taylor, was "agitating."Willard Mudd was discharged on June 29 by his foreman whotold him that his I. M. U. membership had been revoked.Muddjoined the U. M. W. A. in May. He attended meetings of its localand drove other employees in his automobile to them.On the dayfollowing the discharge Nance told Mudd that his membership hadbeen revoked because he "probably . . . joined some other union,"that a report had been received that "Mudd joined the UnitedMine Workers" and had been "hauling passengers to the UnitedMine Workers' meetings." 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDSam Mudd, Andrew Snorton, Flowers, and Crick were dischargedon June 30.Each had theretofore joined the U. M. W. A., andSnorton was vice president of the U. M. W. A. local. Flowers hadengaged in active solicitation of members for the U. Al. W. A.Atthe time of their respective discharges these employees likewise weretold that their memberships in the I. M. U. had been revoked byNance.Mudd, Snorton, and Flowers individually went to see NanceAbout the matter. In response to interrogation Nance told Mudd,"You joined the United Mine Workers of America, didn't you?"Hemade a similar statement to Snorton, and said to Flowers that he"had heard that the men up there had been affiliated with the U. M.W. A. and naturally they could not belong to two organizations atthe same time." Crick did not see Nance but discussed his dischargewith East, the I. M. U. field organizer who had solicited Crick's mem-bership in the I. M. U. East refused to explain the discharge toCrick, stating only that he "had a pretty good idea" as to the cause.We find that the respondent discharged Ulysses Bacon, JamesSharber, Claude Snorton, Arthur Wicks, Roy Holmes, Leslie Taylor,Willard Mudd, Sam Mudd, Andrew Snorton, Oliver Flowers, andWilliam Crick, because of their memberships and activities in theU. M. W. A. and their refusal to remain loyal to the I. M. U.68 At thetime of their respective discharges Bacon was earning about $61 amonth, Sharber about $3 per day working 3 or 4 days a week, ClaudeSnorton an average of $7.50 per week, Wicks between $15 and $20 aweek, Holmes about $25 a week, Taylor between 72 and 74 cents perhour, working 91/2 hours a day from 2 to 6 days per week, WillardMudd an average weekly wage of $20, Sam Mudd between $20 and$22.50 weekly, Andrew Snorton between $20 and $25, Flowers be-tween $6 and $8 a week, and Crick between $15 and $16 a week. Sincetheir respective discharges, Bacon has earned $43.34, Sharber $5.49,Claude Snorton $4.50, Wicks nothing, Holmes $1.50, Taylor nothing,Willard Mudd $85, Sam Mudd $15.50, Andrew Snorton $2.30, andFlowers $3.75.We find that the respondent, Williams Coal Company, in requiringas a condition of employment that its employees become and remainmembers of the I. M. U. and the I. M. U. local, authorize it check-offof dues to those organizations, bind themselves to the I. M. U. agree-ment, and refrain from joining any labor organization other thanthe I. M. U., discriminated in regard to the terms and conditions ofthe employment of its employees, thereby encouraging membershipeeNance testified that the revocations of membershipin theI.M. U., resulting in thedischarge of employees,were made because such employees were membersof the U. M. W. A.and were"agitating"against the I. M. U.Nancestated thatitwas his policy not toretain as a member ofthe I.M. U. anyone whom he discovered to be a member of theU.M. W. A. who was "agitating"against the I. M. U.He statedthathe did not thinkit possible for an employee to be a member of both organizations and beloyal to both. WILLIAMS COAL COMPANY ET AL.619in the I. M. U. and discouraging membership in any other labororganization, including the U. M. W. A.67We further find that said respondent in and by discharging RichardHunt, Ulysses Bacon, James Sharber, Claude Snorton, Arthur Wicks,Roy Holmes, Leslie Taylor, Willard Mudd, Sam Mudd, AndrewSnorton, Oliver Flowers, andWilliam Crick, and each of them,discriminated in regard to the hire and tenure of employment of itsemployees, thereby encouraging membership in the I. M. U. anddiscouraging membership in any other labor organization, includingthe U. M. W. A.We further find that said respondent, in and by said discriminationin regard to the terms and conditions of employment of its em-ployees, and their hire and tenure of employment, has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act.We will dismiss for want of proof the allegations of the complaintthat the respondent discriminated in regard to the hire and tenureof employment of Roy Sharber and Flem Snorton, Jr.6.The alleged refusal of the respondent in 1937 to bargain collectivelywith the U. M. W. A.On May 13, 1937, the U. M. W. A. requested the respondent inwriting to bargain collectively with it regarding wages, hours ofemployment, and working conditions at the respondent's mine.Therespondent never replied to this request.At the hearing certain ap-plication and membership cards of the U. M. W. A., signed by em-ployees of the respondent, were introduced in evidence 68 as part ofthe proof tending to establish that at that date and thereafter a ma-jority of the employees at the respondent's mine within an appro-priate bargaining unit, had designated the U. M. W. A. their repre-sentative for purposes of collective bargaining, and that, accordingly,the U. M. W. A. was the exclusive bargaining representative at thattime and times of all employees at the mine.However, upon requestof counsel for the Board, joined in by the representative of theU. M. W. A., the Trial Examiner ruled that the evidence was to bemade available for examination only by himself, the Board, and itsagents and not by the respondent or anyone else. The Trial Examiner°7What has been statedin Section III B4 supra,concerning the invalidity of theclosed-shop provision contained in the agreementbetweenThe Operators'Association andthe I.M. U., in so far as that provision became operative at the mine,and the consequentunavailability of such provision as excusing acts of the respondent under the proviso toSection 8(3) of the Act,is equally applicable here and requires no restatement.Reference is also here made to the discussion above concerningthe validity of thecheck-off,under the proviso.68Board Exhibit No. 32. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDstated as the basis for his ruling the fact, as shown by the record,that the respondent had followed a policy of discharging employeesfor membership or activities in the U. M. W. A., upon its learningthereof.Since the respondent requested an opportunity to examinethis evidence and was afforded no opportunity to do so under theTrial Examiner's ruling, we will not determine the issue whether therespondent in May 1937 and thereafter refused to bargain collec-tively with the U. M. W. A. as the representative of its employees.Accordingly, we will dismiss the complaint, without prejudice, in sofar as it alleges that the respondent on May 13, 1937, and thereafterrefused to bargain collectively with the U. M. W. A.69C. Reinecke Coal Mining Company-The unfair labor practices1.Dominationof and interferencewith the administration of thelocalof the I. M. U. and support to the local and the I. M. U.The respondent, Reinecke Coal Mining Company, became a memberof The Operators' Association some time prior to the organization ofthe I. M. U., and has been a member ever since. In June and July1933, it joined with other mine operators of the Association in insti-gating and fostering through that agency the formation of theI.M. U. As heretofore found, the operators proposed to employthe I. M. U. as a means of thwarting U. M. W. A. activities in theirrespectivemines.4°Upon the formation of the I. M. U., the respondent proceeded toencourage and coerce its employees into joining that organization.During July 1933, its general manager, one Overall, enrolled membersfor the I. M. U. in hisoffice.Thereafter,a localof the I. M. U.was established at the mine.71InAugust 1933, soon after the execu-tion of the first written agreement between The Operators' Associa-tion and the I. M. U.,71 the respondent posted at its mine a noticeto all employees announcing that it had made a contract with theI.M. U., that "such contract provided that all employees of thisw SeeMatter of West Kentucky Coal CompanyandUnited Mine Workers of America,District No.23,10 N. L. R. B. 88.71 See Section IIIA,en pea. ,71 See footnote48 regardingauthority of I M. U. to charterand organize local unions,as provided for in itsArticlesof IncorporationBoth the IAl.U Constitution of 1933and that of 1937 granted to the I. Al. U. jurisdictionover all its local unions and pro-sided that these locals should begovernedby the I. Al. U. Constitution.The agreement between The Operators' Association and theI. Al. U effective August 1,1933,and the subsequentagreements of 1934, 1935,and 1936 heretofore referredto, recog-nized the existence of locals and local minecommitteesThe agreements in effect in 1933,1934,and 1935 contain provisions identicalwith those in the Agreementof 1936, whichin effectseriouslycurtail and restrictthe powers and rightsof local mine committees andunionsSee Section III B 4 sup"a72 See SectionIII A,sups a. WILLIAMS COAL COMPANY ET AL.621company become members of the Independent Miners Union," andthat:It will be required of all employees of this company that theybecome members of the Independent Miners Union during thisweek by visiting the office of the company and signing the in-dividual contract of employment and cut-off sheet.No manwill be permitted to work that has not signed this contract ofemployment and cut-off sheet.The mine will be in operation onSaturday of this week and each and every employee of this com-pany that desires to work that day must previously have signedthe contract of employment as herein stated.Opportunity willbe given Saturday morning those men not having read this noticeand not being aware that they would be required to sign thecontract of employment, to sign same Saturday morning andthen go into the mine.73Thereupon the employees at the mine, a majority of whom werenot members before August 10, 1933, were compelled, in order to re-tain their jobs, to execute individual contracts whereby they becameaffiliated with the I. M. U., agreed to a check-off from their wages ofdues and assessments to the I. M. U., and undertook to be boundas parties to the agreement, and amendments thereof, between TheOperators' Association and the I. M. U.The record shows that therespondent, through its general manager and bookkeeper would notpermit any employee to enter the mine unless he signed the individ-ual contract.In this manner all employees became members of theI.M. U. and of the I. M. U. local at the mine.At no time since August 1933, has there been either relaxation orabrogation by the respondent of the requirement that employees atthe mine, in order to retain their employment, be members of theI.M. U. and the local, or of the requirement that they acquiesce inthe check-off of dues and assessments' to these organizations, or thatthey be bound to the terms of the agreements between the I. M. U.and The Operators' Association'74 successively made, and the individ-ual contracts with the respondent.Employees coerced into joiningthe I. M. U. in 1933, were thereafter forced to continue such affilia-tion through the respondent's maintenance in effect, and enforce-ment, of the closed-shop provision in the I. M. U. agreements.Theylikewise have been compelled by the respondent to accept a perpetua-tion of the check-off, because of the respondent's insistence upon ad-herence to the terms of the individual contracts as a condition of em-ployment.Through their coerced membership in the I. M. U. and73 For the terms of the individual contract of employment and cut-off sheet referred to,see Section III B 4,supra.76 See Section IIIA supra,with respect to the agreements of August 10, 1933, ofApril 1, 1934,thereafter renewed on June 20, 1935,and of November 14, 1936See alsofootnote 48. 622DECISIONSOF NATIONAL LABORRELATIONS BOARDtheir coerced adherence to the terms of the individual contracts,these employees have at all times been bound by the provisions of the1.M. U. agreements with The Operators' Association as to hours,wages, working conditions, representation in collective bargaining,and matters of concerted action for mutual aid and protection.Per-sons employed for the first time, or reemployed during 1935 and1936 became subject to the same conditions upon their employment orreemployment.They were required to join the I. M. U., to pay it aninitiation fee, and to accept the check-off of dues and assessments tothat organization and the local. In December 1936, employees gen-erally, were asked to reexecute the individual contracts, and in Feb-ruary 1937, were notified that their presence was required at anI.M. U. meeting where a pledge of loyalty to the I. M. U. would bqtaken.In February and June 1937, certain employees, mentionedbelow, were suspended by the I. M. U. and discharged by the respond-ent for alleged disloyalty to the I. M. U. or membership in and ac-tivities in behalf of the U. M. W. A.Throughout the period the re-spondent transmitted substantial sums of money to the I. M. U. andthe local in accordance with the check-off.The lack of success which attended attempts by the I. M. U. localat the Williams Coal Company mine to adjust grievances, and theindifference of the employer there to obligations imposed upon it bythe I. M. U. agreement '75 find their counterpart in events and circum-stances at the mine of the Reinecke Coal Mining Company. In 1937the local requested the respondent to pay certain machine operativesthe 541/2 cents per ton wage specified in the agreement instead of the53 cents per ton they were given. Thereafter, the local received notifi-cation from Nance and the local pit committee that the committee hadcapitulated to the 53-cent rate as consideration for an increase in thewage rate of certain other employees.However, neither Nance nor thelocal committee had been authorized to consent to such a change, andthe employees were considerably dissatisfied with the result.Com-plaint was also made to the respondent and Nance about the respond-ent's violation of a provision in the contract to the effect, "The operatorshall see that an equal turn is offered to each miner."No satisfactionwas obtained in respect to this grievance.The respondent violatedother provisions of the contract.The foregoing facts show, and the record establishes, that the localof the I. M. U. at the respondent's mine had its genesis in the activitiesof The Operators' Association and of its members in promoting andcausing to be formed, the I. M. U. The formation of the local occurredunder circumstances of aggravated company-domination, interference,and support, for the respondent's coercion of employees in 1933 tojoin the I. M. U., to authorize a check-off, and to bind themselves to71 See Section IIIB 4, supra. WILLIAMS COAL COMPANY ET AL.623the I. M. U. contract, related to an organization which the respondent,along with other members of The Operators' Association, itself hadestablished through the Association for that very purpose.By creat-ing, through the instrumentality of the Association, the parent bodyand membership in it, and by coercing acceptance of the check-off toand the assumption of obligation under the outstandingagreementwith the created parent body, the respondent instigated, fostered, andsupported the formation of the local at its mine.Since its formation in 1933, the local and its administration at alltimes have been dominated, supported, and interfered with by therespondent in numerous ways. Through enforcement of the provisionfor a closed shop, the respondent has compelled old and new employeesto be and remain members of the I. M. U. and the local, and by thesame and other coercivemeanshas compelled them to accept a check-off of substantial sums to these organizations.Similarly, it has con-fined in important respects 76 the functioning of the local as a labororganization, through the successive agreements which The Operators'Association, acting for itself and as agent for the respondent, enteredinto with the Association's and the respondent's own creature, theI.Al.U., and, independently thereof, by means of the respondent'sown requirement that the employees bind themselves in the individualcontracts to the terms of such agreements." The respondent's domina-tion of the affairs of the local and support to it evidence themselvesin the character of treatment accorded the local by the respondent,a kind of employer treatment paralleling that heretofore found inthe case of the respondent, Williams Coal Company.It is equally clear that the respondent at all times has supported theI. Al. U.By coercing its employees into being and remaining membersof that organization ever since its formation, and into acquiescing inthe check-off and assumption of contractual obligation to it under itsagreements, the respondent assured the I. M. U. the requisites of organ-ization, members, financialmeans, and adherence.In so far as the respondent's domination, interference, and sup-port, above set forth, respecting the I. M. U. and the I. Al. U. localoccurred prior to the effective date of the Act, no unfair labor prac-tices may be found.78The facts and circumstances therein involved,however, are of importance in determining another issue, whetherthe continuance of such domination, interference, and support, orany part thereof, subsequent to July 5, 1935, was sanctioned by theproviso to Section 8 (3) of the Act.7979 Cf. Section III B 4,sepI a.77The individual contracts remained In force and were reexecuted as set forth,supra.78Jefery-DeWitt Insulator Co. v. National Labor Relations Board,91 F.(2d)134(C C. A 4th),certden.302 U. S. 731, andNational Labor Relations Board v. CarlisleLumber Co,94 F. (2d) 139(C. C A: 9th),cert den. 304 U. S. 575.70 The proviso to Section 8 (3) is set forth in footnote 57. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs stated above,80 the proviso to Section 8 (3) validates, as con-cerns the Act, only those closed-shop agreements which meet therequirements of the proviso.Validation is expressly withheld bythe language of the proviso from an agreement which is made witha labor organization "established, maintained, and assisted by anyaction defined in . . . [the] Act as an unfair labor practice."Aspreviously pointed out, such an agreement, and acts of the employerin performance thereof, are open to challenge under one or more ofthe subdivisions of Section 8.81It is apparent from what has heretofore been set forth, and found,that at the time the Act became effective the I. M. U. and the localof the I. M. U. at the respondent's mine were labor organizations"established, maintained, and assisted by action defined in the Actas unfair labor practices." S2They still remained and constituted, sofar as the employees of the respondent were concerned, organizationswhose formation and administration had been and were dominated,interfered with, supported, and maintained by the respondent underthe plan designed by The Operators' Association to thwart freedomof self-organization in western Iientucky.83Any intransigency uponso See Section III B 4,supra.e1The Senate Report accompanying the Act, Senate Report No.573, 74th Cong., 1stSess.(1935)pp. 11-12, states:"Secondly, the...[Act] is extremely careful to fore-stall the making of closed-shop agreements with organizations that have been 'established,maintained or assisted'by any action defined in the . . . [Act] as an unfair labor prac-tice"SeeMatter of Clinton Cotton HillsandLocal No 2182,United TextileWorkersof America,1N L R. B. 97;Matter of National Electric Products CorporationandUnited Electrical and Radio Workers of America, Local No629, 3 N. L. R.B. 475;Matterof Hill Bus Company,Inc.andBrotherhood of Railroad Trainmen,etc, 2 N.L. R B. 781.saThe I. M. U. and the local were established,maintained,and assisted prior to theAct, byaction of the respondent defined in subdivisions(1), (2), and(3) of Section 8of the Act as unfair labor practices,as follows:Acts of the respondent in concert Rith,and through the agency of The Operators'Association to instigate,promote and supportthe formation of the I M. U. ; in fostering the formation of the local,in compelling therespondent's employees as a condition of hire and tenure of employment to become andremain members of the I M U , and of the local which the respondent itself,and actingthrough the Association had set up for such purpose;in prohibiting the employees fromjoining a labor organization not created by the respondent; in coercing the employeesinto accepting a check-off and into contractually binding themselves to labor organizationsthus created by the respondent;and other acts.si There is nothing in the language of the proviso or the Act,nor is there any com-pelling reason which requires that the words"established,maintained,or assisted" asused in the proviso be construed to except from the exculpatory clause only those closed-shop agreements made with organizations established,maintained,or assisted subsequentto the enactmentof the Act.InMatter of Clinton Cotton MillsandLocal No.2182,United Textile Workers of Ame,iea,1NL R B 97,108, the Board stated:Nor is it [the parenthetical clause in the proviso]limited to conduct after July5, 1935,for it includes,for example,a labor organization established prior to July5, 1935, by conduct or means characterized as unfair by Section 8Moreover,the exclusionary clause of the proviso clearly has application to organizations,such as here involved,which subsequent to the effective date of the Act, and at the timethe closed-shop agreement was made with them,have retained their character as, andoccupy the status of, organizations"established,maintained,or assisted"by action de-fined as unfair labor practices,even though the pertinent action occurred prior to theAct.Cf.Jeffery-DeWitt Insulator Company v. National Labor Relations Board,91 F. (2d)134, 139(C. C. A. 4th),cert. den. 302 U. S. 731, aridNational Labor Relations Board v.Carlisle Lumber Company,94 F. (2d)138, 145(C.C.A. 9th),cert. den.8 04 U S. 575. WILLIAMS COAL COMPANY ET AL.625the part of the respondent's employees which otherwise might havearisen in the period preceding the Act and have accomplished achange in these organizations from employer-established-and-main-tained unions into freely chosen ones, necessarily was anticipatedand stifled by the continuing force of the closed-shop provision andthe other employer compulsions above mentioned.84After the passage of the Act no steps were taken by the respond-ent or by any other person to remove from these organizations, sofar as the respondent's employees were concerned, their taint asorganizations established,maintained, and assisted by practicescharacterized in the Act as unfair.Accordingly, the continuationin force at the mine on and after July 5, 1935, of the closed-shopprovision contained in the agreement of April 1, 1934, as renewedJune 20, 1935, between The Operators' Association and the I. M. U.85was not sanctioned by the proviso to Section 8 (3) of the Act.se Itfollows that the fostering of the I. M. U. and the local, the domina-tion of and interference with their administration, and the supportto these organizations, in which the respondent was found to haveengaged subsequent to the Act, were not protected during the lifeof this agreement, by a closed-shop provision valid under Section8 (3).Nor was such fostering, domination, interference, and sup-port which occurred after the termination of this agreement pro-tected by the closed-shop provision in the succeeding agreement ofNovember 14, 1936, bet-,Veen The Operators' Association and theI.M. U.87 So far as the respondent and its employees were con-cerned, this agreement with its provision for a closed shop to whichthe respondent was bound as a party through the agency of The,Operators'Association,88wasnotmerely an agreement with andin behalf of labor organizations established, maintained, and assistedby action defined as an unfair labor practice, but, to the. extent that°kIt is doubtful whether acts of the employees or of anyone else,even in the absenceof-the closed-shop provision and other coercion,.could have relieved the I.M. U. and thelocal of their taint as employer-established organizationsCfConsolidated Edison Com-pany-etc at al. v National LaborRelationsBoard atal.,59 S. Ct.206, where the UnitedStates Supreme Court stated,per ChiefJustice Hughes :The continued existence of a company union established by unfair labor prac-tices . . . Is a consequence...whose.,continuance thwarts the purposes of theAct...---8° See SectionIII A,supra.86While the proviso to section 8(3) refers to"making" of a closed-shop contract, theproviso is to be construed as applying to contracts made beforethe Act andcontinuing-thereafterSee SenateReport No. 573, 74th Cong,1st Sess.(1935) pp. 11-12,where, inconnection with a discussion of the provisoto Section8 (3) It was said :And of course-it is clear that no agreementheretoforemade could give validity tothe practices herein prohibited by Section 8,87 See SectionIII A, andIII B 4,supra.H It-is; of course,immateiial that the respondent-did not itself make the agreement-directlywith the I.M. U. and the local concerning its relations with its employees, but,-did so through the agency and instrumentality of The Operators'Association 626DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent after the Act continued its domination, interference,and support, was an agreement with and in behalf of labor organiza-tionsmaintained and assisted directly by acts constituting unfairlabor practices.As noted heretofore with respect to a similar situation in the Wil-liams Coal Company case, the imposition of a check-off that is subse-quent' to the Act, could not have been excused by the proviso toSection 8 (3).The proviso does not cover the coerced impositionand maintenance of a check-off as a condition of employment 89The maintenance of the check-off after the Act constituted an inde-pendent unfair labor practice under Section 8 (3) of the Act, wassupport to the I. M. U. and the local within the meaning of Section8 (2), and involved maintenance and assistance to these organiza-tions within the meaning of the proviso to Section 8 (3).We find that the respondent, Reinecke Coal Mining Company,from and after July 5, 1935, dominated and interfered with the ad-ministration of the local of the I. M. U. at its mine, and contributedsupport to it and to the I. M. U.; that in and by such acts, and eachof them, the respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them by Section 7of the Act.2.Discrimination as to terms and conditions of employment and thedischarges of 1937The respondent, as shown above, on and after July 5, 1935, re-quired of its employees, both old and new, as it theretofore hadrequired of them, that they be members of the I. M. U. and theI.M. U. local, acquiesce in and agree to the continuance of the check-off to the I. M. U. and the local, and remain bound to the I. M. U.agreements, in order to retain their employment with the respondent.John Bowleswas discharged by the respondent on February 15,1937.He had worked at the mine for 4 years. On the day preced-ing the discharge, he attended the meeting of the local heretoforementioned, at which an oath of loyalty to the I. M. U. was ad-ministered.Bowles, however, refused to take the obligation.Hetold East, the field organizer, who gave the oath, that he would notraise his hand, and did not do so.On the morning of the discharge,Fent Overall, brother of the respondent's general manager, toldBowles that he was required to take the oath.Bowles repeated thathe would not do so, and proceeded to argue against the I. M. U. andin favor of the U. M. W. A. as a labor organization.Overall thenstated that he would "see" that Bowles was discharged that night.89 See Section III B 4 and5, Supra. WILLIAMS COAL COMPANY ET AL.627A few minutes before the workday of February 15 ended, Bowleswas asked by one of the motormen to ascertain whether the track inthe mine was clear for bringing in some cars. Bowles apparentlyfailed to do this, because of the proximity of closing time, and themotorman did not take the cars far into the mine. ThereafterBowles was discharged by the mine superintendent, Braun.Braunreferred to the fact that the cars had not been taken into the mine,and added, "You have been talking about these unions too, so I amgoing to let you go." Bowles testified that there was nothing un-usual in cars not being brought deep into the mine.The mine superintendent did not testify.However, the motor-man was called as a witness by the respondent and stated that Bowleswas discharged for failure to advise him that the track was clear.He further testified that he did not "remember" saying anything toBowles about the matter when it occurred.We are convinced that the effective cause of Bowles' discharge washis refusal to remain loyal to the I. M. U. and his assistance to theU. M. W. A. Bowles' open unwillingness to take the I. M. U. oath,and his advocacy of the U. M. W. A., on the day of his discharge,coupled with Overall's warning and the mine superintendent's re-mark about Bowles' "talking about these unions," point to the truereason for the dismissal.We are satisfied that the coincidental fail-ure, if any, of Bowles to make the investigation of the track, wasan occurrence of little consequence.We find that the respondent discharged Bowles because of hisrefusal to remain loyal to the I. M. U. and his assistance to theU. M. W. A. At the time of his discharge, Bowles was earning$4.20 a day and worked 4 or 5 days a week. He has since earned$100 at irregular work.Henry Hodgewas discharged by the respondent on June 9, 1937.He first was employed at the mine in 1889 and worked there at va-rious times thereafter.His last employment with the respondentbegan on March 1, 1936.The record shows that after his reemployment Hodge sought tomake the I. M. U. local an effective organization.He became vicepresident of the local, served on committees, and was active at localmeetings in raising issues concerning the respondent's failure toperform provisions of the I. M. U. contract. In his talks at meet-ings he would refer to a "union man," meaning inferentially a mem-ber of the U. M. W. A. About a week preceding his discharge,Hodge -announced at a meeting of the" local that he "was a unionman and didn't care-who knowed it."At that time he was a mem-ber of the U. M. . W. A.Hodge was' discharged by his foreman. After the dismissal,Hodge went to the general manager, Overall, to inquire the reason, 628DECISIONSOF NATIONALLABOR RELATIONS BOARDand was told by Overall, that Nance had notified the respondent todischarge Hodge for disloyalty to the I. M. U. Thereafter, Nancestated to Hodge that his membership in the I. M. U. had been re-voked because, among other things, Hodge had asserted that theI.M. U. was not a "bona fide" labor organization.We are of the opinion that the respondent discharged Hodge be-cause he was a member of the U. M. W. A. and had sought to releasethe local of the I. M. U. from the respondent's domination,90 andbecause he refused to be loyal to the I. M. U.We have no doubtthat his disclosure in the week preceding the discharge of his affilia-tion with the U. M. W. A. became known to the respondent.We accordingly find that the respondent discharged Hodge be-cause of his membership in the U. M. W. A. and his desire to freethe local from employer domination, and because of his refusal toremain loyal to the I. M. U. In 1937 Hodge was paid an averageweekly wage of $14.22.Since his discharge he earned $2.25.William Hamiltonwas discharged by the respondent on June 14,1937.He was a member of the U. M. W. A. Shortly before thedischarge he had engaged in soliciting memberships for the U. M.W. A. among the mine employees.Hamilton was told by Overall,the general manager, that the reason for his dismissal was the revo-cation of his membership in the I. M. U. by Nance.Nance informedHamilton that his U. M. W. A. activities had occasioned therevocation.We find that the respondent discharged Hamilton because of hisactivities in behalf of the U: M. W. A. and his disloyalty to theI.M. U. At the time of his discharge Hamilton earned $4 per dayand worked 4 or 5 days a week.He since has earned $2.25.Jim Stonewas discharged by the general manager, Overall, onJune 30, 1937.He joined the U. M. W. A. in May 1937, and there-after solicited the respondent's employees to become members ofthat organization.At the time of the discharge, Overall disclosed toStone a letter from Nance to the effect that Stone was not "loyal" tothe I. M. U. Nance told Stone that his I. M. U. membership hadbeen terminated because he belonged to the U. M. W. A.We find that the respondent discharged Stone because of his mem-bership in and activities for the U. M. W. A. and his refusal to beloyal to the I. M. U.At the time of his discharge Stone earned be-tween $25 and $30 weekly. Since that time he has earned $5.Robert Jordanalso was discharged by the respondent on June 30.He was a member of the U. M. W. A. On June 30 he received a writtennotification from the respondent stating that he had been discharged° National Labor Relations Board v. American Potash and Chemical Company,98F. (2d) 488 (C. C. A. 2d). WILLIAMS COAL COMPANY ET AL.629because his I. M. U. membership had been revoked. Thereafter Over-all likewise revealed to him a letter from Nance, which requested the-dismissal of Jordan and Stone because they were members of theU. M. W. A. and their membership in the I. M. U. had been revoked.Nance told Jordan that he, Nance, "would fire every damn one ... thatjoined the United Mine Workers."We find that the respondent discharged Jordan because of his mem-bership in the U. M. W. A. and disloyalty to the I. M. U. At thetime of his discharge, Jordan was earning $10 per week. Since thenhe has earned between $10 and $12.We find that the respondent, Reinecke Coal Mining Company, inrequiring as a condition of employment on and after July 5, 1935,that its employees be and remain members of the I. M. U. and theI.M. U. local, acquiesce in and agree to the continuance of the check-off to the I. M. U. and the I. M. U. local, bind themselves and remainbound to the I. M. U. agreements with The Operators' Association,and refrain from joining any labor organization other than theI.M. U., discriminated in regard to the terms and conditions of theemployment of its employees, thereby encouraging membership in theI.M. U. and the I. M. U. local and discouraging membership in anyother labor organization, including the U. M. W. A.9'We further find that said respondent, in and by discharging JohnBowles, Henry Hodge, William Hamilton, Jim Stone, and RobertJordan, and each of them, discriminated in regard to the hire andtenure of employment of its employees, thereby encouraging member-ship ins the I. M. U. and discouraging membership in any other labororganization, including the U. M. W. A.We further find that said respondent, in and by said discriminationin regard to the terms and conditions of employment of its employees,and their hire and tenure of employment, has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.3.The alleged refusal of the respondent in 1937 to bargain collectivelywith the U. M. W. A.On June 9, 1937, the U. M. W. A. made written request of the re--spondent that the respondent bargain collectively with the U. M. W. A.as representative of the employees at the respondent's mine.Pursuingthe same tactic as that followed by the employer in the Williams Coal61As stated above,in Section III C 1, these requirements imposed by the respondent,and otherwise enforced as a condition of employment at the mine could not be protectedby the closed-shop provision in the agreements between the I. M. U and The Operators'Association,in force on and after July 5, 1935,for the closed shop itself was not sanc-tioned by the proviso to Section 8 (3) of the Act.See also Section III B 4 and III B 5,supra.164275-39-vol. x[-41 630DECISIONSOF NATIONAL LABORRELATIONS BOARDCompany case, the respondent made no reply. At the hearing, certainmembership and application cards of the U. M. W. A. signed by em-ployees were introduced into evidence to establish the status of theU. M. W. A. as bargaining representative at the time of its afore-mentioned request.92This proof, however, was subject to it ruling ofthe Trial Examiner similar to that made in the case of the WilliamsCoal Company, that the cards were not to be made available forinspection by the respondent.The reason was the same as that intheWilliams Coal Company case.Accordingly, we will not deter-mine the issue whether the respondent refused to bargain collectivelywith the U. M. W. A. in 1937. The amended complaint in this respectwill be dismissed 93 without prejudice.D. Grapevine Coal Company-The unfairlabor practices1.Domination of and interference with the administration of thelocal of the I. M. U. and support to the local and the I. M. U.The respondent,Grapevine Coal Company,like the Reinecke CoalMining Company, has been a member of The Operators'Associationfor several years.In June and July 1933,acting through the Associa-tion and in concert with other member operators,it sponsored andpromoted the formation of the I. M. U. At that time there existed atthe respondent'smine a newly created local of the U. M. W. A. whichhad come into being upon the enactment by the Congress in June ofthe National Industrial RecoveryActs4The local had been successfulin enrolling as members approximately three-fourths of the re-spondent's employees.It elected officers and duly constituted a collec-tive bargaining committee.Within a month after the formation of the I. M. U., a local ofthat organization was set up for employees at the respondent'smine.In the middle of July 1933,petitions,in form heretofore described,95were circulated around the mine and signatures of employees solic-ited.These petitions set forth,as above-mentioned,a pledge ofallegiance to the I. M. U., and a request that a meeting be arrangedwith the coal operators to negotiate a collective bargaining contract.One of the petitions, somewhat differently worded,specificallyadverted to the operators as the"coal operators in the West Kentuckyfield."About 55 signatures were obtained.An employee who laterbecame the first president of the local testified that when he signedthe petition he "had understood from the Operators that they were82Board Exhibit No. 33.°S SeeMatter of West Kentucky Coal CompanyandUnited Mine Workers of America,District No.23, 10 N. L.R. B. 88.14 See footnote 10.15 See Section III A,supra. WILLIAMS COAL COMPANY ET AL.631going to form this organization."Another employee who becamechairman of the first pit committee of the local testified that hissignature was obtained in the mine by a managerial employee, onethey wanted me to join."On August 1, 1933, at a meeting attendedby a group of employees variously estimated as numbering from15 to 75, the local was formed, the obligation to the I. M. U. ad-ministered, and officers elected.On August 10, 1933, the first agreement between The Operators'Association and the I. M. U. was entered into, effective as of August1, and providing for a closed shop at the respective mines of themember Operators.9eThere is no showing that at that time a major-ity of the respondent's employees were members of the I. M. U., andwe are satisfied from the record that the I. M. U. did not thenrepresent such a majority.97In September 1933 the U. M. W. A. local at the respondent's minerequested the respondent to bargain collectively with it.The localrepresented about 134 of the approximately 180 employees, that is,a substantial majority.However, the respondent refused to nego-tiate with the U. M. W. A. It would not agree to meet with theU. M. W. A. Upon receiving the request it promptly closed itsmine and kept it closed and the employees locked out for a periodof 46 days.At the hearing no explanation of the shut-down wasoffered by the respondent, although there is some evidence thatthere was work to be done at the mine.We are convinced, andfind, that the closing of the mine was occasioned by the request ofthe U. M. W. A. for collective bargaining, that in shutting downthe mine the respondent employed the familiar tactic of a lock-outto discourage union activities.98In the middle of November 1933, the respondent notified theU. M. W. A. local that the mine would open the succeeding day andthat the employees could then return to work without having "tosign anything."However, on the day after the; (resumption ofwork, the entry boss, Phaup, and the mine foreman, one Myers, wentthrough the mine and requested employees to sign a cut-off sheet 99for the I. M. U. A number of the employees refused to sign, and86 See Section III A,supra.arThe various witnesses who testified on this subject in behalf of the intervenor, theI.M. U, stated merely thata "substantialnumber" of the employees had signed the peti-tion or were members prior to August 10, 1933. At the first meeting of the I. M. U. localon August 1, 1933, the number of employees present and who took the "obligation" wasestimated, as being between 15 and 75.As late as November 1933, the U. M. W. A.local still had a substantial majority of the employees as members.6sMatter of Ford A. Smithetal.andNational FurnitureWorkers, Local No.3,1N. L. R. B. 950;NationalLabor RelationsBoard v.Hopwood Retinning Company, etc.,98 F. (2d) 97 (C. C. A. 2d)."Some of the witnesses referred to this paperas an I.M. U. petitionor paper. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the following'morning 23 of those who had so refused were notpermitted to enter the mine but were assembled together to hear thegeneralmanager of the mine, one , Hayes.- Hayes informed thesemen that the respondent required all employees to sign the I. M. U.cut-off sheet as a condition of employment.He stated that the"N. R. A." had granted the right to organize but the respondentwith the I. M. U. Employees who declined to sign were not permittedtowork.The cut-off sheet in question 'authorized the respondentto check off dues to the I. M U. It is apparent from the recordthat by signing the cut-off sheet an employee -was considered toaffiliate 100 himself with the I. M. U. and, in- consequence,- to becomebound by the contract which the I. M. U. had made with The Opera-tors'Association 101Thus, in November 1933, employees at therespondent's mine who had not already joined - the I. M. U. werecoerced into becoming members of that organization and of theI.M. U. local, and all employees were required to authorize a check-off of dues to these 'organizations. In becoming members of theI.M. U., the employees bound themselves to the terms of the I. M. U.agreement of August 10.-At all times since November 1933, the respondent, through ad-herence to the closed-shop provision contained in the successiveagreements between The Operators' Association and the I. M. U.'102has required of its employees as a condition of employment that theyretain their memberships in the I. M. U. and the local. Similarly,throughout this period the employees have been constrained to ac-quiesce in a continuance of the check-off, because of the respondent'spersistence in making dues deductions without removing the originalcompulsion.In this fashion substantial amounts of money havebeen transmitted by the respondent to the I. M. U. and the I. M. U.local.By virtue of their coerced membership in the I. M. U. andotherwise, the industrial relations of these employees at all timeshave been governed, so far as the respondent was concerned, by theprovisions of the successive I. M. U. agreements in regard to work-ing conditions and manner of concerted action and organization.Persons newly employed at the mine since November 1933 have beensubject to the same terms and conditions of employment regardingthe I. M. U. as all other employees and were, in addition, compelledto pay an initiation fee to the I. M. U. In 1937, as more particularlyset forth below, the respondent again locked out its employees when"'The matter of "obligated" and "non-obligated" membership in the I. M. U. Is dis-cussed above; see footnote 52.101 The I. M. U. contract of August 10, 1933, was expressly binding upon the I. 1%1. U.membership.107 See Section IIIA,supra;see also footnotes 14 and 16. WILLIAMS COAL COMPANY ET AL.633requested to bargain collectively by the U. M. W." A. and, althoughgiven proof that the U. M. W. A. represented a majority of theemployees in an appropriate unit, continued to keep them locked out.At the same time it refused to bargain collectively with the U. M.W. A. and stated that it proposed to continue operations under the1.M. U. agreement."--Meetings of the I. M. U. local have been poorly attended ; onlyfrom 10 to 30 employees are regularly present.To stimulate attendance the I. M. U. at various times announced that a fine wouldbe imposed for non-attendance, and the son of one of the forementhreatened employees with the imposition of such fines.As statedbelow, in 1937 a majority of the employees notified the respondentthat they were no longer members of the I. M. U. and directed it tocease checking off dues to that organization.It is clear that in the period from July to November 1933, therespondent, acting individually and through The Operators' Associ-ation, instigated, fostered, dominated, and interfered with the forma-tion of the I. M. U. local at its mine. The respondent, in conjunc-tion with the other mine operators, created the parent organizationand induced Nance's cooperation in establishing the locals.Dur-ing the formative period of the local the respondent favored thelocal by refusing to meet or bargain with a competing labor or-ganization representing a majority of its employees; locked out theemployees when the competing labor organization requested col-lective bargaining; preferred the I. M. U. by making an exclusiveclosed-shop agreement with it through The Operators' Association ata time when the competing labor organization alone represented asubstantialmajority of the employees; required in November 1933,in pursuance of the I. M. U. agreement, that all employees affiliatethemselves with the employer-created I.M. U., thereby bindingthemselves to the I. M. U. agreement; compelled employees to au-thorize a check-off of dues to the I. M. U.; refused to permit em-ployees who sought work but would not comply, to enter the mine,and engaged in other like acts 103At all times since November 1933, the respondent in various waysdominated, interfered with, and supported the local of the I. M. U.and its administration.The respondent has required all employeesto continue their membership in the I. M. U., and, accordingly, inthe local, as a condition of employment, and persisted in this re-quirement even after a majority of the employees in 1937 refused toremain members of the I. M. U. but joined the U. M. W. A. Itlimited the activities of the local as a labor organization in importantrespects, through the provisions of the successive agreements made103 Cf. case of Reinecke Coal Mining Company 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDby The Operators' Association, acting for itself and as agent forthe respondent with the Association's and the respondent's owncreature, the I. M. U., which agreements the employees were com-pelled to accept through the respondent's adherence to the closedshop.104As set forth- below; it locked out its employees in 1937following a request by the U. M. W. A. for collective bargaining andrefused to treat with that organization although a majority of itsemployees were members.The respondent also has supported the I. M. U. since its formationin numerous respects.The respondent encouraged and compelled itsemployees to become members and at all times has required them toremain such members as a condition of employment, irrespective ofwhether a majority of the employees joined a competing labor or-ganization.It locked out its employees both before and after the Actwhen a majority sought to be represented by such competing labororganization, and in 1937 refused to bargain collectively with thecompeting labor organization, although a majority of the employeesin an appropriate unit designated it their representative for suchpurpose.It compelled acquiescence in the check-off, at all timesuntilMay 1937, and in accordance therewith deducted and transmit-ted sums of money to the I. M. U.As stated heretofore in connection with the Reinecke Coal MiningCompany case, the acts of an employer, prior to the Act, of domina-tion, interference, and support in relation to a labor organizationwhile not constituting unfair labor practices under the Act, never-theless are of relevance in determining whether the continuance ofsuch domination, interference, and support, or any part thereof,after the enactment of the Act, in view of an outstanding closed-shop agreement, was sanctioned by the proviso to Section 8 (3).It is evident that at the time the Act became effective, the I. M. U.and the local of the I. M. U. at the respondent's mine were labor or-ganizations established, maintained, and assisted,by action defined intheAct as unfair labor practices 105As far as the respondent's104 See cases of Williams Coal Company and Reinecke Coal Mining Company, SectionIII B 4 and Section III C 1,supra.101 The I. M. U. and the local of the I. M. U. were established, maintained, and assistedprior to the Act, by action of the respondent defined in subdivisions (1), (2), and (3)of Section 8 of the Act as unfair labor practices, as follows : Acts of the respondent inconcert with, and through the agency of The Operators' Association to instigate, promote,and support the formation of the I. M U. ; in fostering the formation of thelocal ; inshowing disfavor toward a competing labor organization which represented a majority ofthe respondent's employees, by refusing to meet or bargain collectively with such organiza-tion, by locking out employees after such request was made, and by other acts ;in com-pelling the respondent's employees as a condition of hire and tenure of employment tobecome and remain members of the I. M. U., and of the local, which the respondent itselfand acting through the Association had established for such purpose ; in prohibiting theemployees from joining a labor organization not created by the respondent;in coercingemployees into accepting a check-off to labor organizations created bythe respondent; andother acts. WILLIAMS COAL COMPANY ET AL.635employees were concerned, these organizations then constituted, be-cause of the continuous effect of the closed-shop provision and otheremployer compulsions, labor organizations whose formation and ad-ministration had been or were dominated, interfered with, and sup-ported by action defined as unfair labor practices.What has beensaid above in regard to the similar situation presented concerningthe I. M. U. and the local of the I. M. U. in the case of the ReineckeCoalMining Company mine is applicable here and will not berestated.The maintenance of the respondent's fostering and dom-ination of, and interference with, the I. M. U. and the I. M. U. local,and with their administration, as well as its support to these or-ganizations, on and after July 5, 1935, were not protected by anapplicable closed-shop provision, valid after that date, either in theagreement between The Operators' Association and the I. M. U.,of April 1, 1934, as renewed June 20, 1935, or in the agreement be-tween them of November 14, 1936.The provision for a closed shopin the agreement of November 14, 1936, in so far as the respondentand its employees were concerned, was, as above observed in con-nection with similar facts in the Reinecke Coal Mining Companycase'106made with and in behalf of labor organizations established,maintained, and assisted by action defined as unfair labor practicesand organizations maintained and assisted by unfair labor prac-tices.107Also, as there pointed out, the imposition of the check-offas a condition of employment on and after July 5, was not per-mitted by but constituted maintenance and assistance within themeaning of the proviso to Section 8 (3).108We find that the respondent, Grapevine Coal Company, from andafter July 5, 1935, dominated and interfered with the administrationof the local of the I. M. U. at its mine, and contributed support toit and to the I. M. U.; that in and by such acts, and each of them,the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them by Section 7 ofthe Act.2.Discrimination as to terms and conditions of employment, and thelock-out of 1937As stated above, after July 5, 1935, the respondent adhered to itsrequirement that all employees, as a condition of employment, retaintheir affiliation with the I. M. U. and the I. M. U. local, and acceptthe check-off of dues to these organizations.108 See Section III C 1,supra.101 Ibid.108 Ibid. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout May 1937, a substantial number of the employees at themine became members of the U. M. W. A. and organized themselvesinto a U. M. W. A. local, with local officers and committees.OnMay 21 the U. M. W. A., acting in behalf of these employees, re-quested the respondent, as more fully described below, to bargaincollectively with it concerning wages, hours, and other working con-ditions of the employees at the mine.On or about May 22 the re-spondent shut down its mine, which still remained closed at the timeof the hearing.Thereafter, on May 24, the respondent replied by letter to therequest of the U. M. W. A. for collective bargaining, professingunawareness as to whether a majority of its employees had joined theU. M. W. A. and making reference to the existing agreement betweenit and the 1. M. U. which, it was stated, would not expire until July1938.On June 8 or 9 the local of the U. M. W. A., to afford evi-dence of the U. M. W. A.'s majority representation of employeeswithin an appropriate bargaining unit,los presented the respondentwith a petition addressed to it and signed by a majority of theemployees stating that the subscribers thereto were no longer mem-bers of the I. M. U. and that they had joined the U. M. W. A. Thepetition requested the respondent to refrain in the future from check-ing off dues to the I. M. U. and the I. M. U. local from wages ofthe subscribers.The answer of the respondent to the petition was,"When we do start work we are going to continue with the I. M. U.contract."At or about the same time the respondent, through Phaup, theentry boss, requested the mine employees to sign a certain documentrenewing their allegiance to the I. M. U. and acknowledging them-selves "bound as individual members by the contract between TheOperators' Association and the Independent Miners Union until itexpires on July 1, 1938."Phaup visited employees at their homes,inquired whether they wanted to work, and upon being answeredin the affirmative, told them to sign the document.However, only12 employees would sign.On June 29 the U. M. W. A. again requested the respondent toarrange a meeting for collective bargaining.The respondent neverreplied, and in its answer herein, admits that on and after May 21it refused to meet and negotiate with the U. M. W. A. as representa-tive of its employees.At the hearing the contention was made by the respondent thatthe closing of the mine was induced by poor marketing conditionsprevailing in the summer months of 1937.The general manager,Hayes, testified that the mine had been operating only two days a109The appropriate unit is set forth in Section III D 3,infra. WILLIAMS COAL COMPANY ET AL.637week at the time of the shut-down and had sustained an operatingdeficit during the preceding 2 or 3 months.However, he also testi-fied that the mine operated at a deficit every summer, and he "couldn'tsay" when he had closed down prior to 1937 because of marketconditions.We are convinced that the primary if not sole ground for therespondent's closing of its mine on or about May 22, 1937, and theshut-down thereafter, was its intent and desire to effectuate, throughthe intimidating force of a lock-out a discouragement of member-ship and activities of all its employees in the U. M. W. A. and theU. M. W. A. local, the defeat of those organizations, and frustrationof the wishes of those employees who in joining the U. M. W. A.sought representation through it.The shut-down occurred in promptresponse to the request of the U. M. W. A. for collective bargaining.Although the respondent was obligated under the Act, on and afterJune 29, as hereinafter set forth,110 to meet and bargain collectivelywith the U. M. W. A. as the exclusive representative of its em-ployees, the respondent refused to bargain. Its response of May 24to the U. M. W. A. must be read in the light of the surroundingcircumstances and its subsequent acts and conduct.When confrontedwith irrefutable proof of the wishes of the employees as expressedin the June 9 petition, the respondent avowed its adherence to theI.M. U. contract, which was without legal validity 111 and tooksteps 112 to induce the employees, in consideration of a reopening ofthe mine, to acknowledge membership in the I. M. U. and obligationunder the I. M. U. contract.It is plain, moreover, in view of what has heretofore been found, thatthe respondent's locking out of its employees, and the continuance ofsuch lock-out were not justified either by the agreement of November14, 1936, between The Operators' Association and the I. M. U., or bythe fact that prior to May 21 the respondent checked off the dues ofall employees to the I. M. U. and the I. M. U. local. The provisions fora closed shop contained in the November 14 agreement, in so far asit concerned the respondent and its employees, did not meet the require-ments of the proviso to Section 8 (3) of the Act and consequently wasinvalid.113Indeed, the agreement as a whole, in so far as it related tothe respondent and its employees, was invalid, for the reason that itwas made with and in behalf of labor organizations which were theu0 See Section III D 3(3), infra.In This matter is discussed below.ua The attempt of the respondent through Phaup to persuade the employees in effect topledge allegiance to the I. M. U. and in effect renounce the U. M. W. A., constituted aninterference with the right to self-organization, within the meaning of Section 8 (1) ofthe Act.118 See Secilon III C 1 and III D 1,supraand footnote 81. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeneficiaries of the respondent's illegal support 114 and other acts.The check-off to the I. M. U. and the I. M. U. local were similarlyunlawful, because made pursuant to a requirement, as found below,constituting a discrimination as to terms and conditions of employ-ment.We find that the respondent, Grapevine Coal Company, in requiringas a condition of employment that its employees be and remain mem-bers of the I. M. U. and I. M. U. local, authorize or otherwise acquiescein a check-off of dues to those organizations, and refrain from joiningany other labor organization; and, further, in requiring as a conditionto a reopening of the mine after May 22,1937, that the employees renewtheir allegiance to the I. M. U. and acknowledge themselves bound tothe I. M. U. contract, discriminated in regard to the terms and condi-tions of the employment of its employees, thereby encouraging mem-bership in the I. M. U. and discouraging membership in any otherlabor organization, including the U. M. W. A.We further find that said respondent, in closing its mine on or aboutMay 22, 1937, and keeping it closed thereafter, thus locking out itsemployees during said period, discriminated 115 in regard to the hireand tenure of all its employees,118 thereby encouraging membership inthe I. M. U. and discouraging membership in any other labor organiza-tion, including the U. M. W. A.We further find that said respondent, in and by said discriminationin regard to the terms and conditions of employment of its employees,and their hire and tenure of employment, has interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act.3.The refusal to bargain collectively(1)The appropriate unitThe complaint against the respondent alleged, and its answer ad-mitted, that all of the respondent's mining employees, excluding fore-men, bosses, and other supervisory employees, technical help, theu* See Section III D 1,supra.Matter of Hill Bus Company,Inc.andBrotherhood ofRailroad Trainmen,Rockland Lodge No.829,Spring Valley, NewYork,2 N.L. R.B. 781;Mater of McKaig-Hatch Inc.andAmalgamated Association of Iron,Steeland TinWorkers of North America,LocalNo.1139,10 N. L.R.B. 33; Cf.MatterofPacificGreyhound LinesandBrotherhood of Locomotive Firemen and Enginemen, 4N. L. R. B.520, 533; alsoMatter of Pacific Greyhound LinesandAmalgamated Association of Street,Electric Railway,and Motor Coach Employeesof America,9 N. L R.B. 557, 570.iiiNational Labor Relations Board v. Hopwood Retinning Company, etc.,98 F. (2d) 97(C. C. A. 2d).116 The discrimination was against all employees,not merely those whojoined the U. M.W. A., andaccordingly,the Order below willmake provision for allemployees.NationalLabor Relations Board v. Biles-Coleman Lumber Company,98 F. (2d) 18, 23(C. C. A.8th) ;Santa Cruz Fruit Packing Company v.National Labor Relations Board,91 F. (2d)790 (C C. A. 9th),enforcing1 N. L. R.B. 454. WILLIAMS COAL COMPANY ET AL.639clerical force, and company executives, constitute a unit appropriatefor the purposes of collective bargaining.We find that at all times material herein, the mining employees ofthe respondent, excluding foremen, bosses, and other supervisory em-ployees, technical help, the clerical force, and company executives,constituted and constitute a unit appropriate for purposes of collectivebargaining, and that said unit insures and will insure to the employeesthe full benefit of their right to self-organization and to collectivebargaining, and otherwise will effectuate the policies of the Act.(2)Representation by the U. M. W. A. in 1937 of a majority in theappropriate unitAt the time of the closing of the mine in May 1937 the respondentemployed 197 persons in the unit above found appropriate .1117Asheretofore set forth, on or before June 8 or 9, 1937, the mine employeessigned a petition declaring, among other things, that they were mem-bers of the U. M. W. A. This petition was introduced into evidencewithout challenge by the respondent or any oneelse asto its authen-ticity or to the accuracy of the statement therein contained.A com-parison of the names on the petition with those on the May 31, 1937,pay roll establishes that by June 9, 1937, at least 104 of the 197 indi-viduals within the appropriate unit, thatis, a majority of such indi-viduals, employed by the respondent on May 31, 1937, and whose workhad ceased as a consequence of and in connection with the lock-out ofMay 22, 1937, were members of the U. M. W. A. By their membershipthese employees 118 designated the U. M. W. A. as their representativefor collective bargaining.119Therealso wasintroduced into evidence,upon agreement of the parties, a certain list120 settingforth the namesof various persons and the respective dates upon which they signedcertain cards designating four named representatives of the U. M. W.A. in their behalf as their representatives for collectivebargaining.121117The respondent's pay roll of May 31, 1937,was introduced in evidence.The respond-ent stipulated that the names thereon constituted the names of all employees on its payroll of May 21, 1937,within the appropriate unit.The pay roll lists the names of 199employees.However,two names are duplications.vs All of these 197 employees remained"employees"after the lock-out,within themeaning of,and for the purposes of, the Act.Section 2 (3) of the Act. SeeNationalLabor Relations Board v. MackayRadio andTelegraph Co.,304 U. S. 333.Matter of Trenton-Philadelphia Coach CompanyandAmalgamated Association ofStreet, Electric Railway andMotorCoach Employees of America,6 N. L. R.B. 112, 121,and cases there cited.120 The cards for which this list was substituted were originally introduced into evi-dence and made available for inspection by the respondent and other parties.All cardswere of identical statement.Their authenticity was not questioned by anyoneTheTrial Examiner stated for the record that he studied them, was of the opinionthat theywere properly signed, that there was no apparent evidence of forgery as to the individualswho executed the cards,or to the persons who signed as a witness to the execution.121The cards also recited the desire of the signatories to join the United Mine Workersof America,the international labor organization with which the U. M. W. A. Is affiliated. 640DECISIONS OF NATIONALLABOR RELATIONS BOARDA comparison of the names upon this list with those on the respondent'spay roll of May 31, 1937, shows that on and by Jude 29, 1937, at least108 of the 197 employees within the appropriate unit locked out onMay 22,1937, designated the above representatives of the U. M. W. A.as their representative for collective bargaining.These represen-tatives and the U. M. W. A. remained thereafter such bargainingrepresentative.We find that on June 29, 1937, and at all times thereafter theU. M. W. A. and its representatives acting in its behalf, were theduly designated representative of a majority of the employees inthe appropriate unit for purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, were the exclusive representa-tive of all the employees in such unit for purposes of collectivebargaining.(3)The refusal to bargainAs heretofore stated, on May 21, 1937, the U. M. W. A. by letterrequested the respondent to bargain collectively with it as repre-sentative of the respondent's employees.The letter stated that amajority of the employees were members of the U. M. W. A., thatthey had chosen the representatives of the U. M. W. A. to representthem in collective bargaining, and requested a meeting for suchpurpose to be held at the respondent's convenience between May 22and 28, 1937.On or about May 22 the mine shut down. On May 24the respondent, as heretofore mentioned, replied to the U. M. W. A.Its reply was as follows :We received your communication of May 21, stating that 51per cent of employees at our mines are now members of theU. M. W. A.If this statement be correct, it is news to us, for the reasonthat on our last pay day, the 15th, all employees of that datewere checked off for dues to the I. M. U., under contract similarto those in effect for nearly four years.We wish to state that the Management of the Grapevine CoalCompany is in full sympathy with the Wagner Act, also theGuffey Coal Act, as evidenced by our policies in conformity withthe same and former regulations.Recently we bargained collectively with the I. M. U. conform-ing to the New York April conference in the wage increase.Our present contract with the I. M. U. does not expire untilJuly, 1938, and we do not see how it can be abrogated even ifwhat you say is true.On June 8 or 9 the respondent was presented with the petitionabove described, signed by a majority of the employees in the appro- WILLIAMS COAL COMPANYET A.L.641priate unit and affirming their membership in the U. M. W. A. Tothis the respondent replied, "When we do start work that we aregoing to continue with the I. M. U. contract."On June 29 the U. M. W. A., through its president, answered therespondent's letter of May 24, in part as follows :I have been informed by members of the Local Union at yourmine that they recently furnished you with a list of names ofmen employed at your mine stating that they were now mem-bers of the United Mine Workers of America, and that youshould not deduct any more dues from their pay roll for theI.M. U. organization. If this is true then there should be nolonger any doubt in your mind as to my statement in my letterofMay 21, that 51 percent of your employees had joined theUnited Mine Workers of America.We are pleased to have the statement from you that your CoalCompany is in full sympathy with the Wagner Act, also theGuffey Coal Act. If you are sincere in this last statement Iwould be glad to meet with you at a time and place convenientwith you to talk over this question, that we may be better ableto understand one another.The respondent never answered this letter or undertook to meetwith the U. M. W. A.122 In its answer herein the respondent admitsthe allegations of the complaint against it that on May 21 and at alltimes thereafter it refused to meet and negotiate with the U. M.W. A. as the representative of a majority of the employees in theappropriate unit.This refusal was not justified by the agreementof November 14, 1936, between The Operators' Association and theI.M. U., nor by the check-off of dues to the I. M. U. and theI.M. U. local prior to the shut-down. The reasons expressed aboveas explaining that such agreement and check-off dfd not justifyor excuse the lock-out support the same conclusion here.123Nor wasthe respondent relieved of its duty to bargain collectively by theoccurrence of the lock-out.124We find that on or about June 29, 1937, and thereafter, the re-spondent, Grapevine Coal Company, refused to bargain collectivelywith the U. M. W. A. as the representative of its employees in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.122 Cf.Matterof Somerset Shoe CompanyandUnited Shoe Workersof America,5 N. L.R. B 48612s See Section IIID 2, supra.124Matter of Kochne ManufacturingCompanyandLocal No. 1791,United Brotherhoodof Carpenters and Joiners of America, 7 NL. R. B. 304 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Sixth Vein Coal Corporation-The unfair labor practices1. Interference with the right to bargain collectively and the strikeof 1936On October 8, 1935, the respondent, Sixth Vein Coal Corporation,and the U. M. W. A. entered into an agreement providing for wages,hours, and working conditions of employees at the respondent's mine..At that time all of the employees at the mine were members of theU. M. W. A. and were organized into a U. M. W. A. local.125In the middle of March 1936 the respondent closed a section of itsmine called the Third East Entry, which had been "worked out tothe property line," and "laid off" 40 or 50 employees working there.Whether the "lay-off" was in fact a discharge, or only a terminationof work for an indeterminate period, is unclear.The Entry has sinceremained closed and a substantial number of the employees laid offhave never been recalled to work. Shortly after the lay-off a com-mittee of the U. M. W. A. met with the superintendent of the mine,one Blanchard, to determine whether the available work might bedivided among all the employees, including those laid off.Althoughan agreement to divide the work was reached, it was abandoned bythe respondent a day later, assertedly because of difficulty in carry-ing on operations on a share-the-work basis.During the course ofthe meeting with the committee Blanchard adverted to the wage ratepaid under the agreement of October 8 and stated that he did notthink it would be possible for the respondent to pay its employeesat that rate.He asked whether the committee "thought it was rightthat we should pay 50 cents more than our next door neighbors werepaying."This question had reference to the disparity between thedaily wage rate paid employees by mine operators in Hopkins Countywho had not entered into a wage contract with the U. M. W. A. andthe rate of those who had. The U. M. W. A. contract provided fora basic wage rate of $4.50 per day 128 Operators who had not enteredinto such contracts paid $4 per day.Apart from this reference to thewage rate and what discussion, if any, was had about it, the matterof decreasing the rate of wages as provided in the October 8 contractwas not discussed by the respondent prior to March 31, 1936, with125 Lovelace,secretary-treasurer of the U. M W. A., testified that there were then 162employees who were members of the U. M. W. A,150 of whom were paying dues.Im The agreementof October8 provided in effect that the wage rate was to be deter-mined by the wage scalein the Appalachian Agreement which was then in process ofnegotiation.This latter agreement was Nation-wide in scope and was made by coal-mineoperators throughout the country in the bituminous-coal industry with the United MineWorkers of America.Although the Appalachian Agreement was not introduced in evi-dence, a certain contract between the Western Kentucky Coal Operators' Association andtheU.M.W A. ofSeptember 23, 1936, which was substantially the same as theAppalachian Agreement,was introduced in evidence.The basic rate of pay in this contractwas $4 50 per day. WILLIAMS COAL COMPANY ET AL.643the U. M. W. A., or with any official, committee, or other repre-sentative of the U. M. W. A.On March 31, 1936, the respondent gave each of its employees a cer-tain written notice.At that time at least 108 of the 135 persons thenemployed at the mine,127 a substantial majority, were members of theU. M. W. A. The notice stated :Owing to the difference in the wage scale in this field, afterseven months in effect and the other mines not coming up to theU. M. W. of A. Scale.We will not be able to operate under this scale any longer.As you are an employee of this company and have work here,we feel that you shouldanswer as an individualWHETHEROR NOT you want to continue at work on the same scale as ourcompetitors do, or compel us to shut down.We are not asking for a lower scale than the rest of the fieldhas but the SAME SCALE.If you wisp to work on the scale existing in this Feld, pleasesign your name on a card and say you are ready to work on thisbasis..If you fail to send us a note to this effect, we will know youthink it just for the Sixth Vein Coal Corp. to pay more than theother mines.[Italics added.]On the morning following the distribution of this notice, as theemployees were returning to work, the mine committee of the U. M.W. A. inquired of the mine foreman what the wage rate for theday would be.The foreman stated that he did not know. There-upon most of the employees went home, and the mine did not operate.When the superintendent, Blanchard, arrived at the mine, the em-ployees already were leaving.He said nothing because "there just-wasn't anything in particular to discuss ... we were not disposedto discuss it."However, either during that day or a few days laterBlanchard told the mine committee that the respondent could notoperate its mine at the $4.50 wage rate provided in the October 8contract.The mine did not operate for several weeks. On or about April 10,1936, the mine committee again met with Blanchard who stated thatthe respondent "would put them [the employees] back to work justlike they quit."Although his statement was ambiguous, we are'z' Lovelace,secretary-treasurer of the U. M. W. A., testified that on March 31, 1936,the Ti. M. W. A. had 108 dues-paying members and 86 exonerated members among personsemployedby the respondent.The expression"exonerated members," when used in con-nection with a mine wherethe U.M. W. A. has a contract,refers to a class of employeeswho are either without present employment,as laid-off employees,or not regularly em-ployed ; that is, whose work is less than 5 days a month. It is apparent that at least 108members of the U. M. W. A. were employed at the mine on March 31, 1936. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied that Blanchard did not intend thereby that the employees.could return to work at the $4.50 wage rate.His testimony that heinformed the committee that the employees could return to work at,that wage is not convincing in the light of the surrounding circum-stances.The committee took the position that the employees wouldnot return to work unless the respondent fulfilled its agreement, anda few days later at a meeting of the U. M. W. A. local the employees.voted to remain out on strike. Shortly after this meeting the minecommittee of the local, upon learning that the mine would beginoperations, visited the mine foreman and informed him that-em-ployees would return to work if the contract wage were paid. Themine foreman stated that he, did not know whether the mine wouldoperate at that wage and the employees remained on strike.It is plain that on March 31, 1936, at a time when the U. M. W. A.was the duly authorized and exclusive representative 128 of the re-spondent's employees for purposes of collective bargaining with therespondent in respect to wages and other working conditions, therespondent by its written notice to the employees sought to negotiateupon an individual basis with them for a modification of the October8 contract.Such a practice by an employer is completely destruc-tive of the principles of collective bargaining, for it not only "under-cuts" 123 the authority of the chosen representative to act within thesphere of representation in regard to the modification of a collectivebargaining agreement but subjects the individual employee to thevery pressures which collective bargaining would obviate.Underthe Act the employer is obliged to refrain from negotiation withindividual employees concerning any change in the termsof an exist-ing collective contract 130We find that the respondent, by seeking to negotiate with its indi-vidual employees for a modification of the October 8 agreement,interfered with the exercise of their right to bargain collectivelythrough representatives of their own choosing, as guaranteed bySection 7 of the Act.12aAs stated above,at that time approximately 108 of the 135 persons employed at therespondent'smine were "dues-paying"members of the U. M. W. A. The October 8 con-tract having been made when all of the employees eligible to membership in the U. M. W. A.were U M. W. A.members, the employer unit comprising such employees then and there-after constituted a unit appropriate for collective bargaining and one which insured tothe employees the full benefit of their right to self-organization and to collective bargain-ing.That theU. M. W. A.had authority to negotiate in respect to matters of wages isapparent from the scope of the October 8 contract.It is equally clear that the respondentunderstood the authority of the U. M. W. A. in this regard.iNational Labor Relations Board v. Remington Rand, Inc.,94 F.(2d) 862, 870(C. C. A. 2d), cert. den 304 U. S. 576.03" National Labor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862, 868(C. C. A. 2d), cert.den. 304 U. S.576, see alsoNational Labor Relations Board v Jones& Laughlin Steel Corp.,301 U. S. 1, 44-45;Virginian Ry. Co v System FederationNo. 40,300 U S. 515;SenatorWagner stated, Hearings on Sen B111 1958,74th Cong,1st Sess , pt. 1, p 43:"to attempt to deal with his men otherwise than through repre-sentatives they have named for such purposes would be the clearest interference with theright to bargain collectively." WILLIAMS COAL COMPANY ET AL.645We are not satisfied from the record, however, that the March 31notice was a cause of the strike.At the hearing the respondenturged that its lay-off of employees in the Third East Entry broughtabout the strike.We are of the opinion, and find, that the employeesstruck on April 1, 1936, because of the respondent's breach on thatday of its agreement of October 8 to pay a basic wage of $4.50 perday.The lay-off may have been a factor, however, for the continu-ance of the strike.The respondent's breach of contract did notconstitute an unfair labor practice within the meaning of the Act.2.Interference with the right to self-organization and to engage inconcerted activitiesFrom the middle of April until the middle of May 1936, a numberof persons were employed at the mine to "brush" or clean it pre-paratory to the resumption of operations.During this period thestriking employees commenced picketing on a public highway nearthe mine.On May 8, 1936, the mine bookkeeper, one Noel, appeared on aprivate road leading from the public highway to the mine and begantaking photographs of the pickets 131Noel carried awhich hethen proceeded to discharge by firing a shot into the ground.Atonce the respondent's superintendent, Blanchard, appeared on thescene from behind some bushes, carrying a machine gun. Certainarmed guards were stationed in the vicinity of the mine.None ofthe pickets was armed, and prior to these events a group of thepickets had been seated along the highway playing cards.Blanchardasked Noel where the shot, which Noel fired, had come from.Noelreplied, "Across the creek."Blanchard then stated, "If there isanother shot we will all turn loose."Noel fired once more, againinto the ground, whereupon Blanchard and the guards poured afusillade of bullets from their weapons.The pickets immediatelysought protection in a ditch on the side of the highway, and quicklydispersed.Apparently the shots were all aimed upwards, and noneof the pickets was injured.At the hearing the respondent contended that the firing by Noeland his accessories was precipitated by the discharge of two shots"across the road from the mine."None of the respondent's wit-nesses identified any person or persons as having discharged theasserted two shots.The fact that the pickets were unarmed, the131 One of the witnesses at the hearing testified as follows :Mr Noel came down there with a little picture machine . . .He worried aroundthere for a long time and be couldn't get us in a picture like he wanted . . .Wewould turn our backs,and all of that, because we knew what he was trying to do, andwe objected to it; but I think finally he must have snapped the camera . . .He said."The company will think that this is the best picture of you humped back sons ofbitches that they have ever seen."164275-39-vol xi-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked hostility of Noel 132 toward them and his anxiety to securephotographs of them, the presence of Blanchard and his guards fullyarmed when the supposed two shots were fired, leave no doubt thatthe shooting originated with the respondent's agents.We are of the opinion that the acts of the respondent an May 8were deliberately engaged in for the purpose of intimidating andcoercing its employees, before the resumption of operations, intoceasing their picketing and protest against the respondent's breachof contract.We find that in and by such acts 133 the respondent,Sixth Vein Coal Corporation, interfered with, restrained, and coercedits employees in the exercise of their right to self-organization, toassist labor organizations, and to engage in concerted activities fortheir mutual aid and protection, as guaranteed by Section 7 of theAct.3.Domination of and interference with the formation and adminis-tration of the local of the I. M. U., and support to the local andthe I. M. U.On or about May 15, 1936, the respondent resumed operations atthe mine with between 58 and 60 employees then at work. This num-ber, with one or two exceptions, was composed of employees who hadpreviously worked at themine.The basic wage rate was $4 per day.From May 15 to July 1, 1936, the total number of employees at workgraduallyincreasedto 87.134Those of the employees who left themine onApril 1, 1936, and did not return to work prior to June 16,1936,136 were out on strike 136On June 11, 19361 the respondent affiliated itself with The Operators'Association and has been a member ever since.By so joining, therespondent made itself party to and became bound by the outstanding388 See footnote 131.388 Cf.Matter of Clover Fork Coal CompanyandDistrict 19, United Mine Workers ofAmerica,4 N.L R.B. 202, 211, order enforced inClover Fork CoalCompany v.NationalLabor Relations Board,97 F. (2d) 331(C. C A. 6th).At the time of the hearing the number of employees at work in the mine was 137June 16, 1936, is the date when the respondent made generally operative at its mine,as stated below, the I. M. U. closed-shop provision.386 OnApril1,1936,when the strike commenced and mine operations ceased, the re-spondent employed at its mine 135 employees.The recordshows affirmatively that atleast 27 of these employees did not returnto work by June 16, 1936, nor did they by thatelate obtain regular or substantially equivalentemploymentelsewhereThereis no claimor showing that any of the other striking employees who did not return to work by June16, 1936, obtained such employment prior to that date. In the light of this evidence, thefact that the mine first resumed coal-loading operations in the middle of May, and therecord,we presume, and accordingly find, that the status on June 16, 1936, of thoseemployees who struck on April 1 and otherwise ceased work in connectionwiththat labordispute but did not return to work by June 16,1936, was that of striking employees.Cf.Jeffery-DeWitt Insulator Co. V. National Labor Relations Board,91 F.(2d)134(C.C. A. 4th),cert.den. 302 U. S. 731. The mine superintendent,Blanchard,testifiedthat employees who requested work during this period were givenwork,and that the otheremployees refused to report to work although opportunity to do so was given them.Hefurther testified with respect to 58 of the employees at work that practically all were oldemployees. WILLIAMS COAL COMPANY ET AL.647agreement between The Operators' Association and the I. M. U. ofApril 1, 1934, as renewed June 20, 1935.181 It also was a party there-after to the subsequent I. M. U. agreement of November 14, 1936.On June 12, 1936, two employees of the respondent undertook theformation of a local of the I. M. U. among the employees at work inthe mine.On June 15 the local was formed at an organizationalmeeting and officers were elected.Twenty-eight of the employeesworking in the mine attended the meeting, became members of theI.M. U., and signed individual contracts with the respondent similarin form to the individual contracts above-mentioned in connectionwith the Williams Coal Company and the Reinecke Coal MiningCompany cases.188Prior to June 15 no more than five of the respond-ent's employees were I. M. U. members.189On June 16, 1936, theclosed-shop provisions of the I. M. U. agreement of April 1, 1934, asextended June 20, 1935, went into effect at the respondent's mine. Onand after that date all employees at work in the mine, and thosestriking employees who returned to work, were required by the re-spondent through its enforcement of the closed shop to join theI.M. U. and the I. M. U. local as a condition of employment.140 Theyalso were compelled by the respondent, in order to preserve their jobs,to sign the individual contracts.141187 See Section IIIA, supra,The agreementprovided that its terms were binding uponthemembershipof the contractingparties.That the respondentconsidereditself sobound uponbecoming a member ofthe Associationis evidenced,among otherthings, byits enforcementof the closed-shop provisioncontainedin the agreement.Nance testifiedthat the respondent became a party to the contractby joiningthe Association.He also,testified that such assumption of affiliation"would automatically put them under thecontract."188 See Section III B 4,supra.139 Penley, theemployee who was instrumental in organizing the local,testifiedasfollows :Q.When didthe men jointhe I. M. U.?A On the 15th.Q. At thelocalmeeting?A. Yes.Q.How manymen were atthat meeting?A. Twenty-eightI initiatedthat day.QWas thatall you had in theI.M. U. at that time?A. Practicallyall of them.Itwas aroundthat.Therewas a few more. Therewere three there from another local that had cards.Penley had no authority to present individual contracts of employment to employees be-fore the first meeting.He testified :Q. You mean you signed no men up before the first meeting?A. No, Ididn'thave any authority.140 For the most part the assumption of affiliationwiththe I.M. U. took the form ofexecuting the individual contracts.Thereafter,allwho signed were formally"obligated"as members at a meeting of the localof the I. M. U. See footnote 52.141Althoughsome employees signed the individual contracts upon being presented by theorganizers of the local with these contracts for their signatures,and being given theunderstanding thatthey wererequired to sign as a conditionof employment,such signingmust be deemed attributable to the respondent.The individual contracts,by their terms,were made with the respondent;were never renounced by it; indeed,were used by it as abasis forthe check-off, and in other ways ratified and acted uponby it.Otheremployeessigned the individual contracts at the directionof therespondent acting through its minaforeman and superintendent. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times since June 16, 1936, the employees at work in the mine,including all striking employees who returned to work, have beencoerced by the respondent in order to retain and obtain employmentat the mine,into being members of the I.M. U. and of the I. M. U.local, acquiescing in the check-off of dues and assessments to theseorganizations,and into binding themselves to the afore-mentionedagreement of April 1,1934, as extended June 20, 1935,and the suc-ceeding agreement of November 14, 1936, between The Operators'Association and the I. M. U.During this period the provision fora closed shop in these agreements has been in continuous force andadherence to the individual contracts has been insisted upon by therespondent.Throughout,the respondent transmitted substantial sumsof money to the I.M. U. and the I. Al. U. local in accordance with theprovisions of the check-off.While it isunnecessary to determine whether the respondent initi-ated the first steps taken in June 1936 to form the I. M. U. local atitsmine '112the facts clearly show that the growth of the local im-mediately thereafter during its formative period was directly broughtabout by the respondent's acts.Following immediately the June 15organizationalmeeting of the local,all employees at work in themine, other than the 33 who already were members'143were compelledthrough the enforcementby therespondent of the closed-shop provi-sion of the I. M. U. agreement,to join the I. M. U. and, accordingly,the local of the I. M. U.They likewise were required as a conditionof employment to authorize a check-off of dues to these organizationsand to bind themselves to the I. M. U. agreement. Thus, the re-spondent,by gathering all of its employees into the I. M. U. localand making certain of their contribution to its financial needs,fashioned and completed the formation of the I. M. U. local at itsmine.In this manner,the respondent dominated,interfered with,and supported the formation of the local.Since June 16, 1936, the respondent has continued in various waysits domination,interference,and support respecting the local.Em-ployees, including strikingemployeeswho from time to time returnedto work, have been compelled by the respondent's enforcement of theclosed-shop provision to maintain affiliationwith theI.M. U. andI.M. U local.The respondent has coerced its employees into accept-143 The circumstantial proof is strongly persuasive that the organizational activitiesleading up to the meeting of the I M U. local on June 15, 1936,as well as the meetingitself,were instigated by the respondentThe two employees who engaged in organizingthe local commenced their activities on the day following the respondent's joining TheOperators'AssociationAs heretofore pointed out,in so becoming a member, the respond-ent bound itself to the closed-shop agreement with the I. M. U (See footnote 137.)Moreover,the 28 employees who became members of the I M. U. at the June 15 meetingall signed at that time the individual contracts,which contracts were made,as statedabove, with the respondent, and, further,expressly referred to the agreement between TheOperators'Association and the I M. U.148 As stated above, 28 of these employees joined the I. M. U. on June 15, 1936. WILLIAMS COAL COMPANY ET AL.649ing the check-off, and, thereunder, has transmitted sums of money tothe local.As in the above cases of the Williams Coal' Company andthe other respondents, the scope and functioning of the local as alabor organization was narrowly confined by the terms of the agree-ments entered into by The Operators' Association, acting for itselfand as agent for the respondent with the I. M. U., which agreementsthe respondent's employees were compelled to accept, and to whichthey were bound, as a condition of employment.144In similar manner the respondent has supported the I. M. U. sinceJune 16, 1936. It has compelled adherence of employees to thatorganization, acceptance of a check-off to it, and the assumption ofobligation under its contracts.The above activities of the respondent concerning the I. M. U.local and the I. M. U. were not sanctioned under the Act by reasonof the closed-shop provision in the I. M. U. agreements of April 1,1934, and November 14, 1936.This provision, in so far as it relatedto the respondent's employees, was not validated by the proviso toSection 8 (3) of the Act.It is manifest that on June 11, 1936, when the respondent became aparty 145 to the I. M. U. agreement and to the provision for a closedshop, the I. M. U. did not represent a majority of the respondent'semployees in any conceivable appropriate bargaining unit composedof employees of the respondent 146 including the appropriate bargain-ing unit covered by the provision for the closed shop as applied tosuch employees.At that time the I. M. U. had no more than threemembers among the respondent's employees.This want of a majorityrepresentation alone would prevent the "making" and operation ofthe closed-shop provision, in so far as it related to the respondent'semployees, and acts of the respondent thereunder, from being vali-dated by the proviso to Section 8 (3).It also is evident that on June 16, 1936, when the closed-shop pro-vision became generally operative at the respondent's mine, the I. M. U.and the I. M. U. local did not represent a majority of the respondent'semployees in the appropriate collective bargaining unit covered bysuch provision as applied to such employees.This provision, so ap-plied, required in effect that all employees 147 of the respondent be'44 See Section III B 4,supra.145 The proviso to Section8 (3), in speakingof the employer "making" a closed-shopagreement, includesinstancessuch as here where the employer becomes a party to an exist-ing closed-shop agreement,and does sothrough affiliation with an employers' association.See footnote 86.148 See SectionIII B4,supra,for discussion on unit composed of employees of morethan one respondent.147The respondent, in its Amendment to Answer, failed to deny and therefore admittedthat on June 11, 1936, "the Association had a contract with the Independent, which ineffect required all employees of members of the Association to join the Independent."Membership in the I. M. U., as stated in the Articles of Incorporation of that organization,is open to "all persons now or hereafter employed in the mines of western Kentucky " 650DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the I. M. U. and the local. The only employees exceptedwere outside laborers required for emergency purposes or in the ab-sence of a regular employee, certain construction employees, and unlessotherwise determined by the respondent in its sole discretion, themine foreman and his assistants, weighman, certain bosses, head elec-tricians, master mechanics, and certain watchmen.148Whether or notthe employees of the respondent thus covered by the closed-shop pro-vision constituted an appropriate collective bargaining unit, we shallassume that they did.As above mentioned, on April 1, 1936, whenthe strike began, 135 persons were employed at the mine, of whom atleast 108 were members of the U. M. W. A.149 The U. M. W. A.members were all within the above unit later covered by the closed-shop provision.'"Between May 15 and July 1, 1936, while the strikewas still in progress, the number of employees at work gradually in-creased from 58 to 87, and, assuming a viewpoint most favorable tothe respondent,151 viz, that this number represented all old employeeswho returned from the strike, the number of employees remaining outon strike correspondingly decreased during this period from 77 to 48.We have heretofore found that prior to June 16, 1936, none of thestriking employees secured regular or substantially equivalent em-ployment elsewhere.'52Consequently, irrespective of what numberof the 108 employees remained on strike or return to work, at most only33 of the 108, or a minority, joined the I. M. U. and local beforeJune 16153148 See Sections 11 (10)and 20(1) (2) of the I. M. U. agreement of April 1,1934, asrenewed June 20, 1935.Also footnote 45 with respect to I M. U. agreement of November14, 1936.The complaint in paragraph 4 alleged and the respondent's answer admittedthat all of the respondent'smining employees,excluding foremen, bosses,and other super-visory employees,technical help, the clerical force, and company executives,constituted anappropriate bargaining unit. It is apparent that any variations between this unit andthat covered by the agreement as applied to the respondent's employees are not substan-tial,and, for present purposes,are immaterial,because the employees concerned comewithin both units.140 See footnote 127.160Eligibility to membership in the U. Al.W. A. was confined within the classificationscovered by the closed shop.See Section II,supra.161SeeMatter of A. Sartorius&Co. Inc.andUnited Mine Workers of America,District50,Local12090,10N. L. R B.493, Supplemental Decision and Certification of Repre-sentatives,and footnote 156,infra.163 See footnote 136.153 This conclusion is supported by another approach.It appears that at least 58 of theemployees who returned to work between May 15 and July 1 were within the unit, and therecord strongly supports the inference that a substantial number of the remainder werelikewise within it.Blanchard,the mine superintendent,testified that when operationswere resumed,practically all of the employees were old employees.He further testifiedthat he put the first 58 or 60 employees who applied for work during this period to brush-ing the coal and then to coal loading.This work is performed by employees in the unitcovered by the closed shop.The evidence further shows that of the striking employees who did not return to workby June 16,1936, at least 14 were within the unit, and the inference likewise is strongthat a substantial number of the remainder of them also were within the unit.Blanchardtestified that the employees who did not return to work after his meeting with theU. M. W. A.on or about April 10, did so because ofthe U. M. W. A.'sdetermination tocontinue the strike.The continuance of the strike was pursuant to the strike vote taken WILLIAMS COAL COMPANY ET AL.651In reaching the conclusion that only a minority of the employeeswithin the unit covered by the closed-shop provision, as applied to therespondent's employees, were members of the I. M. U. and its local, atthe time the provision became generally operative on June 16, we haveinterpreted the provision as covering employees within the unit whowere then out on strike. This construction is supported, among otherthings, by the respondent's requiring of all striking employees who re-turned that they be members of the I. M. U. and of the local beforeresuming work.However, irrespective of whether the unit coveredby the terms of the closed-shop provision as applied to the respondent'semployees, expressly included striking employees within the unit,these employees constituted an integral part of the appropriate bar-gaining unit whose representation would have to be taken into ac-count by the respondent and the I. M. U. when "making" or causingeffect to be given to a closed-shop agreement.An employer cannot,by entering into a closed-shop agreement with a labor organizationrepresenting a majority of certain employees who have forsaken astrike of all the employees and returned to work '154 compel the strikingemployees who remain on strike, as well as the other strikers who havereturned to work, to become members of and in effect be represented bythat labor organization, unless a majority of both the employees whoreturn to work and those who remain on strike within the appropriateunit have designated that labor organization their bargaining repre-sentative.Under Section 2 (3) of the Act, the striking employees hadtheir status as employees preserved on June 16, 1936, for the purposesof the Act, including the rights guaranteed by the Act 165Hence, theyretained the same right which they had before going on strike to beincluded within the appropriate unit, to the end of participatingin the selection of a bargaining representative.158 It is complementaryby the U.M. W. A. at a meeting of the local,and the probabilities are that those who didnot returnto work prior to June 16,1936, were for themostpart U.M. W. A. members.All of these, as stated in footnote 150, were inthe unit.Thus, on June 16, 1936, when the closed-shop provision was openly enforced by the re-spondent,there were between 58 and 87 employees at work, at least 58 of whom were inthe appropriateunit, and there were not less than another 14 employees within the unitamong thosewho wereout on strike priorto July1.Computing the minimum number ofemployees withinthe unit among the employees who returned to work prior to July 1together withthose who continued on strike,there were 72 such employees.As statedabove, prior to June16 the I. M. U. had atmost 33 members.This constituted,therefore,a minority of the 72 employees within theunit as here determined.'-We here assume, without finding, that such was the circumstance.115NationalLaborRelatvon8 Board v. Mackay Radio d Tel.Co.,304 U. S. 333.150 InMatterof A. Sartoriusd Co. Inc.andUn4ted Mine Workersof America,District 50,Local12090,10 N.L.R.B. 493, Supplemental Decision and Certification of Representa-tives,we held that strikebreakers hiredfor the firsttime since the strike began were noteligibleto participatein the selection of a bargaining representative during the currencyof a strike if the positions which they occupied were positions formerly occupied by em-ployees still on strike and which such striking employees claimed as theirs.In this casewe havenot found it necessary to determine whether any of the employees at work in themine during the period from May 15 to July 1 held positions which employees out onstrike claimed as theirs. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDto this right to select a representative that the inhibition above-meli-tioned has been placed upon the making of a closed-shop agreement,for otherwise to allow such an agreement would be to permit a destruc-tion of the right.The provision for a closed shop in the I. M. U. agreement of April1, 1934, as renewed June 20, 1935, not being validated by the provisoto Section 8 (3) either when "made" on June 11 or when put intogeneral operation on June 16, in so far as the respondent's employeeswere concerned, it follows that the provision for a closed chop in theI.M. U. agreement of November 14, 1936, likewise, as to such em-ployees, was not validated. Inasmuch as the acts above set forth of-the respondent in relation to the I. M. U. and the I. M. U. local werenot sanctioned by the Act, these organizations were on November 14labor organizations established, maintained, or assisted by unfairlabor practices, within the meaning of the proviso.We find that the respondent, Sixth Vein Coal Corporation, domi-nated and interfered with the formation and administration of the,local of the I. M. U. at its mine, and contributed support to it and tothe I. M. U.; that in and by such acts, and each of them, the re-spondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed them by Section 7 of the Act.4.Discrimination as to terms and conditions of employment, and therefusal to reinstate and employ the striking employees on and afterJune 16, 1936The respondent, as stated above, on and after June 16, 1936, re-quired of all employees as a condition of employment that they becomemembers of the I. M. U. and the I. M. U. local, authorize a check-offof dues to these organizations, and bind themselves to the I. M. U.agreements.It is clear that this condition presupposed that theemployees be loyal to the I. M. U. and resign their membership in, orrefrain from becoming a member of, any other labor organization,including the U. M. W. A. The imposition of the condition by therespondent was open and notorious, and well known to the employeesout on strike on June 16, 1936.Employees who went on strike andsince June 16, 1936, have returned to work were required by the re-spondent, in order to obtain reinstatement and employment at themine, to comply with the condition.The condition has never beenremoved.No claim or showing is made that the positions which the employeeson strike June 16 had formerly occupied at the mine were filled orotherwise unavailable to at least a substantial number of them whenthe condition attached.Indeed, the proof is to the contrary.That WILLIAMS COAL COMPANY ET AL.653the striking employees were secured under the Act against unfairlabor practices, has already been pointed out 157We find that the respondent, Sixth Vein Coal Corporation, byrequiring, on and after June 16, 1936, as a condition of employmentthat employees become and remain members of the I. M. U. and theI.M. U. local, authorize a check-off of dues to these organizations,and bind themselves to the I. M. U. agreements,16' discriminated inregard to the terms and conditions of the employment of these em-ployees, thereby encouraging membership in the I. M. U. and dis-couraging membership in any other labor organization, including theU. M. W. A.Moreover, with respect to the striking employees, we find that saidrespondent, by requiring on June 16, 1936, as a condition of reinstate-ment and employment that these employees be members of theI.M. U., authorize a check-off of dues to these organizations, and bindthemselves to the I. M. U. agreements, discriminated in regard to thehire and tenure of employment of these employees, thereby encour-aging membership in the I. M. U. and discouraging membership inany other lal3or organization, including the U. M. W. A. Such con-dition was imposed subsequent to the strike by the respondent. Itsimposition on June 16, 1936, was equivalent to a refusal by the re-spondent at that time of an application by the striking employees tobe reinstated for failure to conform with the condition. It is imma-terial that the employees in fact made no application for reinstate-ment.As we stated in a case involving similar circumstances :169To say that because they have not made application to go towork they were not refused employment would be to place apenalty upon them for doing what they knew would have provedfruitless in the doing . . . Nor is it an answer to say that theywere striking, and would not have applied in any event.Thatwas for them to decide.'s°157 See Section III E 3,supraInNational Labor Relations Board v. Mackay RadiodTel.Co, 304 U. S. 333, the United States Supreme Court stated, after referring to thedefinition of "employee"in Section 2 (3) of the Act :Within this definition the strikers remained employees for the purpose of the Act,and were protected against the unfair labor practices denounced by it.See alsoNationalLaborRelations Board v Carlisle Lumber Co.,94 F. (2d)138 (C. C. A.9th), cert den. 304 U. S 575,andJeffery-DeWitt Insulator Co. v. National Labor Rela-tions Board,91 F. (2d)134 (C. C. A. 4th),cert. den 302U S. 731.156 The reasons set forth in Section III E 3,supra,as to why the respondent's acts therewere not excused under the proviso to Section 8(3), apply equally here.15/Matter of the Carlisle Lumber CompanyandLumber it Sawmill Workers'Union,Local 2511,etc, 2N.L R B. 248,265-266,enforced inNationalLaborRelations Board V.Caslasle Lumber Company,94 F. (2d) 138(C C. A 9th),cert.den. 304 U. S 575161 SeeNational Labor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862, 872(C.C.A 2d).AlsoMatter of Sunshine Mining CompanyandInternational Union ofMine, Mill,and Smelter Workers, 7N. L R. B. 1252,1269;Matter of Jacob A.Hunkele,etc.and Local No.40,United Laundry Workers Union,7 N.L. R. B. 1276, 1288. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the respondent at no time prior to June 16 terminated theemployment of the employees on strike, its refusal to reinstate ofJune 16, 1936, was a discharge of these employees?RlMoreover,inasmuch as such refusal affected the reasonable expectancy of thesepersons for resumed employment, it was tantamount to a refusal toemploy.We further find that said respondent in and by said discrimina-tion in regard to the terms and conditions of employment of its em-ployees, and their hire and tenure of employment, has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act.The amended complaint against the respondent includes 30 per-sons,whose names are listed in Appendix E, as employees who wererefused employment by the respondent for failure to comply withthe condition.The record shows that all of these persons exceptLuther Abbott, Espy Brown, and Elgin Rawlins, were among theemployees laid off prior to the strike upon the closing of the ThirdEast Entry, that Abbott was laid off or discharged between the timeof the lay-off and March 31, that Brown would have been includedin the lay-off but was home ill at the time it occurred and never hasreturned to work; and that Rawlins was laid off during the firsthalf of March 1936, although it is not clear whether he had workedin the Third East Entry. The evidence does not satisfactorily es-tablish that the lay-off of any and all of these persons was not infact a discharge, nor is it shown that such lay-off or discharge con-travened the Act. If these persons were discharged, the impositionof the condition on June 16 was immaterial as to them.Accordingly,in these circumstances, we will dismiss the allegations of the com-plaint as to the persons named in Appendix E.F. The Operators' Associations-The unfair labor practices1.Domination of and interference with the administration of theI.M. U. and support to the I. M. U.The respondent, The Operators' Association, as mentioned earlier,boais a non-profit, non-stock membership association, incorporated un-der the laws of Kentucky and composed of owners and operators ofcoalmines in western Kentucky.At the present time its member-ship comprises 19 coal-mine operators, each of whom is an em-ployer of labor.The Association was organized in 1919 for thecorporate purpose, among others, "to perform such services as maybe to the mutual interest of all members of this Association and to101National Labor Relations Board V.Mackay Radio d Tel. Co.,304 U. S. 333.102 See Section II,supra. WILLIAMS COAL COMPANY ET AL.655enable the members through the agents and officers of the same toact in unison and more expeditiously in the management of suchlawful affairs as may affect the members thereof in their capacityas owners of coal mines or producers of coal." In furtherance of thispurpose to secure unity of action among its members, as well as byway of acting as agent for and in the interest of the members, theAssociation has dealt with certain features of the industrial rela-tions between members and the employees at their respective mines.As already set forth,l6s in June and July 1933, The Operators'Association, in its own behalf and as agent for and in the interest,of itsmembers, promoted, sponsored, and supported the formation,of the I. M. U. as a counter-movement to unionization of the west-ern Kentucky coal fields by the U. M. W. A. The acts of Nancein this connection, and other facts and circumstances, have been setforth above and will not be repeated 184We concluded and foundthat the I. M. U. was wholly inspired by and the creature of TheOperators' Association and of its members.On August 10, 1933,The Operators' Association, acting for itself and in the interest ofand as agent for its respective members,168 entered into the writtenagreement heretofore mentioned 188 with the I. M. U., providing for"wage scales and working conditions" of employees at the mines ofmembers of the Association.The agreement by its terms was bind-ing not only upon the parties but upon their respective memberships.Some of the terms of this agreement have been heretofore ad-verted to.167In addition to providing for a closed, shop 168 at themines of member operators, and, further, providing in considerabledetail for wages, hours, and other working conditions of the em-ployees at such mines, the agreement made provision as follows :Section22.-This Agreement constitutes the only Agreementbetween the men employed by the Operators and the Operators'Association and there shall be no demands made locally thatwill conflict with this Agreement.Local conditions in any minewhich conditions are not covered by this Agreement, shall beadjusted locally subject to Section 18.Section 18.-Itis agreed that no local committee, local or dis-trict officer, has the right, under this Agreement, and thereforemust not exercise the right, to stop work at any time under any188 See Section IIIA,supra.184 See Section III A,supra.1a5 The corporate purposes of The Operators' Association contemplate its carrying on ofcertain activities as agent for its members as a means of achieving unity of action.TheI.M. U. agreement expressly bound the members of the Association. This presupposedthe exercise of agency functions.188 See Section III A,supra.161 See Section IIIA,supra.168 See Section IIIA, supra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances whatsoever until the question or questions in dis-pute have been referred to the Commissioner and arbitrationresorted to ; and that in the event of any differences arising be-tween the Operator and employes at any time a settlement shallbe arrived at without stopping work. If the parties immedi-ately affected cannot reach an agreement between themselves asabove pi ovided, the question shall be referred, without delay, toa Board of Arbitration consisting of two members-one to bethe Commissioner, or a similarly appointed official selected bythe Operators, who are members of the Operators' Association,or the appointee of the Commissioner, the other, the Presidentof the Independent Miners Union, or his appointee. In theevent of these two being unable to reach a decision they shallselect a third member, and the decision of said Board of Arbi-tration shall be final and binding on all parties to this Agree-ment and those they represent.But under no circumstancesshall work stop before the decision of the Board of Arbitrationis received, and such stoppage of work before the decision ofsaid Board of Arbitration is received, shall be sufficient cause todischarge the local officers, mine committee, and party or partiescausing the dispute, unless the local officers and committee showthat they have used due diligence to keep the men at work andthemselves report for work.Section 16.- . . .The duties of the Mine Committee shall be.confined to the adjustment of disputes between the Mine Fore-man or Superintendent and any of the members of the I. M. U.working in and around the mine. The Mine Committee shallhave no authority whatsoever or exercise any control or in anyway interfere with the operation of the mine, and for any viola-tion of this clause the Committee or any member thereof, shallbe discharged.Section l(2).-Should any local union or its members em-ployed at any mine cause the mine or any part of the mine to shutdown in violation of this agreement, each member of the unionemployed at said mine, save and except those who remain at work,shall be fined one ($1.00) dollar for each day or part of any daythe mine is thus thrown idle;Section 21(3).-No strike shall be called or allowed at themines of the Operators, parties hereto, to enforce demands uponany other employers of labor.Section 21(2).-The Operators, parties hereto, shall not berequired or coerced by strikes or otherwise to join, affiliate, con-tract or act with any other organization of employers, or anyother organization or association of any character. WILLIAMS COAL COMPANY ETAL.-657On April 1, 1934, June 20, 1935, and November 14, 1936, The Oper-ators' Association, for itself and in the interest of and as agent for itsrespective members, entered into successive agreements, in one instanceby way of renewal, with the I. M. U. relating to wages, hours, andworking conditions of employees at the mines of member operators:All of these agreements were of substantially the same import as theinitial agreement between thei parties of August 10, 1933.They con-tinued the provision for a closed shop at the mines and, in identicallanguage, contained the various provisions of the August 10, 1933,agreement which have been quoted above.Thus, at all times sinceAugust 10, 1933, there has existed a contractual relationship betweenThe Operators' Association and the I. M. U. of the character estab-lished by the agreement of that date.Nance was president of theI.M. U. throughout this period 169The acts of the respondents, Williams Coal Company, Reinecke CoalMining Company, Grapevine Coal Company and Sixth Vein Coal Cor-poration in relation to the I. M. U. and locals of the I. M. U. have beenset forth above and illustrate the nature and extent of the individualconduct engaged in by at least those member operators toward jointachievement with The Operators' Association of the aims which moti-vated the establishment of the I. M. U.As heretofore mentioned'170the Reinecke Coal Mining Company and the Grapevine Coal Companywere members of the Association when that organization was formed.After the execution of the I. M. U. agreement of August 10, 1933, theReinecke Coal Mining Company in August and the Grapevine CoalCompany in November 1933 compelled all of their employees, as acondition of employment, to join the I. M. U., authorize a check-off ofdues to that organization, and accept legal obligation under the I. M. U.agreement.,-At the mine of neither respondent was a majority ofthe employees members of the I. M. U. when the condition was imposedand enforced.At the Reinecke Coal Mining Company employees werenot permitted to enter the mine unless they signed the individualcontracts; 72 at the Grapevine Coal Company the respondent precedediiiUnder the articles of incorporation of the I. M. U , Nance acted as presidentpro temuntil the first election.The term of office of president was fixed as 3 years.There is noshowing of the circumstances surrounding Nance's election, if any,prior to January 1936,when an election was held.The articles provided for a first election on or before January1, 1934.Nance testified :Q.Was it [the I. M. U.] already in existence at the time you took the position ofpresident?A. No, it never had been started.Q You did not take the position of president of the organization because it hadnever been started?A.Well,I took the presidency by reason of our incorporation papers.Q You were president from that time continuously, were you, and ever since?A Yes,and I was re-elected president in January 1936, I believe it was.i70 See Section III C 1 and III D 1,supra.i'i See Section III C 1 and III D 1,supra.172 See Section III C], supra. 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDits enforcement of the condition by refusing to bargain with the U. M.W. A. which then represented a substantial majority of its employees,by locking out the employees for 46 days, and by refusing work toemployees after the mine reopened unless they signed the I. M. U. cut-off sheet.178The Sixth Vein Coal Corporation became a member of The Oper-ators' Association in June 1936, during the course of the strike broughtabout by that respondent's breach of its existing contract with theU. M. W. A.174 The Williams Coal Company affiliated itself with theAssociation in November or December of that year 176 Both respond-ents, at about the time of or shortly after their joining the Association,likewise required of all their respective employees, as a condition ofemployment, membership in the I. M. U., authorization of a check-offof dues to it, and the assumption of obligation under the agreementbetween The Operators' Association and the I. M. U. then outstand-ing.17'6The I. M. U. did not then represent a majority of either re-spondent's employees within the appropriate bargaining unit coveredby the closed-shop provision of the agreements when the condition wasimposed.From the time of imposition the above compulsions have contin-ued and remained operative at the mines of these respondents.Hireand tenure of employment have been conditioned upon acquiescenceof the employees to them. In 1937 employees of the Williams CoalCompany and Reinecke Coal Mining Company were discharged formembership in and activities in connection with the U. M. W. A. anddisloyalty to the I. M. U.177On June 16, 1936, the Sixth Vein CoalCorporation refused reinstatement and employment to its strikingemployees save upon submission to these compulsions, 178 and in 1937the Grapevine Coal Company locked out its employees and there-after refused to bargain with the U. M. W. A., although a majorityof such employees in an appropriate bargaining unit had designatedthat organization their bargaining representative 179All four re-spondents, by virtue of the check-off, have directed a steady streamof funds to the I. M. U.The Operators' Association is subject to the jurisdiction of theBoard under the Act. Section 2 (1) of the Act provides that theterm "person" when used in the Act, includes "associations." Sec-tion 2 (2) provides that the term "employer" includes "any person"178 See Section III D 1,supra.174 See Section III E 3,supra.171 See Section III B 4,supra.tae See Section III E 3 and III B 4, supra.177 See SectionIII B5 and III C 2,supra178 See Section III E 4,supra.171 See Section III D 2 and III D 3,supra. WILLIAMS COAL COMPANY ET AL.659acting directly or indirectly "in the interest of an employer." Sec-tion 2 (3) defines the term "employee" to include "any employee, andshall not be limited to the employees of a particular employer." 180The above facts establish that at all times since July 1, 1933, TheOperators' Association acting for itself and in the interest of andas agent for its members, and independent thereof, acting in concertand combination with the four respondent operators herein, hassupported the I. M. U., and dominated and interfered with its ad-ministration 181The making of the broad agreement of August 10,1933, by the Association with the I. M. U., and the continuance ofthat contractual relationship between the parties through the suc-cessive agreements thereafter entered into, constituted support ofgreat magnitude .1112The Operators' Association thereby granted theI.M. U. all of the strength and prestige which contemporaneous,continuous recognition of a labor organization by a large group ofemployers through their organization could confer.183 In respect tothe respondent operators herein, this support, granted in their in-terest and behalf both as members of the Association and as individ-uals, has been particularly marked.As above mentioned, a sub-stantialmajority of the persons employed at the Grapevine CoalCompany mine were members of the U. M. W. A.,184 and only aminority of employees at the Reinecke Coal Mining Company hadjoined the I. M. U.,185 when the August 10 agreement was executed.Similarly, only a minority of the employees at either the Sixth VeinCoal Corporation or the Williams Coal Company had joined theI.M. U. when the outstanding I. M. U. agreement was put into effect180 Cf.Matter of Shipowners' Association of the Pacific Coast, et al.andInternationalLongshoremen's and Warehousemen's Union, Distract No. 1, 7N. L. R B. 1002, 1024-5;Matter ofMobileSteamship Association et al.andInternational Longshoremen and Ware-housemen'sUnion,8N. L. R. B. 1297;Matter of Admiar Rubber Companyet al. andAmerican Federation of Labor on Behalf of Employees of Company, 9 N.L. R. B. 407.181Upon principles heretofore discussed, this action of The Operators' Association, in sofar as it continued after the effective date of the Act, cannot be excused or justified asperformance of a closed-shop agreement validated by the proviso to Section 8 (3) of theActOn July 5, 1935, the I M. U. was an organization, established, maintained, andassisted by action defined in the Act as unfair labor practices, and nothing was ever doneto remove this taint.Accordingly, the continuation in force, on and after July 5, 1935,of the closed-shop provision in the agreement of April 1, 1934, as renewed June 20, 1935,was not sanctioned by the proviso to Section 8 (3) ; and it follows that the renewal of theclosed-shop provision in the agreement of November 14, 1936, was with a labor organiza-tion not only established, maintained, and assisted by action defined as unfair labor prac-tices, but maintained and assisted by unfair labor practices.See Section III C 1,supra.162National Laboi Relations Board v.. Pennsylvania Greyhound Lines, Inc ,303 U. S. 261,267.Cf.Matter of Taylor Trunk CompanyandLuggage Workers Union, Local No. 50, etc.,6 N. L R. B. 32.188As the United States Supreme Court pointed out inConsolidated Edison Companyetc at al. v. National Labor Relations Board et al.,59 Sup. Ct. 206, 220: "The Act con-templates the making of contracts with labor organizations.That is the manifest objec-tive in providing for collective bargaining."164 See Section III D 1,supra.181 SeeSection IIIC 1,supra. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDat their respective mines 186At the mine of the Sixth Vein CoalCorporation, a strike induced by that respondent's breach of con-tract with the U. M. W. A. was in progress when the I. M. U. agree-ment there became operative,187 and in 1937 at the mine of the Grape-vine Coal Company that respondent insisted upon adherence to theI.M. U. agreement after a majority of the employees joined theU. M. W. A.188 Of course, we do not intend by what has been statedabove that in cases involving contracts with a freely chosen bargain-ing representative under the Act, the support consequent upon themaking and continuance of an agreement with such representativecontravenes the Act.However, here the contracts were with a labororganization which the employer itself created.Not only by its engaging in a contractual relationship with theI.M. U. but by its contractual undertaking and agency, has TheOperators' Association supported the I. M. U. It in effect obligateditself to cause each of its member operators whom it also bound asprincipals, to require of their respective employees as a conditionof employment, membership in the I. M. U. Thus, the Association,as a body of employers and as an employer agency, has assured theI.M. U. by contractual obligation a sustained membership. In di-rect consequence the four respondent operators herein, as alreadystated, have imposed and enforced such a condition of employmentat their respective mines.Moreover, The Operators' Associationundertook for itself and its members in the several I. M. U. agree-ments that the terms of each agreement with respect to the matterstherein covered would constitute the only such agreement betweenthe operator members and their respective employees.189These em-ployees, whether they joined the I. M. U. or not, were forbidden tomake any demands "locally that will conflict with this Agreement."By thus assuring the I. M. U. that its agreements would remainexclusive in their field at the various mines of member operatorsand would not be superseded by any agreement of a member operatoreither with its employees or a competing labor organization repre-senting such employees, the Association accorded its creature furthersecurity and prestige.190The adoption of a closed-shop provision in the agreements betweenThe Operators' Association and the I. M. U. has obligated all member181 See Section III E 3 and III B 4,supra.181 See Section III E 3,supra188 See Section III D 2.189 See language of agreement, Section 22, quoted above19oAn instance of the effect of this provision may be observed in connection with thecase of the Grapevine Coal Company where that respondent in 1937 refused to bargainwith the U. M. W. A. although it represented a majority of the employees, on the groundthat such bargaining would abrogate the I. M. U. agreement.We do not determinewhether an agreement for an exclusive bargain with a freely chosen bargaining representa-tive would constitute support in violation of the Act. WILLIAMS COAL COMPANY ET AL.661operators to compel their respective employees to accept and continueto accept representation by the I. M. U. in negotiations with theAssociation concerning wages, hours, and other working conditions.Such negotiations have been confined to a process of bargainingbetween the Association and the I. M. U. Individual operators andthe local organizations of the I. M. U. have been divested of authorityto act in the premises.As stated above, Nance has been president ofthe I. M. U. throughout.The agreements reached were by expressprovision exclusive in character.With regard to local disputes notcovered by their terms, such controversies were left for adjustment,in the first instance, by the respective locals and mine foremen orsuperintendents.However, any local dispute of consequence whichcould not be settled in this manner was required to be submitted toarbitration by two persons, an Association representative and thepresident of the I. M. U., in this case, Nance.Rights of employeesto strike were seriously curtailed and their engaging in sympatheticstrikes banned.191Thus by concentrating in the I. M. U. through the closed-shop pro-vision the sole power and authority to represent all employees ofmember operators in collective bargaining and undertaking that theexercise locally of such power and authority even within the I. M. U.organization was forbidden, by making intransigency of employeesagainst this scheme of things amenable to loss of livelihood, andstrike action subject to similar penalty and other forfeitures, by pro-viding that the I. M. U. agreements were exclusive and that localemployee disputes were to be resolvable, in effect, through Nance,and by other means, The Operators' Association, for itself and itsmember operators, has been enabled to project, and necessarily has soextended, over the I. M. U. ever since its formation the influence ofemployer control arising from and consequent upon its havingsponsored and engineered the I. M. U.Nothing has ever been doneby the Association or any of its members to remedy this situation."A labor organization created by an employer and thereafter per-petuated by employer compulsions, is not a freely chosen bargainingagency, but continues an organization whose administration andaffairs are dominated and interfered with by the employer, withinthe meaning of the Act.193117 See agreement, Sections 2 (2), 21 (2). and 21 (3) quotedsupra.102 There is some evidence that one operator member withdrew from The Operators'Association, repudiated the I. M. IT. contract, and signed a contract with the U. M, W. A.1'2National Labor Relations Board v. Pennsylvania Greyhound Lines, Inc. et al.,303U. S. 261 ;National Labor Relations Board v. Pacific Greyhound Lines, Inc.,303 U. S. 272.See alsoConsolidated Edison Corn pang etc, et al. V. National Labor Relations Board et al.,59 Sup. Ct. 206, 220.164275-39-vol. xi--43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe acts of the four member operators, the respondents herein,relating to the I. M. U., have already been found to constitute sup-port to that organization.194These acts either proximately resultedfrom or were in concert with the activities of the Association, andmust be deemed part of the combination set up to defeat self-organi-zation in the western Kentucky coal mines.Such acts of theserespondents are attributable to the Association.The afore-mentioned facts show that the I. M. U. has repeatedlyserved The Operators' Association, both before and after the Act,as a means of forestalling and preventing employees of memberoperators from organizing a union of their own choosing. Thus, thepurposes which motivated the creation of the I. M. U. by the Asso-ciation have been successfully accomplished; 95 indeed, so much so,that the respondents Sixth Vein Coal Corporation and WilliamsCoal Company were persuaded in 1936 to join The Operators' Asso-ciation in order to avail themselves of its benefits.We find that on and after July 5, 1935, the respondent, The Opera-tors'Association, in its own behalf and as agent for and in theinterest of its members, including the respondents,Williams CoalCompany, R.einecke Coal Mining Company, Grapevine Coal Com-pany, and Sixth Vein Coal Corporation, and further, acting in con-certwith the activities of these respondents, dominated and inter-fered with the administration of the I. M. U. and contributed sup-port to it; that in and by such acts, and each of them, the respondenthas interfered with, restrained, and coerced employees of its membersin the exercise of rights guaranteed them by Section 7 of the Act.2.Interference with the right of self-organization guaranteed bySection 7 of the ActThe afore-mentioned facts establish that The Operators' Associa-tion has continuously acted as an instrumentality of its members, bymeans of which they have deprived the employees of members oftheir rights to self-organization.The Operators' Association hascombined and confederated with its members to this end.We, ac-cordingly, find that the respondent, The Operators' Association,on and after July 5, 1935, has interfered with, restrained, and coercedthe employees of its members in the exercise of the rights guaranteedby Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of each of the respondents, Williams Coal Company,Reinecke Coal Mining Company, Grapevine Coal Company, Sixth114 See SectionsIII B 4, III C 1, III D 1, and III E 3,supra.115Cf.National Labor RelationsBoard v.PacificGreyhound Lines, Inc.,303 Ti. S. 272. WILLIAMS COAL COMPANY ET AL.663Vein Coal Corporation, and The Operators' Association set forth inSection III above, occurring in connection with the respective opera-tions of such respondent and/or the operations of the other re-spondents, and each of them, described in Section I above, have aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and have led to and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.The activities of the respondent, The Operators' Association, inits own behalf and/or as agent for and in the interest of its mem-bers, including said four other above-mentioned respondents, and/orin concert with the activities of said four respondents, and each ofthem set forth in said Section III above, occurring in connection withthe operations of the respondent, The Operators' Association, and/orof said four respondents, and each of them, described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and have led to and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.The activities of the respondents, Williams Coal Company, ReineckeCoal Mining Company, Grapevine Coal Company, and Sixth VeinCoal Corporation, and each of them, in concert and in connectionwith the activities of the respondent, The Operators' Association, setforth in said Section III above, and occurring in connection with theoperations of all said respondents, and of each of them, described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and have ledand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt is essential in order to effectuate the purposes and policies ofthe Act that the respondents be ordered to cease and desist fromcertain activities and practices in which we have found them tohave engaged, and in aid of such order and as a means for remov-ing and avoiding the consequences of such activities and practices,that the respondents be directed to take certain affirmative action,more particularly described below.We have found that the respondent, The Operators' Association,acting in its own behalf- and as agent for and in the interest of itsmembers, including the other respondents herein, and in concert withthe activities of these respondents, has since July 5, 1935, dominatedand interfered with the administration of the I. M. U. and con-tributed support to the I. M. U.We have also found that since 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 5, 1935, or thereafter, the respondents, Reinecke Coal MiningCompany and Grapevine Coal Company, dominated and interferedwith the administration of, and contributed support to, a local ofthe I. M. U. at their respective mines; that the respondent, WilliamsCoal Company, instigated, fostered, dominated, and interfered with,and the respondent, Sixth Vein Coal Corporation, dominated andinterfered with, the formation and administration of a local of theI.M. U. at their respective mines and contributed support to it;and that all four respondent operators contributed support to theI.M. U. It is clear that all the respondents must cease and desistfrom these practices.Moreover, the effects and consequences of TheOperators' Association's support, domination, and interference withrespect to the I. M. U., as well as continued recognition by the Asso-ciation, for itself and as agent for its members, of the I. M. U. asbargaining representative of the employees of member operators,constitute and will constitute a continuing obstacle to the free exer-cise by the employees of members of the Association, including em-ployees of the four respondent operators, of their right of self-or-ganization and to bargain collectively through representatives of theirown choosing. Equally, in view of the afore-mentioned activities andpractices of the Reinecke Coal Mining Company, Grapevine CoalCompany, Williams Coal Company, and Sixth Vein Coal Corpora-tion, severally and in connection with The Operators' Association,continued recognition or any dealings by any of these respondentsindividually or through the Association or otherwise, of or with thelocal of the I. M. U. at its respective mine or with the I. M. U., asrepresentative of the employees of such respondent, will thwartsuch employees in the free exercise of their rights under the Act.In order to remove this obstacle to and thwarting of the exercise ofrights guaranteed under the Act, we will order The Operators' Asso-ciation, as an association and as agent for the respondent operatorsherein, as well as the Reinecke Coal Mining Company, GrapevineCoal Company, Williams Coal Company, and Sixth Vein Coal Cor-poration, and each of them, directly, through the Association, orotherwise, subject, however, in the case of The Operators' Asso-ciation to the condition in our order set forth, to withdraw all recog-nition from the I. M. U. and any local of the I. M. U., and to dis-establish the same as a collective bargaining representative, as inour order set forth.We shall also order The Operators' Associationas an association and as an agency of its members to cease and desistfrom further granting such recognition, 'subject to certain conditionsin our order set forth.As heretofore found, The Operators' Association, for itself and asagent for its member operators, has entered into successive agreements WILLIAMS COAL COMPANYET AL.665with the I. M. U. concerning wages, hours, and working conditions ofemployees of member operators, including the four respondent opera-tors.The last of these agreements, that of November 14, 1936, appar-ently expired July 1, 1938,19' after the hearing herein concluded.Therecord fails to show whether a contractual relationship similar tothat which existed prior to July 1, 1938, between The Operators'Association, for itself and in behalf of its members, and the I. M. U.or any other contractual relationship between these parties, has con-tinued to or exists at the present.Nor is there any showing whethersince that date the four operator respondents herein, or any of them,directly, through The Operators' Association or otherwise, have con-tinued, resumed, or entered into a contract with the I. M. U. or withthe respective locals of the I. M. U. at their mines, relating to wages,hours, and working conditions of employees.From what has beenpreviously set forth, it is manifest that the contractual relationshipwhich was established and existed prior to July 1, 1938, between TheOperators' Association and the I. M. U., and the terms of the agree-ments entered into by the Association with the I. M. U., including theclosed-shop provision, have been part of the systematic utilization bythe Association of an employer-created labor organization to stifleself-organization among and defeat collective bargaining by employeesof member operators. It also is plain that this contractual relation-ship and the agreements were instrumentalities adopted by the fourrespondent operators herein for supporting, dominating, and inter-fering with the formation and administration of the locals of theI.M. U. at their respective mines, and the media for otherwise frustrat-ing the employees of these respondents in the exercise of rights guaran-teed by the Act. 1.97Under these circumstances, any continuation orresumption of, or entering into, of a contractual relationship. respect-ing wages, hours, and working conditions, by The Operators' Associa-tion, for itself or for any of its members, with the I. M. U. Which mayhave occurred since July 1, 1938, or of any similar contractual relation-ship respecting such terms by any of the four respondent operatorsherein with the I. M. U. or with any local of the I. M. U., would,unless198 The agreement,Section 1(2), provides:"This agreement shall continue and remainin effect until July 1, 1938, and thereafter until a further agreement is reached betweenthe parties altering or modifying this agreement "An amendment to the contract, exe-cuted April 26, 1937,refers to the original agreement as "expiring July 1, 1938 "197This is illustrated by the circumstances under which the I M U. agreements,includ-ing the closed-shop provision,were enforced by the four operator respondents; by therequirement at the Reinecke Coal Mining Company,Williams Coal Company,and SixthVein Coal Corporation mines that employees bind themselves by individual contract withthe employer to the outstanding I M. U. agreement;by the attempt of the Grapevine CoalCompany to justify its refusal to recognize and bargain with the U. M. W A throughresort to the I. M. U. agreement;by the attempt of the Sixth Vein Coal Corporation toavoid the consequences of its bleach of contract with the U. M. W. A. by becoming party,through the Association,to the I. M U.agreement;and by other facts found above. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDremoved, perpetuate the forces which have deprived employees of therights guaranteed.However, only four of the members of The Opera-tors'Association have been made parties to this proceeding.Never-theless, to render our order of cease and desist, and of disestablishment,hereinafter, more effective, at least in so far as said four respondentoperators are concerned, we will direct The Operators' Association andthe respondent operators to cease giving effect to such contract or con-tracts, subject to such conditionsas areset forth in our order.Weshall likewise prohibit the making, renewing, or extending hereafterof such contractual relationships.We have found that the respondents, Reinecke Coal Mining Com-pany and Grapevine Coal Company, from and afterJuly5, 1935,the respondent, Sixth Vein Coal Corporation, from and after June16, 1936, and the Williams Coal Company, from and after November25, 1936, required of and compelled their respective employees atwork in their mines, as a condition of employment, to acquiesce ina continuance of and otherwise to authorize a check-off from theirwages, of dues to the I. M. U. and the I. M. U. locals.Moreover,since July 5, 1935, the Reinecke Coal Mining Company and Grape-vineCoalCompany have required of certain employees, undersimilar compulsion, that they pay an initiation fee to the I. M. U.198Since November 25, 1936, certain employees of Williams Coal Com-pany were subject, under like compulsion to payment of this initia-tion fee.The imposition of the check-off and the requirement ofpayment of initiationfeeswere in contravention of the statute anda consequence resulting from the determination of these respondentsto prevent legitimate unionization.In order to make our ordermore effective, and within the authority of the statute, we will directthese respondents to reimburse their employees who thus have beencoerced into making these payments.By thus restoring to theseemployees,so far aspossible, the position in which they would havebeen had the respondents not deprived them of their rights underthe Act, the policies of the Act will be effectuated 199We have found that the respondent, Williams Coal Company,discriminated in regard to hire and tenure of employment, within188Although the evidence in the case of the GrapevineCoalCompany discloses only thepayment of initiation fees by employeeshired prior to July 5,1935, it is to be presumedthat employees employed after the effective date of the Act were similarly subjected to thepayment of an initiation fee.The 1933 and 1937 I. M. U. constitutions provide, inArticleVIII, §2, thereof, for the payment of an initiation feeIn the case of theSixth VeinCoalCorporation,there is no evidence that employees in fact weresubject topayment ofsuch fee or that an initiation fee was infact collected.'139Matter of The Heller Brothers Company ofNewcomers townandInternational Brother-hood of Blacksmtiths,Drop Forgers,and Helpers,7N. L. R.B 646;Matter of Lone StarBag and Bagging CompanyandTextileWorkers Organizing Committee,8 N. L. R.B. 244;Matter of West Kentucky Coal CompanyandUnited Mine Workers of America,DistrictNo. 23,10 N. L.R. B. 88. WILLIAMS COAL COMPANY ET AL.667the meaning of the Act, in discharging Linn Proffitt on August 25,1935; in refusing to reinstate and discharging Clifton Oates abouta month after October 29, 1935, Robert Penrod and Ernest Ford 2or 3 weeks after October 29, 1935, and Dewitt Hoskins after Septem-ber 23, 1935, when he returned to the respondent to receive his lastwages paid him by the respondent; and in discharging RichardHunt on April 23, 1937, UlyssesBacon, JamesSharber, ClaudeSnorton, and Arthur Wicks on June 2, 1937, Roy Holmes, and LeslieTaylor on June 7, 1937, Willard Mudd on June 29, 1937, and SamMudd, Andrew Snorton, Oliver Flowers, and William Crick onJune 30, 1937.Accordingly, we shall order said respondent to makethese employees whole for any loss of pay they have suffered byreason oftheir respective discharges or their being refused reem-ployment, by payment to each of themof a sumof money equal tothe amount which he normally would have earnedaswages fromthe date of his discharge or suchrefusalof reemployment to the dateof reinstatement or placementon a preferential list, ashereinafterprovided, less his net earnings100during said period.However,inasmuch as the Trial Examiner failed to find discrimination withrespect to the discharges of Oates, Penrod, Ford, and Hoskins, andto their being refused employment, the respondent, in accordancewithour usualrule '201will be relieved from paying each of saidfour employees back pay with respect to the period from the TrialExaminer's Intermediate Report, December 11, 1937, to the date ofour order.Moreover, in fixing the date of the refusal to reinstateand of the discharge of these employees, for purposes of computingsuch back pay, our order will designate the last day of the foundperiod within which such refusal to reinstate and discharge occurred.The above employees whom we shall order to be made whole, aswell as the employees of said respondent, with one exception,202 whoon September 23, 1935, went on strike or thereafter left their employ-ment to join the strike caused and prolonged by the respondent's re-fusalto bargain collectively with the U. M. W. A. and who have not200 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local2590,8 N.L.R.B 440. Monies receivedfor work performed upon Federal,State, county,municipal, or other work-relief projectsare not considered as earnings,but, as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects.201Matter of E. R. Haffelfinger Company, Inc.andUnitedWall Paper Crafts of NorthAmerica, Local No. 6,1 N. L. R. B. 760, 767.aoaThe exception referred to is Carlie Holmes.See footnote 203. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince been fully reinstated 203 shall, upon application, be reinstated bythe respondent in the manner set forth below.We are of the opinionthat the usual remedy in such cases is here necessary to effectuatethe purposes and policies of the Act.Accordingly, Nye shall order therespondent, upon application, to offer these employees reinstatementto their former or substantially equivalent positions.All, or suchnumber as may be necessary, of the employees hired by the respond-ent after the commencement of the strike on September 23, 1935, andnot in the employ of the respondent when the strike began'204 shallbe dismissed 205 to provide employment for those 200 to be offered,and who under our order apply for, reinstatement. If thereupon, de-spite such reduction in force, there is not sufficient employment im-mediately available for the employees presently employed by therespondent, excluding those so dismissed, and the employees to beoffered and who apply for reinstatement, all available positions shallbe distributed among the employees presently employed, except thoseso dismissed, and the employees to be offered reinstatement, in ac-cordance with the respondent's usual method of reducing its force,without discrimination against any employee because of his unionaffiliation and activities, following such a system of seniority or otherprocedure to such extent as has heretofore been applied in the con-duct of said respondent's business. In making such distribution theemployees to be offered reinstatement 207 shall be considered as en-titled to the seniority and other rights and privileges which wouldhave been theirs had they not gone on or joined the strike, or hadthey not been discharged or refused reinstatement by the said re-spondent.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upon203 Clifton Oates, Robert Penrod,Ernest Ford,and Dewitt Hoskins come within bothgI oups of employees to be reinstated,viz employees to be made whole and employees whowent on strike.For purposes of reinstatement,it is immaterial which group they be con-sidered inEach of the employees who went on strike September 23, 1935, or who there-after left his employment with the respondent to join the strike,is to be reinstated, irre-spective of whether his identity is shown by the recordAppendix A is a list of suchemployees whom the record establishes to have gone on or joined the strike,includingOates,Penrod,Ford,and Hoskins,but excludingCarlie Holmes, whodoes not desire rein-statement,and who, therefore,shallnot be ordered reinstatedThe following persons,who were named in the complaint as having been out on the strike,shall not be reinstated :Ernest Aldridge,who was discharged before the strike,Enos Martin,who was not anemployee of the respondent,and Eugene Pendley, who quit before the strike204Thiee employees among those we have found were discriminatorily discharged inJune 1937 by the respondent,James Sharber,Sam Mudd,and William Crick,were firsthired after September 23, 1935For purposes, or in the event,of such dismissal, thesethree employees are to be considered in the same class as those subject to dismissal inorder to provide employment for all other employees to be offered and who apply for rein-statement.However,as stated below and for reasons there discussed,in the event suchdismissal,in effect, is operative as to then,they nevertheless will be placed upon thepreferential list.20National Labor Relations Board v. Remington Rand, Inc.,94 F. (2d)862; 97 F (2d)195 (C. C. A.2) ; 304 U S. 576.200 See footnote 204.207 See footnote 204. WILLIAMS COAL COMPANY ET AL.669a preferential list with priority determined among them by suchsystem of seniority or other procedure as has been heretofore followedby the said respondent,and shall thereafter, in accordance with suchlist, be offered employment in their former or in substantially equiva-lent positions,as such employment becomes available and before otherpersons are hired for such work.It appears that three of the employees discriminatorily dischargedby the respondent in June 1937,James Sharber,Sam Mudd, and Wil-liam Crick were hired by the respondent after the commencement ofthe strike on September 23, 1935, and were not in the employ of therespondent when the strike began. Therefore,they are to be consideredas occupying the same status,for purposes of employment, as em-ployees who are subject to being dismissed upon the contingenciesafore-mentioned,because of their having been hired after the strikeand not having been employed when the strike began.However, in thecase of these three employees,to remedy the respondent's unfair laborpractices with respect to them, they shall,if no positions be otherwiseavailable to them, nevertheless be placed upon said preferential list.Moreover,we shall order the said respondent upon any refusal by itto offer reinstatement,upon application,to any of the employees who,on September 23, 1935, went on or thereafter joined the strike, to whomwe shall order that such an offer of reinstatement be made, excludingFord, Carlie Holmes, Hoskins, Oates, and Penrod'208 to make such em-ployee whole for any loss of wages thereby sustained,by payment tohim of an amount of money equal to that which he normally wouldhave earned as wages during the period from 5 days after the date ofapplication to the date he is offered reinstatement or placed on a pref-erential list, less his net earnings during said period.We also have found that said respondent refused to bargain col-lectively with the U. M. W. A. and the U. M. W. A. local as representa-tive of its employees.In view of the fact that this refusal occurredmore than 3 years ago,and we have not determined,for reasons here-tofore set forth, whether that labor organization represented a major-ity of said employees in an appropriate unit in 1937,we shall, underthese circumstances,refrain from directing affirmatively the respondentto bargain collectively with the U. M. W. A.However,we shall orderit to cease and desist from engaging in such practice with any labororganization representing its employees for collective bargaining pur-poses under the Act.We shall also order it to cease and desist fromcertain other activitiesin which ithas engaged.We have found that the respondent,Reinecke Coal Mining Com-pany, discriminated in regard to hire and tenure of employment,withinthe meaning of the Act,in discharging John Bowles on February 15,208 These employees are treated separately. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARD1937,Henry Hodge on June 9, 1937, William Hamilton on June 14,1937, Jim Stone on June 30, 1937, and Robert Jordan on June 30, 1937.We shall order the said respondent to offer to these employees imme-diate reinstatement to their former or substantially equivalent posi-tions and to make them whole for any loss of pay they have sufferedby reason of their respective discharges, by payment to each of themof a sum of money equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of the offerof reinstatement, less his net earnings during said period.We also shall order the said respondent to cease and desist fromcertain practices in which it has engaged, and to take certain otheraction.We have found that the respondent, Grapevine Coal Company, dis-criminated in regard to hire and tenure of employment by lockingout its employees on or about May 22, 1937, and keeping them lockedout thereafter.We, therefore, will order the respondent to make wholeall of its said employees for any loss of pay they may have suffered byreason of the lock-out by payment to each of them of a sum of moneyequal to the amount which he or she normally would have earned aswages from May 22, 1937, to the date of the offer of reinstatement bythe respondent, hereinafter referred to, less his or her net earningsduring said period.Our order will also take into account other con-tingencies.The Trial Examiner found that the respondent's lock-outof its employees contravened Section 8 (1) of the Act, but not Section8 (3), and, consequently, did not recommend an allowance of back pay.In view of this circumstance, we shall, in the exercise of our discretion,not require the respondent to pay each of said employees an amountequal to the amount he or she normally would have earned as wagesfrom the date of the Trial Examiner's Intermediate Report, Decem-ber 8, 1937, to the date of our order.The respondent's mine and business were still closed at the timeof the hearing herein.We will order the respondent to offer, eitherimmediately, if the mine is now operating, or upon the reopeningof such mine, if it is still closed, to all said employees who have notbeen fully reinstated, reinstatement to their former or substantiallyequivalent positions.All or such number as may be necessary of theemployees, if any, hired by the respondent after the commencementof the lock-out on or about May 22, 1937, and not in the employ ofthe respondent when the lock-out began, shall be dismissed, to pro-vide employment for those to be offered and who accept reinstate-ment. If, thereupon, there is not sufficient employment immediatelyavailable for all the employees ordered to be offered and who acceptreinstatement and the employees, if any, who were locked out andalready fully reinstated, all positions of employment shall be distrib-uted among these employees in accordance with the respondent's usual WILLIAMS COAL COMPANY ET AL.671method of reducing its force, without discrimination against anyemployee because of his union affiliation and activities, followingsuch a system of seniority or other procedure as has heretofore beenapplied in the conduct of the said respondent's business.Those em-ployees remaining after such distribution, for whom no employmentis immediately available, shall be placed upon a preferential listwith priority determined among them in accordance with said systemof seniority or other procedure, and shall thereafter, in accordancewith such list, be offered reinstatement in their former or substan-tially equivalent positions, as such employment becomes availableand before other persons are hired for such work.We also have found that the said respondent refused to bargaincollectively with the U. M. W. A. Our order shall require the re-spondent so to do. It also will direct the respondent to cease anddesist from certain of its activities, and take certain other affirmativeaction.We have found that the Sixth Vein Coal Corporation on June16, 1936, discriminated in regard to hire and tenure of employmentby discharging and refusing to employ, except on an illegal condi-tion, those of its employees who had gone on strike on April 1, 1936,or thereafter prior to June 16, 1936, and were still on strike on saidJune 16.We have listed in Appendix B the names of such employeeswhom the record shows come within this group.However, such listis not necessarily exclusive, nor shall our order be construed as con-fined to the employees so named.These employees should be madewhole for any loss of wages they have suffered after June 16, 1936,in consequence of the aforesaid discrimination which rendered theirreturn to work, except on the illegal condition, impossible.To fullyeffectuate the purposes of the Act, this loss of wages which resulteddirectly from the respondent's illegal conduct must be remedied, inorder that the situation of the employees as it would have existed,absent the respondent's unfair labor practices, may be fully restored.Such loss shall be ascertained and computed as follows :The re-spondent shall pay to each of the persons in its employ who went onstrike on April 1, 1936, or thereafter prior to June 16, 1936, and wason strike on June 16, 1936, when the illegal condition was imposed, anamount equal to that which he normally would have earned as wagesfrom and after June 16, 1936, excluding the period hereinafter men-tioned, to the date of the offer of reinstatement, mentioned below, lesshis net earnings (a) had the respondent, in order to provide employ-ment for the employees to be made whole, refrained from employing,at all times after June 16, 1936, to the extent necessary, any and allpersons hired by it after June 16, 1936, excluding persons in its em-ploy either on March 31, 1936, or during the period from March 31,1936, to June 16, 1936, and (b) had the respondent on June 17, 1936, 672DECISIONS OF NATIONALLABOR RELATIONS BOARDreinstated the employees to be made whole in the positions thenavailable and thereafter in other positions from time to time as andwhen such other positions became or would have been available,which positions were either the same or substantially equivalent to thepositions held by them on March 31, 1936, or on the date prior to June16, 1936, when they left the respondent's employment to join thestrike, or which available positions they were qualified to fill, follow-ing such system of seniority or other procedure as theretofore appliedby it in the conduct of its business. - Some striking employees havereceived full reinstatement by the respondent subsequent to June 16,1936.The record discloses the names of 12 such persons and thesenames are listed in Appendix D.However, this list is not necessarilyexclusive and shall not be so considered.Each of the striking em-ployees who have been so reinstated prior to our order shall be en-titled to back pay, ascertained and computed according to the aboveprocedure, only until the respective date of his said reinstatement, ex-cluding the period mentioned below. Inasmuch as some of the em-ployees whom we have ordered to be made whole may have obtainedsince June 16, 1936, regular and substantially equivalent employmentelsewhere and do not desire reinstatement, such employees shall bemade whole, in accordance with the above procedure, until they ob-tained such employment, and for purposes of determining the per-sons to be made whole and the respective amounts, to be paid underthe above, the positions which such employees otherwise would haveoccupied shall be deemed vacated upon the securing of such otheremployment.Since the Trial Examiner failed to find a violation ofSection 8 (3) of the Act or recommend back pay, we shall, in the ex-ercise of our discretion, not require the respondent in such caseswhere it is relevant to pay any striking employees the money weotherwise would have ordered him paid, equal to the amount he nor-mally would have earned as wages from the date of the Trial Ex-aminer's Intermediate Report, December 11, 1937, to the date of ourorder.In Appendix C there are listed the names of employees who, therecord shows, were on strike June 16, 1936, and have not been re-instated.This list is not necessarily exclusive, and should not be soconsidered.We find with respect to each of the persons listed inAppendix C that at the time he went on strike he was earning aswages with the respondent the amount of money, per day, for thenumber of days per week, indicated in said Appendix opposite hisname.We further find that the earnings of each said employee fromApril 1, 1936, until the time of the hearing is the amount set oppo-site his name in said Appendix.In Appendix D there are listed the names of employees who, therecord shows, were on strike) on June 16, 1936, and have since been0 WILLIAMS COAL COMPANY LTAL.673reinstated by the respondent.This list is not exclusive.We findwith respect to each of these persons listed on Appendix D that hewas reinstated by the respondent on the date stated opposite his nameon said Appendix.We further find that at the time such employeewent on strike he was earning as wages with the respondent theamount of money, per day, for the number of days per week, indi-cated in said Appendix opposite his name.We further find that theearnings of said employee from April 1, 1936, until the time of hisreinstatement, is the amount set forth opposite his name in saidAppendix.Since the said respondent discriminated in regard to the hire andtenure of employment of those of its employees who went on- strikeApril 1, 1936, or thereafter left their employment prior to June 16,1936, to join said strike and were on strike June 16, 1936, we shallorder the respondent, to offer reinstatement to their former or sub-stantially equivalent positions, or if no such position be availablethen to positions for which they may be qualified, to those of theseemployees who have not been fully reinstated .21,9All, or such num-ber as may be necessary, of the employees presently working for therespondent who were hired after June 16, 1936, and were not in itsemploy at the commencement of the strike, or were not employed bythe respondent during the period between that time and June 16,1936, shall be dismissed, to provide employment for those to be offeredand who shall accept reinstatement. If thereupon, despite such dis-missal, there is not sufficient employment immediately available forall of said employees to be offered and who shall accept reinstatement,all available positions, if any, shall be distributed among such em-ployees,without discrimination against any employee because ofhis union affiliation or activities, following such system of seniorityor other procedure as has heretofore been applied in similar instancesin the conduct of the respondent's business.Those of such em-ployees for whom no employment is immediately available and thosewho are reinstated only to positions for which they were qualifiedbut not to their former or substantially equivalent positions, shall beplaced on a preferential list prepared in accordance with such sys-tem of seniority or other procedure, and shall thereafter, in accord-ance with such list, be offered reinstatement in their former or sub-stantially equivalent positions, as such employment becomes availableand before other persons are hired for such work.We also shall order the said respondent, Sixth Vein Coal Corpora-tion, to cease and desist from certain other practices in which wehave found it to engage.209 See Appendix C for the names of certain of these employees. This list is not exclusive. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing facts, and upon the entire recordin this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District No. 23, IndependentMiners' Union of Western Kentucky, District No. 1, and the respec-tive locals of each said organization at the mines of the respondents,Williams Coal Company, Reinecke Coal Mining Company, GrapevineCoal Company, and Sixth Vein Coal Corporation, are labor organi-zations, within the meaning of Section 2 (5) of the Act.2.The respondent, The Operators' Association, is an employer,within the meaning of Section 2 (2) of the Act.3.By interfering with, restraining, and coercing employees ofmember operators, including employees of the other respondentsherein, in the exercise of the rights guaranteed in Section 7 of theAct, the respondent, The Operators' Association, in its own behalfand as agent for and in the interest of said member operators, andindependent thereof, acting in concert with the activities of the otherrespondents herein, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.By interfering with, restraining, and coercing their respectiveemployees in the exercise of the rights guaranteed in Section 7 of theAct, the respondents, Williams Coal Company, Reinecke Coal MiningCompany, Grapevine Coal Company, and Sixth Vein Coal Corpora-tion, and each of them, have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.5.By dominating and interfering with the administration of andcontributing support to, Independent Miners' Union of Western Ken-tucky, District No. 1, the respondent, The Operators' Association, inits own behalf and as agent for and in the interest of its members,and independent thereof, acting in concert with the activities of theother respondents herein, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.6.By instigating, fostering, dominating and interfering with theformation and administration of a local of the Independent Miners'Union of Western Kentucky, District No. 1, at its mine, and contribut-ing support to it and to Independent Miners' Union of Western Ken-tucky, District No. 1, the respondent, Williams Coal Company, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.7.By dominating and interfering with the administration of alocal of Independent Miners' Union of Western Kentucky, DistrictNo. 1, at their respective mines, and contributing support to it and toIndependent Miners' Union of Western Kentucky, District No. 1, the WILLIAMS COAL COMPANY ET AL.675respondents, Reinecke Coal Mining Company and Grapevine CoalCompany, and each of them, have engaged in and are engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.8.By dominating and interfering with the formation and admin-istration of a local of Independent Miners' Union of Western Ken-tucky, District No. 1, at its mine, and contributing support to it andto Independent Miners' Union of Western Kentucky, District No. 1,the respondent, Sixth Vein Coal Corporation, has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (2)of the Act.,9.By discriminating in regard to the terms and conditions of em-ployment of their respective employees, thereby encouraging member-ship in Independent Miners' Union of Western Kentucky,-District No.1, and the locals of said organization at their respective mines, anddiscouraging membership in any other labor organization, includingUnited Mine Workers of America, District No. 23, the respondents,Williams Coal Company, Reinecke Coal Mining Company, and Grape-vine Coal Company, and each of them, have engaged in and are en-gaging in unfair labor practices, within, the meaning of Section 8 (3)of the Act.10.By discriminating in regard to the terms and conditions of em-ployment of its employees both at work and on strike thereby en-couraging membership in Independent Miners' Union of Western Ken-tucky, District No. 1, and the local of said organization at its mine,and discouraging membership in any other labor organization, includ-ing United Mine Workers of America, District No. 23, the respondent,Sixth Vein Coal Corporation, has engaged in and is engaging-in un-fair labor practices, within the meaning of Section 8 (3) of the Act.11.By discriminating in regard to the hire and tenure of employ-ment of its employees, Linn Proffitt, Clifton Oates, Robert Penrod,Ernest Ford, Dewitt Hoskins, Richard Hunt, Ulysses Bacon, JamesSharber, Claude Snorton, Arthur Wicks, Roy Holmes, Leslie Taylor,Willard Mudd, Sam Mudd, Andrew Snorton, Oliver Flowers, andWilliam Crick, and each of them, thereby encouraging membershipin Independent Miners' Union of Western Kentucky, District No. 1,and discouraging membership in any other labor organization, includ-ing United Mine Workers of America, District No. 23, the respondent,Williams Coal Company, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.12.By discriminating in regard to the hire and tenure of employ-ment of John Bowles, Henry Hodge, William Hamilton, Jim Stone,Robert Jordan, and each of them, thereby encouraging membershipin Independent Miners' Union of Western Kentucky, District No. 1,and discouraging membership in any other labor organization, in- 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding United Mine Workers of America, District No. 23, the re-spondent, Reinecke Coal Mining Company, has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (3) of the Act.13.By discriminating in regard to the hire and tenure of employ-ment of all its employees, thereby encouraging membership in Inde-pendent Miners' Union of Western Kentucky, District No. 1, anddiscouraging membership in any other labor organization, includingUnited Mine Workers of America, District No. 23, the respondent,Grapevine Coal Company, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.14.By discriminating in regard to the hire and tenure of employ-ment of its employees who were on strike June 16, 1936, including thepersons named in Appendix B, thereby encouraging membership inIndependent Miners' Union of Western Kentucky, District No. 1,and discouraging membership in any other labor organization, in-cluding United Mine Workers of America, District No. 23, the re-spondent, Sixth Vein Coal Corporation, has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (3) of the Act.15.The mining employees of the respondents, Williams Coal Com-pany and Grapevine Coal Company, excluding foremen, bosses, andother supervisory employees, technical help, clerical force, and com-pany executives, constituted and constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.16.United Mine Workers of America, District No. 23, was in July1935 and thereafter in 1935, the exclusive representative of all em-ployees of the respondent, Williams Coal Company, in such unit, forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.17.By refusing in August and/or September 1935 to bargain col-lectivelywith United Mine Workers of America, District No. 23,as the exclusive representative of all its said employees in such unit,the respondent, Williams Coal Company, has engaged in unfair laborpractices, within the meaning of Section 8 (5) of the Act.18.United Mine Workers of America, District No. 23, is and atall times on and after June 29, 1937, has been the exclusive repre-sentative of all employees of the respondent, Grapevine Coal Com-pany, in such unit, for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.19.By refusing on or about June 29, 1937, and ever since, to bar-gain collectively with United Mine Workers of America, DistrictNo. 23, as the exclusive representative of all its said employees insuch unit, the respondent, Grapevine Coal Company, has engaged WILLIAMS COAL COMPANY ET AL.677in and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.20.The aforesaid unfair labor practices, and each of them, areunfair labor practices affecting commerce, within the meaning of Sec-tion 2 (6) and (7) of the Act.21.The respondent,Williams Coal Company, has not discrimi-nated in regard to the hire and tenure of employment of the 58 per-sons alleged in the complaint as having been on strike on or afterSeptember 23, 1935, except Clifton Oates, Robert Penrod, ErnestFord, and Dewitt Hoskins, and has not discriminated in regard tothe hire and tenure of employment of Roy Sharber and FlemSnorton, Jr., within the meaning of Section 8 (3) of the Act.22.The respondent, Sixth Vein Coal Corporation, has not dis-criminated in regard to the hire and tenure of employment of thepersons named in Appendix E, within the meaning of Section 8 (3)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Operators' Association, Madisonville, Kentucky, actingfor itself, or as agent for or in the interest of the members of saidrespondent, and the officers, agents, successors, and assigns of saidrespondent, shall:1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing theemployees of the members of said respondent, including the em-ployees of the respondents, Williams Coal Company, Reinecke CoalMining Company, Grapevine Coal Company, and Sixth Vein CoalCorporation, respectively, in the exercise of the right to self-organi-zation, to form, join or assist labor 'organizations, to bargain collec-tively through representatives of their own choosing and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act;(b) In any manner combining, confederating or advising, directlyor indirectly, with any member of said respondent, for the purposeof interfering with, restraining, or coercing the employees of amember of said respondent in the exercise of the right to self=organi-zation, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act;(c) In any manner dominating or interfering with the administra-i ion of, or contributing support to, Independent Miners' Union of164275-39-vol, xi--44 678DECISIONSOF NATIONAL LABORRELATIONS BOARDWestern Kentucky, District No. 1, as a labor organization of theemployees of the members of said respondent, including the em-ployees of the respondents, Williams Coal Company, Reinecke CoalMining Company, Grapevine Coal Company, and Sixth Vein CoalCorporation, respectively; and with the formation or administrationof, or contributing support to, any other labor organization of suchemployees ;(d)Recognizing or granting recognition to Independent Miners'Union of Western Kentucky, District No. 1, as a representative ofthe employees of the members, or of any member, of said respondent,The Operators' Association, including the employees of the respondentoperators,Williams Coal Company, Reinecke Coal Mining Company,Grapevine Coal Company, and Sixth Vein Coal Corporation, andeach of them, for the purpose of dealing with said respondent, TheOperators' Association, for itself or as agent for or in the interest ofthe members of said respondent or of any of said members, concern-ing grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment; provided, however, thatnothing in this paragraph shall affect the rights of any member ofsaid respondent, The Operators' Association (except the rights of thesaid four respondent operators,Williams Coal Company, ReineckeCoalMining Company, Grapevine Coal Company, and Sixth VeinCoal Corporation, and each of them, whose rights may be so affected),under any contract existing at the date of this order entered intoby said respondent, The Operators' Association, or by any of itssaidmembers (except said four respondent operators, and each ofthem) with Independent Miners' Union of Western Kentucky, Dis-trictNo. 1, or with any local of said Independent Miners' Union ofWestern Kentucky, District No. 1 (except the locals of IndependentMiners' Union of Western Kentucky, District No. 1, at the mines ofsaid four respondent operators, or any of them) ;(e)Giving effect to or performing any and all contracts or ar-rangements now existing between The Operators' Association andIndependent Miners' Union of Western Kentucky, District No. 1,relating to rates of pay, wages, hours of employment, or other con-ditions of employment, in so far as the terms and conditions of suchcontracts or arrangements apply to the employees of the respond-ents,Williams Coal Company, Reinecke Coal Mining Company,Grapevine Coal Company, and Sixth Vein Coal Corporation, or anyof said respondents;(f)Hereafter entering into, renewing or extending, directly orindirectly, any contract or arrangement with Independent Miners'Union of Western Kentucky, District No. 1, relating to rates of pay,wages, hours of employment, or other conditions of employment ofthe employees of any or all the members of said respondent. WILLIAMS COAL COMPANYET AL.6792.And it is further ordered that the respondent, The Operators'Association, and its officers, agents, successors, and assigns, shall takethe following affirmative action, which the Board finds will effectuatethe policies of the Act :(a)Withdraw all recognition which said respondent as an asso-ciation has granted Independent Miners' Union of Western Ken-tucky, District No. 1, as a representative of persons employed at therespectivemines or in the businesses of the members, or of anymember, of said respondent, for the purpose of dealing with saidrespondent, as an association, concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment and as such association disestablish said IndependentMiners' Union of Western Kentucky, District No. 1, as such repre-sentative; provided, however, that nothing in this paragraph shallaffect the rights of any member of said respondent (except the rightsof the respondents, Williams Coal Company, Reinecke Coal MiningCompany, Grapevine Coal Company, and Sixth Vein Coal Corpora-tion, and each of them, whose-rights may be so affected) under anycontract existing at the date of this order entered into by said re-spondent or any of its members with Independent Miners' Union ofWestern Kentucky, District No. 1, or with any local of said Inde-pendent Miners' Union of Western Kentucky, District No. 1;(b)Withdraw all recognition which said respondent, as agent forand in the interest of the respondent operators, Williams Coal Com-pany, Reinecke Coal Mining Company, Grapevine Coal Company,and Sixth Vein Coal Corporation, and each of them, has grantedIndependent Miners' Union of Western Kentucky, District No. 1,as a representative of the employees of said respondent operators,and each of them, for the purpose of dealing with said respondentas agent for and in the interest of said respondent operators, con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment; and as such agentdisestablish Independent Miners' Union of Western Kentucky, Dis-trictNo. 1, as such representative, if it be within the power andauthority of said respondent, The Operators' Association, so to do;(c)Notify the Regional Director for the Eleventh Region in writ-ing within twenty (20) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FU }IER ORDERED that'leave be, and it hereby is, granted tothe Regional Director for the Eleventh Region to serve a copy ofthis Decision and Order upon each of the members of said respondent,The Operators' Association.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re- 680 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent,Williams Coal Company, Mannington, Kentucky, individ-ually, or acting through the respondent, The Operators' Association,or otherwise, and the officers, agents, successors, and assigns of therespondent,Williams Coal Company, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the administra-tion of the local of Independent Miners' Union of Western Kentucky,District No. 1, at its mine, with the administration of said IndependentMiners' Union of Western Kentucky, District No. 1, or with the forma-tion or administration of any other labor organization of its em-ployees; and in any manner contributing support to said local, to saidIndependent Miners' Union of Western Kentucky, District No. 1, or toany other labor organization of its employees;(c)Giving effect to or performing any contract or arrangementnow existing, and refrain from entering into, renewing, or extendingany contract or arrangement, relating to rates of pay, wages, hours ofemployment, or other conditions of employment, to which IndependentMiners' Union of Western Kentucky, District No. 1, or any localthereof, is a. party, as representative of the employees of said respond-ent,Williams Coal Company;(d)Discouraging membership in United Mine Workers of America,District No. 23, or encouraging or discouraging membership in anyother labor organization of its employees, by discharging or refusingto reinstate employees, or in any other manner discriminating inregard to their hire and tenure of employment, or any term or condi-tion of employment;(e)Refusing to bargain collectively with the representative orrepresentatives of its employees designated or selected by a majorityof such employees within the appropriate collective bargaining unitfor the purposes of bargaining collectively with said respondent inrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.2.Take the following affirmativd action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Miners' Union ofWestern Kentucky, District No. 1, and any local thereof, as representa-tive of its employees for the purpose of dealing with said respondent,directly or through the respondent, The Operators' Association, or anyother person or agency of said respondent, Williams Coal Company, WILLIAMS COAL COMPANY ET AL.681concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment; and completely dises-tablish Independent Miners' Union of Western Kentucky, District No.1, and any local thereof as such representative;(b)Pay each person in its employ after November 25, 1936, anamount of money equal to the sum of all dues and initiation fees whichit has deducted from the wages, salaries, or other earnings of suchperson since November 25, 1936, on behalf of Independent Miners'Union of Western Kentucky, District No. 1, and on behalf of any localof that organization;(c)Offer, upon application, to Ulysses Bacon, William Crick.Oliver Flowers, Ernest Ford, Roy Holmes, Dewitt Hoskins, RichardHunt, Sam Mudd, Willard Mudd, Clifton Oates, Robert Penrod, LinnProffitt, James Sharber, Andrew Snorton, Claude Snorton, LeslieTaylor, and Arthur Wicks, and to all persons in its employ on Septem-ber 23, 1935, who went on strike on September 23, 1935, or who there-after left their employment with the respondent to join said strike,including the employees listed in Appendix A, but excluding CarlieHolmes, who have not been fully reinstated, reinstatement to theirformer 210 or substantially equivalent positions with the respondent,without prejudice to their seniority and other rights and privileges.All of the employees presently working for the respondent who werehired since September 23, 1935, and not in its employ on September23, 1935, shall, if necessary, be dismissed to provide employment forthe above employees ordered to be offered and who apply for reinstate-ment, provided, however, that no such employee need be so dismissedto provide employment for Crick, Sam Mudd, or James Sharber. If,for such purpose, it is necessary to dismiss some but not all such em-ployees, such number as may be necessary shall be dismissed by the re-spondent, provided, that in determining which employees shall be dis-missed, Crick, Sam Mudd, and James Sharber shall be included amongthe class of employees subject to dismissal, such dismissal proceedingfrom among all in the class on a non-discriminatory 211 basis, and thepositions which remain after dismissal shall be distributed by the re-spondent on a non-discriminatory basis among those in the class notdismissed.If despite and after a dismissal of all employees presentlyworking for the respondent who were hired since September 23, 1935,and not in its employ on September 23, 1935, there is not sufficientemployment immediately available for the employees presently work-ing for the respondent, excluding those dismissed, and for the em-ployees above ordered to be offered and who apply for reinstatement,210By former position is meant the respective position held at the time of discrimina-tory discharge,or of going on or joining the strike.With respect to Proffitt,this meansthe position he held on August 25, 1935, when his discharge occurred.211 That is,Ni ithout discrimination against any employee or any group of employees be-cause of union affiliation or activities. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding Crick, Sam Mudd, and James Sharber, then all positions ofemployment shall be distributed by the respondent among the em-ployees presently working for it, excluding those dismissed, and theemployees above ordered to be offered or who apply for reinstatement,excluding Crick, Sam Mudd, and James Sharber, in accordance withthe respondent's usual method of reducing its force, without discrimi-nation against any employee because of his union affiliation and activi-ties, following such a system of seniority or other procedure as hasbeen heretofore applied by the respondent in the conduct of its busi-ness.Those employees remaining after such distribution for whomno employment is immediately available, shall be placed by the re-spondent on a preferential list, with priority determined among themin accordance with such system of seniority or other procedure as hasbeen heretofore applied by the respondent in the conduct of its busi-ness, and thereafter, in accordance with said list shall be offered rein-statement by the respondent in their former or substantially equivalentpositions, as such employment becomes available and before otherpersons are hired for such work. If Crick, Sam Mudd, and JamesSharber are not afforded immediate reinstatement pursuant to theabove, their names shall be added to said list, for the purposes thereof,but subordinate in position to the above employees thereon;(d)Make whole the following named employees for any loss ofpay they have suffered by reason of their respective discharges bypayment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of hisdischarge, said date being indicated after his name, to the date of hisreinstatement or placement on a preferential list pursuant to para-graph (c) above, less his net earnings 212 during said period; de-ducting, however, from the amount otherwise due to each suchemployee, monies received by him during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount, so deducted, to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplies the funds for said work-relief projects: Ulysses Bacon-June 2, 1937; William Crick-June30, 1937; Oliver Flowers-June 30, 1937; Roy Holmes-June 7, 1937;Richard Hunt-April 23, 1937; Sam Mudd-June 30, 1937; WillardMudd-June 29, 1937; Linn Proffitt-August 25, 1935; James Shar-ber-June 2, 1937; Andrew Snorton-June 30, 1937; Claude Snor-' ton-June 2, 1937; Leslie Taylor-June 7, 1937; Arthur Wicks-June2, 1937;(e)Make whole Ernest Ford, Dewitt Hoskins, Clifton Oates, andRobert Penrod for any loss of pay they may have suffered by reasonn2 See footnote 200,supra. WILLIAMS COAL COMPANYET AL.683of their being refused reinstatement and being discharged, by pay-ment to each of them a sum of money equal to the amount which henormally would have earned as wages from the date of his beingrespectively refused reinstatement and being discharged, said datebeing indicated after his name hereafter, to December 11, 1937, andfrom the date of this Order to his reinstatement or placement on apreferential list pursuant to paragraph (c) above, less his net earn-ings 213 during said periods; deducting, however, from the amountotherwise due to each such employee, monies received by him duringsaid periods for work performed upon Federal, State, county, munici-pal, or other work-relief projects, and pay over the amount, so de-ducted, to the appropriate fiscal agency of the Federal, State, county,municipal, or other government or governments which supplied thefunds for said work-relief projects : Clifton Oates-November 29,1935; Robert Penrod-November 19, 1935; Ernest Ford-November19, 1935; Dewitt Hoskins-the date after September 23, 1935, whensaidHoskins returned to the respondent to receive the last wagespaid him for services;(f)Make whole all persons, or such of them as the case may be,in its employ on September 23, 1935, who went on strike September23, 1935, or who thereafter left such employment to join said strike,including the employees listed in Appendix A, but excluding ErnestFord, Carlie Holmes, Dewitt Hoskins, Clifton Oates, and Robert Pen-rod, for any loss of pay they, or any of them, will have suffered byreason of a refusal by the respondent to offer them, or any of them,reinstatement, upon application, in accordance with paragraph (c)above, following the issuance of this Order, by payment to each suchemployee so refused, of a sum of money equal to that which henormally would have earned as wages during the period from 5 daysafter the date of such application for reinstatement to the date he isoffered reinstatement or placed upon the preferential list required byparagraph (c) above, less his net earnings 214 during said period;deducting, however, from the amount thus to become owed to him,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(g) Immediately post notices in conspicuous places in and arounditsmine, and maintain such notices for a period of thirty (30) con-secutive days, stating that the respondent will cease and desist inmanner set forth in 1 (a), (b), (c), (d), and (e) and that it will take= See footnote 200,supra.214 See footnote 200,supra. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe affirmative action set forth in 2 (a), (b), (c), (d), (e), and (f)of this Order;(h)Notify the Regional Director for the Eleventh Region inwriting within twenty (20) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the complaintagainst the respondent,Williams Coal Company, in so far as theyallege that said respondent discriminated in regard to hire and tenureof employment by refusing to put back to work certain named em-ployees who went on strike on or about September 23, 1935, shall,except as they concern Ernest Ford, Dewitt Hoskins, Clifton Oates,and Robert Penrod, be, and the same hereby are, dismissed.AND IT IS FURTHER ORDERED that the allegations of saidcomplaintin so far as they allege that said respondent on and after May 13,1937, refused to bargain collectively with United Mine Workers ofAmerica, District No. 23, be, and the same hereby are, dismissed,without prejudice.AND IT IS FURTHER ORDERED that certain membership and applica-tion cards of United Mine Workers of America, District No. 23,introduced in evidence as Board Exhibit No. 32,215 shall, upon writtenrequest made by that organization to the National Labor RelationsBoard, Washington, D. C., within ten (10) days from the date of thisOrder, be withdrawn from, and shall no longer be part of, therecord herein, and, thereupon, said cards shall be returned to UnitedMine Workers of America, District No. 23.Pending such request,said cards shall not be available for any purpose, to any party,unless said Board shall so order.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Reinecke Coal Mining Company, Madisonville, Kentucky,individually, or acting through the respondent, The Operators' Asso-ciation, or otherwise, and the officers, agents, successors, and assigns ofthe respondent, Reinecke Coal Mining Company, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the administra-tion of the local of Independent Miners' Union of Western Kentucky,"'These arethe memhecship and application cards i eferred to in SectionIII B 6,supra WILLIAMS COAL COMPANY ET AL.685DistrictNo. 1, at its mine, with the administration of said Inde-pendent Miners' Union of Western Kentucky, District No. 1, or withthe formation or administration of any other labor organization ofits employees; and in any manner contributing support to said local,to said Independent Miners' Union of Western Kentucky, District No.1, or to any other labor organization of its employees;(c)Giving effect to or performing any contract or arrangementnow existing, and refrain from entering into, renewing, or extend-ing any contract or arrangement, relating to rates of pay, wages,hours of employment, or other conditions of employment, to whichIndependent Miners' Union of Western Kentucky, District No. 1,or any local thereof, is a party, as representative of the employees ofsaid respondent, Reinecke Coal Mining Company;(d)Discouraging membership in United Mine Workers of Amer-ica,District No. 23, or encouraging or discouraging membership inany other labor organization of its employees, by discharging orrefusing to reinstate employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment, or any termor condition of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Miners' UnionofWestern Kentucky, District No. 1, and any local thereof, as repre-sentative of its employees for the purpose of dealing with saidrespondent, directly or through the respondent, The Operators' Asso-ciation, or any other person or agency of said respondent, ReineckeCoal Mining Company, concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment; and completely disestablish Independent Miners' Union ofWestern Kentucky, District No. 1, and any local thereof, as suchrepresentative;(b)Pay each person in its employ after July 5, 1935, an amountof money equal to the sum of all dues and initiation fees which ithas deducted from the wages, salaries, or other earnings of suchperson since July 5, 1935, on behalf of Independent Miners' UnionofWestern Kentucky, District No. 1, and on behalf of any local ofthat organization ;(c)Offer to John Bowles, William Hamilton, Henry Hodge,Robert Jordan, and Jim Stone, immediate and full reinstatement totheir former or substantially equivalent positions, respectively, with-out prejudice to their seniority and other rights and privileges andmake said employees whole for any loss of pay they have sufferedby reason of their respective discharges by payment to each of themof a sum of money equal to the amount which he normally would have 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDearned as wages from the date of his discharge 21b to the date of theoffer of reinstatement, less his net earnings 217 during said period;deducting, however, from the amount otherwise due to each of suchemployees, monies received by him during said periods for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amounts, so deducted, to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(d) Immediately post notices in conspicuous places in and arounditsmine, and maintain such notices for a period of thirty (30) con-secutive days, stating that the respondent will cease and desist inmannerset forth in 1 (a), (b), (c), and (d),, and that it will take theaffirmative action set forth in 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Eleventh Region inwriting within twenty (20) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the allegations of the amendedcomplaint against the respondent, Reinecke Coal Mining Company,in so far asthey allege that said respondent on and after June 9, 1937,refused to bargain collectively with United Mine Workers of Amer-ica,District No. 23, be, and the same herebyare, dismissed,withoutprejudice.AND IT IS FURTHER ORDERED that certain membership and applicationcards of United Mine Workers of America, District No. 23, introducedin evidence as Board Exhibit No. 33,218 shall, upon written requestmade by that organization of the National Labor Relations Board,Washington, D. C., within ten (10) days from the date of this Order,be withdrawn from and shall no longer be part of, the record herein,and thereupon, said cards shall be returned to United Mine Workersof America, District No. 23.Pending such request said cards shallnot be available for any purpose, to any party, unless said Board shallso order.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Grapevine Coal Company, Madisonville, Kentucky, indi-vidually, or acting through the respondent, The Operators' Associa-tion, or otherwise, and the officers, agents, successors, and assigns ofthe respondent, Grapevine Coal Company, shall :218 The respective dates of the discharges of these employees are as follows : JohnBowles-February 15, 1937; William Hamilton-June 14, 1937;Henry Hodge-June 9,1937; Robert Jordan-June 30, 1937; and Jim Stone-Jume 30, 1937.°'1See footnote 200,supra.218These are the membership and application cards referred to in Section III C 3,supra. WILLIAMS COAL COMPANY ET AL.6871.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the administra-tion of the local of Independent Miners' Union of Western Kentucky,DistrictNo. 1, at its mine, with the administration of said Inde-pendent Miners' Union of Western Kentucky, District No. 1, or withthe formation or administration of any other labor organization of itsemployees; and in any manner contributing support to said local, tosaid Independent Miners' Union of Western Kentucky, District No. 1,or to any other labor organization of its employees;(c)Giving effect to or performing any contract or arrangementnow existing, and refrain from entering into, renewing, or extendingany contract or arrangement, relating to rates of pay, wages, hours ofemployment or other conditions of employment, to which IndependentMiners' Union of Western Kentucky, District No. 1, or any localthereof, is a party, as representative of the employees of said re-spondent, Grapevine Coal Company;(d)Discouragingmembership in United MineWorkers ofAmerica, District No. 23, or encouraging or discouraging membershipin any other labor organization of its employees, by locking out em-ployees, by discharging or refusing to reinstate them, or in any othermanner discriminating in regard to their hire and tenure of employ-ment, or any term or condition of employment;(e)Refusing to bargain collectively with United Mine Workersof America, District No. 23, as the exclusive representative of all itsmining employees, excluding foremen, bosses, and other supervisoryemployees, technical help, clerical force, and company executives.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Miners' UnionofWestern Kentucky, District No. 1, and any local thereof, as repre-sentative of its employees for the purpose of dealing with said re-spondent, directly or through the respondent, The Operators' Associa-tion, or any other person or agency of said respondent, GrapevineCoal Company, concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment;and completely disestablish Independent Miners' Union ofWest-ern Kentucky, District No. 1, and any local thereof, as such repre-sentative ; 688DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Pay each person in its employ on and after July 5, 1935, anamount of money equal to the sum of all dues and initiation feeswhich it has deducted from the wages, salaries, or other earnings ofsuch person since July 5, 1935, on behalf of Independent Miners'Union of Western Kentucky, District No. 1, and on behalf of anylocal of that organization;(c)Offer immediately, if the mine of said respondent, GrapevineCoal Company, is now operating, or offer upon the reopening of saidmine if the mine is now closed, to all persons in the employ of saidrespondent on or about May 22, 1937, at the time of the lock-outwho have not since been fully reinstated, if any have been reinstated,reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges.All or such number as may be necessary of the employees, if any,hired by the respondent after May 22, 1937, when the lock-out com-menced, and not in its employ at the time of the lock-out, shall bedismissed by the respondent to provide employment for the employeesabove ordered to be offered reinstatement. If, despite and after suchdismissal, there is not sufficient employment immediately availablefor all the employees above ordered to be offered and who shall acceptreinstatement and for those employees, if any, employed at the timeof the lock-out and already fully reinstated, then all positions ofemployment shall be distributed by the respondent among these em-ployees in accordance with its usual method of reducing its force,without discrimination because of union affiliation and activities,following such a system of seniority or other procedure as has beentheretofore applied by the respondent in the conduct of its business.Those employees remaining after such distribution for whom noemployment is immediately available, shall be placed by the respond-ent on a) preferential list, with priority determined among them inaccordance with such system of seniority or other procedure, andthereafter, in accordance with said list, shall be offered reinstatementby the respondent in their former or substantially equivalent posi-tions, as such employment becomes available and before other personsare hired for such work;(d)Make whole all persons employed by the respondent at thetime of the lock-out for any loss of pay they have suffered by rea-son of the respondent's closing of the mine and locking them out, bypayment to each of such employees of a sum of money equal to theamount which he or she normally would have earned as wages fromMay 22, 1937 to December 8, 1937, and from the date of this Orderto the date of the offer of reinstatement hereafter, pursuant to para-graph (c) above, less his or her net earnings 219 during said periods,na See footnote 200,supra. WILLIAMS COAL COMPANY ET AL.689provided, that if any such employee has been fully reinstated bythe respondent prior to December 8, 1937, then payment to suchemployee shall be only for the period from May 22, 1937, to suchreinstatement, less his or her net earnings during said period, or ifpayment shall be only for the period from May 22, 1937, to December8,1937, less his or her net earnings during such period; however,in all cases there shall be deducted from the amount otherwise dueeach of said employees hereunder, monies received by him or herduring the periods or period for which payment is ordered, on ac-count of work performed upon Federal, State, county, municipal,or other work-relief projects, and the amount so deducted shall bepaid over to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(e)Bargain collectively, upon request, with United Mine Work-ers of America, District No. 23, as the exclusive representative ofall itsmining employees, excluding foremen, bosses, and other su-pervisory employees, technical help, clerical force, and companyexecutives;(f) Immediately post notices in conspicuous places in and arounditsmine, and maintain such notices for a period of thirty (30)consecutive days, stating that the respondent will cease and desistinmanner set forth in 1 (a), (b), (c), (d), and (e) and that itwill take the affirmative action set forth in 2 (a), (b), (c), (d),and (e) of this Order;(g)Notify the Regional Director for the Eleventh Region inwriting within twenty (20) days from the date of this Order whatsteps the respondent has taken to comply herewith.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Sixth Vein Coal Corporation, Madisonville, Kentucky, indi-vidually, or acting through the respondent, The Operators' Associa-tion, or otherwise, and the officers, agents, successors, and assigns ofthe respondent, Sixth Vein Coal Corporation, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, including the right to peaceful picketing, as guar-anteed in Section 7 of the Act; 690DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) In any manner dominating or interfering with the adminis.tration of the local of Independent Miners' Union of Western Ken-tucky, District No. 1, at its mine, with the administration of saidIndependent Miners' Union of Western Kentucky, District No. 1,or with the formation or administration of any other labor organiza-tion of its employees; and in any manner contributing support tosaid local, to said Independent Miners' Union of Western Ken-tucky,DistrictNo. 1, or to any other labor organization of itsemployees;(c)Giving effect to or performing any contract or arrangementnow existing, and refrain from entering into, renewing, or extend-ing any contract or arrangement, relating to rates of pay, wages,hours of employment or other conditions of employment, to whichIndependent Miners' Union of Western Kentucky, District No. 1,or any local thereof, is a party, as representative of the employeesof said respondent, Sixth Vein Coal Corporation;(d)Discouraging membership in United Mine Workers of Amer-ica,District No. 23, or encouraging or discouraging membership inany other labor organization of its employees, by discharging or refus-ing to reinstate employees, or in any other manner discriminatingin regard to their hire and tenure of employment, or any term orcondition of employment.2.Take the following affirmative action, which - the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Miners' Union ofWestern Kentucky, District No. 1, and any local thereof, as repre-sentative of its employees for the purpose of dealing with said re-spondent, directly or through the respondent, The Operators' Asso-ciation, or any otherpersonor agency of said respondent, Sixth VeinCoal Corporation, concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment; andcompletely disestablish Independent Miners' Union of Western Ken-tucky, District No. 1, and any local thereof, as such representative;(b)Pay eachpersonin its employ after June 16, 1936, an amountof money equal to the sum of all dues which it has deducted from thewages, salaries,or otherearningsof such person since June 16, 1936,on behalf of Independent Miners' Union of Western Kentucky, Dis-trict No. 1, and on behalf of any local of that organization ;(c)Offer to all persons in its employ on March 31, 1936, who wenton strike April 1, 1936, or who thereafter, prior to June 16, 1936, lefttheir employment with the respondent to join said strike, and were onstrike on said June 16, 1936, including all of the employees listed inAppendix C, who have have not since been fully reinstated, reinstate-ment to their former 220 orsubstantially equivalent positions with therm Seefootnote210,supra. WILLIAMS COAL COMPANY ET AL.691respondent or if no such positions be available then to positions forwhich they may be qualified, without prejudice to their seniority andother rights and privileges.All, or such number as may be necessary,of the employees presently working for the respondent who werehired since June 16, 1936, and were not in its employ either on March31, 1936, or during the period between March 31, 1936, and June 16,1936, shall be dismissed by the respondent to provide such employmentfor the employees above ordered to be offered and who shall acceptreinstatement.If, despite and after such dismissal, there is not suffi-cient employment immediately available for the employees above or-dered to be offered and who shall accept reinstatement, all availablepositions, if any, shall be distributed by the respondent on a non-discriminatory basis among the employees above ordered to be offeredand who shall accept reinstatement following such a system of seniorityor other procedure as has been heretofore applied by the respondent inthe conduct of its business.Those employees remaining after suchdistribution for whom no employment is immediately available andthose who in accordance with what has been set forth above are rein-stated not to their former or substantially equivalent positions, butto positions for which they are qualified, shall be placed by the re-spondent on a preferential list, with priority determined among themin accordance with such system of seniority and other procedure, andthereafter, in accordance with said list shall be offered reinstatementby the respondent in their former or substantially equivalent positions,as such employment becomes available and before other persons arehired for such work;(d)Make whole all persons in its employ on March 31, 1936, whowent on strike April 1, 1936, or who thereafter prior to June 16, 1936,left their employment with the respondent to join the strike, andwere on strike on said June 16, 1936, the day the respondent imposedits illegal condition to their reinstatement, including all of the em-ployees listed in Appendix B, for any loss of pay they have sufferedfrom and after June 16, 1936, by reason of the respondent's said dis-crimination against them, by payment to each of such employees asum of money equal to the amount he normally would have earned aswages from June 16, 1936, to December 11, 1937, and from the dateof this Order to the date of the offer of reinstatement pursuant toparagraph (c) above, less his net earnings 221 during said periods (a)had the respondent, in order to provide employment for the em-ployees above ordered to be made whole, refrained at all times afterJune 16, 1936, from employing, to the extent necessary, any and allpersons hired by it after that date, excluding persons in its employeither on March 31, 1936, or during the period from March 31, 1936,221 Seefootnote 200,supra. 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDto June 16, 1936; and (b) had the respondent on June 17, 1936, rein-stated the employees above ordered to be made whole in the positionsthen available and thereafter in other positions from time to timeas and when such other positions became or would have been avail-able, which positions were either the same or substantially equivalentto the positions held by them on March 31, 1936, or on the date priorto June 16, 1936, when they left the respondent's employment tojoin the strike, or which available positions they were qualified tofill, following such system of seniority or other procedure previouslyapplied by it in the conduct of its business. If any employee aboveordered to be made whole was fully reinstated by the respondent priortoDecember 11, 1937, then such payment to such employee shall beonly for the period from June 16, 1936, to such reinstatement lesshis net earnings 222 during said period, or if full reinstatement hadbeen had since December 11, 1937, then such payment shall be onlyfor the period from June 16, 1936, to December 11, 1937. If anyperson above ordered to be made whole would have been reinstatedpursuant to this paragraph above, but subsequent to the time he sowould have been reinstated, he in fact secured regular and substan-tially equivalent employment elsewhere and does not presently desirereinstatement, then, the payment above ordered to such employeeshall be made only for the period from June 16, 1936, to the datehe first obtained regular and substantially equivalent employmentif such date was prior to December 11, 1937, or if since December11, 1937, then until December 11, 1937, less his net earnings 223 duringsuch period; and for purposes of determining the persons to be madewhole and payment to them pursuant to the above, the position towhich such employee would have been reinstated shall be consideredas vacated by him and available when he first obtained regular andsubstantially equivalent employment elsewhere. In all cases, how-ever, there shall be deducted from the amount of monies otherwisedue each of said employees ordered to be made whole, monies re-ceived by him during the periods or period for which payment isordered on account of work performed upon Federal, State, county,municipal, or other work-relief projects, and the respondent shall payover the amount, so deducted, to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(e) Immediately post notices in conspicuous places in and arounditsmine, and maintain such notices for a period of thirty (30) consecu-tive days, stating that the respondent will cease and desist in mannerset forth in 1 (a), (b), (c), and (d) and that it will take the affirma-tive action set forth in 2 (a), (b), (c), and (d) of this Order;222 See footnote 200,supra.228 See footnote 200,supra. WILLIAMS COAL COMPANY ET AL.693(f)Notify the Regional Director for the Eleventh Region in writ-ing within twenty (20) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND rr is FURTHER ORDERED that the allegations of the amended com-plaint with respect to the persons named and listed in Appendix Ebe, and the same hereby are, dismissed.APPENDIX AGeorge BerryLowery BoydOrene ClarkJoe CunninghamWilford DavisOscar DentonErnest FordWilliam FranklinLeonard FrazierRoss GambleJoseph HightDewitt HoskinsAlbert HollidayMarshall AdcoxHubert BrownLewis CainHerman CapshawErnest CullenEarl DayLogan DockreyThurman DockreyJack DunningW. H. FarmerLexie FeltonRuby FergusonBeadie ForkJess ForkWilliam FranklinWilliam GetlinBert HayesHerschell HibbsLuther HopperBaxter HowtonHarlon Jackson164275-39-vol. xi-45J.W. JacksonJoseph JonesSamuel McNeilyAbe NixonClifton OatesRobert PenrodAndrew PoolLawson SmithIley SneedEdgar TrotterCharles WhitfieldOwen WhitfieldRuffin WilliamsAPPENDIX BRuby KnightE. G. LantaffWilliam Archie LeePerry LyonGordon MaddoxRoy MajorsB. D. MeltonJohn MillerMonroe MullensEd McCulleyWilliam McDonnellElmer OglesbyHenry ParisFloy PerryFloyd PierceByrd RawlinsLem RawlinsV. O. ScottAubrey SiskCarl SiskJoe Sisk 694DECISIONSOF NATIONAL LABORRELATIONS BOARDJ. R. SiskLeonard SiskSam TurnerHenry WilkersonCharlesWyattChester WyattAPPENDIX CName of employee on March 31.Daily rate of pay prior to strike,working 4 to 5 days weeklyEarnings since Apr.119361938, who went on strike,except as otherwise indicated,Marshall Adcoa_________________$4 to $5----------------------------$462.40.Hubert Brown__________________$4 ---------------------------------$300.Lewis Cain______________________$7---------------------------------Evidence lacking.Herman Capshaw_______________$5---------------------------------$600 to $625.E. Cullen -----------------------$4.60------------------------------$300.Earl Day-----------------------$4 to $4.50-------------------------$300.Thurman Dockrey______________$4 to $5----------------------------$350.Jack Dunning___________________$4 50-----------------------------$250.W. H. Farmer___________________$3 to $5----------------------------$286.Lexie Felton_____________________$5---------------------------------$275.Beadle Fork_____________________$4.86------------------------------$250.Jess Fork________________________$28 weekly------------------------$50William Franklin_______________$4 to $4.50-------------------------$300.William Gethn__________________$3.50------------------------------$75.Luther Hopper__________________$3.50 to $4-------------------------$450 to $500.Baxter Howton__________________$4 to $4 50-------------------------$120.Ruby Knight-------------------$4 to $4.50-----------------------$300.E. G Lantaif___________________$4.50------------------------------$450.Gordon Maddox_________________$4 to $5----------------------------$200.Roy Majors---------------------$4 50------------------------------$65.R. D. Melton___________________$4 ---------------------------------$150.John Miller_____________________$5---------------------------------Monroe Mullens________________$3 to $4----------------------------$200 to $250.Ed McCulley___________________$..50 (about 3 days weekly) -----__$40.William McDonnell-------------$4 to $5----------------------------$600.Elmer Oglesby__________________$4 50------------------------------$600.Lem Rawlins____________________$4 50 to $5-------------------------$125V. O. Scott----------------------$4 50------------------------------$509 44.Aubrey Sisk_____________________$4 99------------------------------$337.Carl Sisk------------------------$4.66-----------------------------$100.Joe Sisk-------------------------$4 50 to $5-------------------------$165.J.R. Sisk -----------------------$4 ---------------------------------$250.Leonard Sisk____________________$4.50------------------------------$165.Henry Wilkerson________________$450 ------------------------------$300 to $400.Charles Wyatt__________________$4 ---------------------------------$350.Chester Wyatt__________________$5---------------------------------$1 daily until September16, 1937.APPENDIX DName of employee onMar. 31, 1936,whowent on strikeDate of reinstatementDaily rate of pay prior tostrike, working 4 to 5 daysweekly except as otherwiseindic itedEarnings betweenApr. 1,1936anddateofreinstate-mentLogan Dockrey_________January 1,1937--------$4_____________________________$60.Ruby Ferguson---------October 12,1936_______$4 to $8________________________$78.Bert Hayes_____________December 1936________$350 --------------------------Evidence unclear.Herschell Hibbs --------November 9.1936.....$4.50 --------------------------$75.Harlon Jackson---------November 16, 1936____$4 50 to $5_____________________$100.William Archie Lee___-_November 9,1936_____$4_____________________________$26.Perry Lyon_____________November 5,1936 -----$4.50 --------------------------$2Henry Paris------------September 28, 1936____$4 26 (5 to 6 days weekly)--___Evidence lacking.Floy Perry_____________January 10,1937_______$4 50 to $6---------------------$150 to $200Floyd Pierce------------November 1, 1936_____$4 to $5________________________$18.Byrd Rawlins----------November 9,1936_____$4_____________________________$145.Sam Turner-------------December 20, 1936_____$4.50(3 to 5 days weekly) ------$150. WILLIAMS COAL COMPANY ET AL.APPENDIX ELuther AbbottJake BeardArthur BrownEspy BrownHerschell BrownOllie BryantHenry BuntinBill CavanaughHerschel CullenJoe EavesL. M. HicksWallace HicksJames HyattLee MarshallWilliam MathesToni MenserWalter MessemoreElmo MillerLeslie NeiszEdgar PriceElgin PriceElgin RawlinsH. C. ReaDelbert SiskJames E. SteeleyTravis TireyFinis ToddGarland WyattGeorgia WyattHustlerWyatt695